

Exhibit 10.1


SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the "Second
Amendment") is dated as of March 21, 2013 and is made by and among WESTMORELAND
MINING LLC, a Delaware limited liability company (the "Borrower"), each of the
GUARANTORS (as hereinafter defined), each of the BANKS (as hereinafter defined),
and PNC BANK, NATIONAL ASSOCIATION, in its capacity as agent for the Banks under
this Agreement (hereinafter referred to in such capacity as the "Agent").
Defined terms used herein unless otherwise defined herein shall have the
meanings ascribed to them in the Agreement (defined below).
WITNESSETH:
WHEREAS, Borrower, the Guarantors, and the Agent are party to that certain
Amended and Restated Credit Agreement dated as of June 26, 2008, as amended by
that certain First Amendment to Amended and Restated Credit Agreement dated as
of June 28, 2012 (as the same may be further amended, restated, waived,
supplemented or modified, the "Agreement");
WHEREAS, Borrower, the Guarantors, and the Agent desire to amend the Agreement,
subject to the terms and conditions hereof;
NOW, THEREFORE, the parties hereto, and in consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, covenant and agree as follows:
1.Amendments to Agreement. The Agreement is hereby amended in its entirety and
replaced with the document set forth on Annex A hereto.
2.Conditions to Effectiveness.
This Second Amendment shall be binding, effective and enforceable upon the date
(the "Effective Date") upon each of the following conditions being satisfied to
the satisfaction of the Agent:
(a)Execution and Delivery of Second Amendment. The Borrower, the other Loan
Parties, and the Agent, on behalf of the Banks, shall have executed this Second
Amendment.
(b)Execution and Delivery of the Amendment to Intercreditor Agreement. The
Banks, the Purchasers (as defined in the Intercreditor Agreement), the
Collateral Agent and the Note Purchase Collateral Agent shall have executed a
first amendment to the Intercreditor Agreement and the Borrower and the other
Loan Parties shall acknowledge and consent to such amendment to the
Intercreditor Agreement, all of which shall be in form and substance
satisfactory to the Agent.



--------------------------------------------------------------------------------



(c)Execution and Delivery of the Amendment to Collateral Documents. The
applicable Loan Parties, the Agent, the Collateral Agent and the Note Purchase
Collateral Agent, as applicable, shall have executed and delivered to the Agent
any amendments to any collateral documents deemed necessary by the Agent,
including, but not limited to, the Mortgages, all of which shall be in form and
substance satisfactory to the Agent.
(d)Confirmation of Guaranty. Each of the Guarantors by execution of this Second
Amendment hereby confirms that it has read and understands this Second
Amendment. In order to induce the Banks and the Agent to enter into this Second
Amendment, each of the Guarantors: (i) consents to this Second Amendment and the
transactions contemplated hereby; (ii) ratifies and confirms each of the Loan
Documents to which it is a party; (iii) ratifies, agrees and confirms that it
has been a Guarantor and a Loan Party at all times since it became a Guarantor
and a Loan Party and from and after the date hereof, each Guarantor shall
continue to be a Guarantor and a Loan Party in accordance with the terms of the
Loan Documents, as the same may be amended in connection with this Second
Amendment and the transactions contemplated hereby; and (iv) hereby ratifies and
confirms its obligations under each of the Loan Documents (including all
exhibits and schedules thereto), as the same may be amended in connection with
the Second Amendment and the transactions contemplated thereby, by signing below
as indicated and hereby acknowledges and agrees that nothing contained in any of
such Loan Documents is intended to create, nor shall it constitute an
interruption, suspension of continuity, satisfaction, discharge of prior duties,
novation or termination of the indebtedness, loans, liabilities, expenses,
guaranty or obligations of any of the Loan Parties under the Agreement or any
other such Loan Document.
(e)Officer's Certificate. The representations and warranties of the Loan Parties
contained in Section 6 of the Agreement including as amended by the
modifications and additional representations and warranties of this Second
Amendment, and of each Loan Party in each of the other Loan Documents shall be
true and accurate on and as of the Effective Date with the same effect as though
such representations and warranties had been made on and as of such date (except
representations and warranties which relate solely to an earlier date or time,
which representations and warranties shall be true and correct on and as of the
specific dates or times referred to therein), each of the Loan Parties shall
have performed and complied with all covenants and conditions hereof and
thereof, no Event of Default or Potential Default shall have occurred and be
continuing or shall exist or would immediately result from the consummation of
the Second Amendment, and there has been no Material Adverse Change since
December 31, 2011; and there shall be delivered to the Agent for the benefit of
each Bank a certificate of the Borrower dated as of the Effective Date and
signed by a Authorized Officer of each of the Loan Parties to each such effect.
(f)Secretary's Certificate. There shall be delivered to the Agent for the
benefit of each Bank a certificate dated the Effective Date and signed by the
Secretary or an Assistant Secretary of each of the Loan Parties, certifying as
appropriate as to:
(i)all action taken by each Loan Party in connection with this Second Amendment
and the other Loan Documents;

2

--------------------------------------------------------------------------------



(ii)the names of the officer or officers authorized to sign this Second
Amendment and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
each Loan Party for purposes of this Second Amendment and the true signatures of
such officers, on which the Agent and each Bank may conclusively rely; and
(iii)an attestation that its organizational documents that it delivered in
connection with the Amended and Restated Credit Agreement have not been amended
or modified and remain in full force and affect or, if such documents have been
amended or modified, copies of its organizational documents as in effect on the
Second Amendment Effective Date certified by the appropriate state official
where such documents are filed in a state office together with certificates from
the appropriate state officials as to the continued existence and good standing
of each Loan Party in each state where organized.
(g)Opinions of Counsel. There shall be delivered to the Agent for the benefit of
each Bank a written opinion of counsel for the Loan Parties, dated the Effective
Date, and in form and substance satisfactory to the Agent and its counsel as to
such matters with respect to the transactions contemplated herein as the Agent
may reasonably request.
(h)Consents and Approvals. No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person shall be required by any Law or any agreement in connection with
the execution, delivery and carrying out of this Second Amendment by any Loan
Party other than such consents, approvals, exemptions, orders or authorizations
that have already been obtained.
(i)No Defaults. No default shall have occurred with respect to any note or
credit agreement governing existing indebtedness of any Loan Party as a result
of any of the transactions contemplated herein.
(j)Fees. The Borrowers shall have paid to the Agent (i) all fees as required
hereunder, including a renewal fee in the amount of $125,000, and (ii) all other
fees, costs and expenses payable to the Agent or for which the Agent is entitled
to be reimbursed, including but not limited to the reasonable fees and expenses
of the Agent's legal counsel.
3.Affirmation of Loan Parties.
By execution of this Agreement, the Borrower and the Loan Parties hereby (i)
ratify the Collateral Assignment, the Guaranty Agreement, the Intercompany
Subordination Agreement, the Intercreditor Agreement, the Mortgage, the Notes,
the Patent, Trademark and Copyright Security Agreement, the Pledge Agreement,
the Security Agreement and the other Loan Documents, (ii) reaffirm to the Agent
and the Banks the grant of the Prior Security Interest in the Collateral that
secures all of the Loan Parties liabilities and obligations under the Credit
Agreement, the Collateral Assignment, the Guaranty Agreement, the Intercompany
Subordination Agreement, the Intercreditor Agreement, the Mortgage, the Notes,
the Patent, Trademark and Copyright Security Agreement, the Pledge Agreement,
the Security Agreement and the other Loan Documents. The Security Agreement, the
Collateral Assignment, the

3

--------------------------------------------------------------------------------



Mortgage, the Patent, Trademark and Copyright Security Agreement and the Pledge
Agreement shall continue to be in support of and secure the Obligations.
4.Force and Effect.
Except as otherwise expressly modified by this Second Amendment, the Agreement
and the other Loan Documents are hereby ratified and confirmed and shall remain
in full force and effect after the date hereof.
5.Counterparts/Delivery.
This Second Amendment may be executed by different parties hereto in any number
of separate counterparts, each of which, when so executed and delivered shall be
an original and all such counterparts shall together constitute one and the same
instrument. Any party may deliver an executed counterpart to this Second
Amendment by facsimile, .pdf or other electronic means, any such counterpart
shall be effective as an original counterpart.
6.Severability.
If any term of this Second Amendment or any application thereof shall be held to
be invalid, illegal or unenforceable, the validity of other terms of this Second
Amendment or any other application of such term shall in no way be affected
thereby.
7.Entire Agreement.
This Second Amendment sets forth the entire agreement and understanding of the
parties with respect to the Second Amendment contemplated hereby and supersedes
all prior understandings and agreements, whether written or oral, between the
parties hereto relating to the Second Amendment. No representation, promise,
inducement or statement of intention has been made by any party that is not
embodied in this Second Amendment, and no party shall be bound by or liable for
any alleged representation, promise, inducement or statement of intention not
set forth herein.
8.Governing Law.
This Second Amendment shall be deemed to be a contract under the Law of the
State of New York without regard to its conflict of laws principles that would
require the application of any other Law.
9.Effective Date.
This Second Amendment shall be dated as of and shall be binding, effective and
enforceable upon the date of satisfaction of all conditions set forth in Section
2 hereof, and from and after such date this Second Amendment shall be binding
upon the Borrower, each Bank and the Agent, and their respective successors and
assigns permitted by the Agreement.

4

--------------------------------------------------------------------------------



10.No Novation.
This Second Amendment amends the Agreement, but is not intended to constitute,
and does not constitute, a novation of the Obligations of the Loan Parties under
the Agreement or any other Loan Document.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]



5

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]
IN WITNESS WHEREOF, the undersigned have executed this Second Amendment to
Amended and Restated Credit Agreement on the date first written.
 
Borrower:
 
 
 
WESTMORELAND MINING LLC
 
 
 
 
___________________________
By: /s/ Jennifer Grafton
 
Name: Jennifer Grafton
 
Title: Secretary
 
 
 
Guarantors:
 
 
 
WESTERN ENERGY COMPANY
 
 
___________________________
By: /s/ Jennifer Grafton
 
Name: Jennifer Grafton
 
Title: Secretary
 
 
 
DAKOTA WESTMORELAND
CORPORATION
 
 
___________________________
By: /s/ Jennifer Grafton
 
Name: Jennifer Grafton
 
Title: Secretary
 
 
 
WESTMORELAND SAVAGE
CORPORATION
 
 
___________________________
By: /s/ Jennifer Grafton
 
Name: Jennifer Grafton
 
Title: Secretary
 
 




6

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]


 
PNC BANK, NATIONAL ASSOCIATION,
individually as a Bank and as Agent
 
 
 
 
 
By: /s/ Richard C. Munsick
 
Name: Richard C. Munsick
 
Title: Senior Vice President






7

--------------------------------------------------------------------------------

Table of Contents



ANNEX A





--------------------------------------------------------------------------------

Table of Contents





















AMENDED AND RESTATED
CREDIT AGREEMENT


by and among


WESTMORELAND MINING LLC


and


THE GUARANTORS PARTY HERETO


and


THE BANKS PARTY HERETO


and


PNC BANK, NATIONAL ASSOCIATION, As Agent


Dated as of June 26, 2008, as amended as of June 28, 2012,
as further amended as of March 21, 2013





1

--------------------------------------------------------------------------------

Table of Contents

TABLE OF CONTENTS
1.
CERTAIN DEFINITIONS
1
 
1.1
Certain Definitions.
1
 
1.2
Construction.
33
 
1.3
Accounting Principles; Changes in GAAP.
34
2.
REVOLVING CREDIT AND SWING LOAN FACILITIES
34
 
2.1
Revolving Credit Commitments.
34
 
 
2.1.1 Revolving Credit Loans.
34
 
 
2.1.2 Swing Loan Commitment.
35
 
2.2
Nature of Banks' Obligations with Respect to Revolving Credit Loans.
35
 
2.3
Commitment Fees.
35
 
2.4
Intentionally Omitted
36
 
2.5
Revolving Credit Loan Requests; Swing Loan Requests.
36
 
 
2.5.1 Revolving Credit Loan Requests.
36
 
 
2.5.2 Swing Loan Requests.
36
 
2.6
Making Revolving Credit Loans and Swing Loans; Swing Notes; Presumptions by the
Agent.
37
 
 
2.6.1 Making Revolving Credit Loans.
37
 
 
2.6.2 Making Swing Loans.
37
 
 
2.6.3 Presumptions by the Agent.
37
 
 
2.6.4 Repayment of Revolving Credit Loans.
38
 
 
2.6.5 Borrowings to Repay Swing Loans.
38
 
 
2.6.6 Swing Loans Under Cash Management Agreements.
38
 
2.7
Revolving Credit Notes; Swing Line Notes.
39
 
2.8
Use of Proceeds.
39
 
2.9
Letter of Credit Subfacility.
39
 
 
2.9.1 Issuance of Letters of Credit.
39
 
 
2.9.2 Letter of Credit Fees.
40
 
 
2.9.3 Disbursements, Reimbursement.
40
 
 
2.9.4 Repayment of Participation Advances.
41
 
 
2.9.5 Documentation.
42
 
 
2.9.6 Determinations to Honor Drawing Requests.
42
 
 
2.9.7 Nature of Participation and Reimbursement Obligations.
42
 
 
2.9.8 Indemnity.
44
 
 
2.9.9 Liability for Acts and Omissions.
44
 
 
2.9.10 Cash Collateral Prior to the Expiration Date.
46
 
 
2.9.11 Issuing Bank Reporting Requirements.
46
 
2.10
Defaulting Banks.
46
 
2.11
Increase in Revolving Credit Commitments.
48
3.
INTENTIONALLY OMITTED
49
4.
INTEREST RATES
49
 
4.1
Interest Rate Options.
49
 
 
4.1.1 Revolving Credit Interest Rate Options.
50
 
 
4.1.2 Intentionally Omitted.
50


i

--------------------------------------------------------------------------------

Table of Contents

 
 
4.1.3 Rate Quotations.
50
 
4.2
Interest Periods.
50
 
 
4.2.1 Amount of Borrowing Tranche.
50
 
 
4.2.2 Renewals.
51
 
4.3
Interest After Default.
51
 
 
4.3.1 Letter of Credit Fees, Interest Rate.
51
 
 
4.3.2 Other Obligations.
51
 
 
4.3.3 Acknowledgment.
51
 
4.4
LIBOR-Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available.
51
 
 
4.4.1 Unascertainable.
51
 
 
4.4.2 Illegality; Increased Costs; Deposits Not Available.
52
 
 
4.4.3 Agent's and Bank's Rights.
52
 
4.5
Selection of Interest Rate Options.
53
5.
PAYMENTS
53
 
5.1
Payments.
53
 
5.2
Pro Rata Treatment of Banks.
53
 
5.3
Sharing of Payments by Banks.
53
 
5.4
Presumptions by Agent.
54
 
5.5
Interest Payment Dates.
54
 
5.6
Voluntary Prepayments.
55
 


5.6.1 Right to Prepay.
55
 
 
5.6.2 Replacement of a Bank.
56
 
5.7
Mandatory Prepayments.
56
 
 
5.7.1 Prepayment Event.
56
 
 
5.7.2 Borrowing Base Exceeded.
58
 
5.8
Increased Costs.
58
 
 
5.8.1 Increased Costs Generally.
58
 
 
5.8.2 Capital Requirements.
58
 
 
5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans.
59
 
 
5.8.4 Delay in Requests.
59
 
5.9
Taxes.
59
 
 
5.9.1 Issuing Bank.
59
 
 
5.9.2 Payments Free of Taxes.
59
 
 
5.9.3 Payment of Other Taxes by the Borrower.
60
 
 
5.9.4 Indemnification by the Borrower.
60
 
 
5.9.5 Indemnification by the Banks.
60
 
 
5.9.6 Evidence of Payments.
60
 
 
5.9.7 Status of Banks.
60
 
 
5.9.8 Treatment of Certain Refunds.
62
 
 
5.9.9 Survival.
63
 
5.10
Indemnity.
63
 
5.11
Settlement Date Procedures.
64
6
REPRESENTATIONS AND WARRANTIES
64
 
6.1
Representations and Warranties.
64
 
 
6.1.1 Organization and Qualification.
64


ii

--------------------------------------------------------------------------------

Table of Contents

 
 
6.1.2 Capitalization and Ownership.
65
 
 
6.1.3 Subsidiaries.
65
 
 
6.1.4 Power and Authority.
65
 
 
6.1.5 Validity and Binding Effect.
65
 
 
6.1.6 No Conflict.
66
 
 
6.1.7 Litigation.
66
 
 
6.1.8 Title to Properties.
66
 
 
6.1.9 Financial Statements.
67
 
 
6.1.10 Use of Proceeds; Margin Stock.
67
 
 
6.1.11 Full Disclosure.
68
 
 
6.1.12 Taxes.
68
 
 
6.1.13 Consents and Approvals.
69
 
 
6.1.14 No Event of Default; Compliance with Instruments.
69
 
 
6.1.15 Patents, Trademarks, Copyrights, Licenses, Etc.
69
 
 
6.1.16 Security Interests.
70
 
 
6.1.17 Mortgage Liens.
70
 
 
6.1.18 Status of the Pledged Collateral.
70
 
 
6.1.19 Insurance.
71
 
 
6.1.20 Compliance with Laws.
71
 
 
6.1.21 Material Contracts; Burdensome Restrictions.
71
 
 
6.1.22 Investment Companies; Regulated Entities.
71
 
 
6.1.23 Intentionally Omitted.
72
 
 
6.1.24 Plans and Benefit Arrangements.
72
 
 
6.1.25 Employment Matters.
73
 
 
6.1.26 Environmental Matters.
73
 
 
6.1.27 Senior Debt Status.
75
 
 
6.1.28 Transactions with Affiliates.
76
 
 
6.1.29 Permit Blocks.
76
 
 
6.1.30 Status under Certain Statutes.
76
 
 
6.1.31 Coal Leases.
76
 
 
6.1.32 Qualifications as Lessee, Coal Acreage Limitations.
76
 
 
6.1.33 Single Purpose Entities.
76
 
 
6.1.34 Surface Mine Reclamation Bonds.
79
 
 
6.1.35 Foreign Assets Control Regulation, etc.
79
 
 
6.1.36 Pari Passu Collateral.
79
 
 
6.1.37 Additional Representations and Warranties.
80
 
 
6.1.38 Anti-Terrorism Laws.
80
 
6.2
Updates to Schedules.
80
7.
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
80
 
7.1
First Loans and Letters of Credit.
80
 
 
7.1.1 Officer's Certificate.
81
 
 
7.1.2 Secretary's Certificate.
81
 
 
7.1.3 Delivery of Loan Documents.
81
 
 
7.1.4 Opinion of Counsel.
82
 
 
7.1.5 Legal Details.
82
 
 
7.1.6 Payment of Fees.
82


iii

--------------------------------------------------------------------------------

Table of Contents

 
 
7.1.7 Consents.
83
 
 
7.1.8 Officer's Certificate Regarding MACs.
83
 
 
7.1.9 No Violation of Laws.
83
 
 
7.1.10 No Actions or Proceedings.
83
 
 
7.1.11 Insurance Policies; Certificates of Insurance; Endorsements.
83
 
 
7.1.12 Title Insurance.
83
 
 
7.1.13 Filing Receipts.
83
 
 
7.1.14 Note Purchase Agreement.
84
 
 
7.1.15 Management Agreement and Management Fee Subordination Agreement.
84
 
 
7.1.16 Solvency Certificate.
84
 
 
7.1.17 Lien Search.
84
 
 
7.1.18 Intercreditor Agreement.
84
 
 
7.1.19 Coal Reserves.
84
 
 
7.1.20 Independent Director of Borrower and Subsidiaries.
85
 
 
7.1.21 Bankruptcy Remote Entities, Separateness.
85
 
 
7.1.22 Changes in Corporate Structure.
85
 
 
7.1.23 NRGT Documents.
85
 
7.2
Each Additional Loan or Letter of Credit.
85
8.
COVENANTS
86
 
8.1
Affirmative Covenants.
86
 
 
8.1.1 Preservation of Existence, Etc.
86
 
 
8.1.2 Payment of Liabilities, Taxes, Etc.
86
 
 
8.1.3 Maintenance of Insurance.
86
 
 
8.1.4 Maintenance of Properties and Leases.
88
 
 
8.1.5 Maintenance of Patents, Trademarks, Etc.
88
 
 
8.1.6 Visitation Rights.
88
 
 
8.1.7 Operation of Mines.
89
 
 
8.1.8 Keeping of Records and Books of Account.
89
 
 
8.1.9 Plans and Benefit Arrangements.
89
 
 
8.1.10 Compliance with Laws.
89
 
 
8.1.11 Use of Proceeds.
90
 
 
8.1.12 Further Assurances.
90
 
 
8.1.13 Subordination of Intercompany Loans.
90
 
 
8.1.14 Compliance with Note Purchase Documents.
90
 
 
8.1.15 Maintenance of Prior Security Interest.
90
 
 
8.1.16 Single Purpose Entities.
90
 
 
8.1.17 Maintenance of Permits.
93
 
 
8.1.18 Debt Service Reserve Account.
93
 
 
8.1.19 Retained Cash.
95
 
 
8.1.20 Subordination of Management Fees; Payment of Management Fees.
95
 
 
8.1.21 Maintenance of Coal Supply Contracts, Coal Leases.
95
 
 
8.1.22 Collateral and Additional Collateral, Etc.
96
 
 
8.1.23 Payment of Indebtedness.
97
 
 
8.1.24 Anti-Terrorism Laws.
97
 
8.2
Negative Covenants.
97


iv

--------------------------------------------------------------------------------

Table of Contents



 
 
8.2.1 Indebtedness.
97
 
 
8.2.2 Liens.
98
 
 
8.2.3 Guaranties.
98
 
 
8.2.4 Loans and Investments.
99
 
 
8.2.5 Dividends and Related Distributions.
99
 
 
8.2.6 Liquidations, Mergers, Consolidations, Acquisitions.
101
 
 
8.2.7 Dispositions of Assets or Subsidiaries.
102
 
 
8.2.8 Affiliate Transactions.
103
 
 
8.2.9 Subsidiaries, Partnerships and Joint Ventures.
103
 
 
8.2.10 Continuation of or Change in Business.
103
 
 
8.2.11 Plans and Benefit Arrangements.
103
 
 
8.2.12 Fiscal Year.
104
 
 
8.2.13 Issuance of Stock.
104
 
 
8.2.14 Changes in Organizational Documents.
104
 
 
8.2.15 Changes in Material Contracts, Performance under Coal Supply Contracts.
104
 
 
8.2.16 Capital Expenditures and Leases.
105
 
 
8.2.17 Minimum Debt Service Coverage Ratio.
105
 
 
8.2.18 Maximum Leverage Ratio.
105
 
8.3
Reporting Requirements.
106
 
 
8.3.1 Monthly Financial Statements, Borrowing Base Certificate.
106
 
 
8.3.2 Quarterly Financial Statements.
106
 
 
8.3.3 Annual Financial Statements.
106
 
 
8.3.4 Certificate of the Borrower.
107
 
 
8.3.5 Notices.
108
 
 
8.3.6 Notice of Litigation.
108
 
 
8.3.7 Certain Events.
109
 
 
8.3.8 Budgets, Forecasts, Other Reports and Information.
109
 
 
8.3.9 Notices Regarding Plans and Benefit Arrangements.
110
 
 
8.3.10 Information as to certain Price Adjustments.
111
 
 
8.3.11 Single Purpose Entity Status.
111
9.
DEFAULT
111
 
9.1
Events of Default.
111
 
 
9.1.1 Payments Under Loan Documents.
111
 
 
9.1.2 Breach of Warranty.
112
 
 
9.1.3 Breach of Negative Covenants, Single Purpose Entity or Visitation Rights.
112
 
 
9.1.4 Breach of Other Covenants.
112
 
 
9.1.5 Defaults in Other Agreements or Indebtedness, or Material Contracts.
112
 
 
9.1.6 Final Judgments or Orders.
113
 
 
9.1.7 Events Relating to Plans and Benefit Arrangements.
113
 
 
9.1.8 Change of Control.
114
 
 
9.1.9 Involuntary Proceedings.
114
 
 
9.1.10 Voluntary Proceedings.
114
 
 
9.1.11 Default or Non-performance by Manager.
114
 
 
9.1.12 Loss of Bonding Capacity.
114
 
 
9.1.13 Loan Document Unenforceable.
115


v

--------------------------------------------------------------------------------

Table of Contents

 
 
9.1.14 Liens.
115
 
9.2
Consequences of Event of Default.
115
 
 
9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.
115
 
 
9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.
115
 
 
9.2.3 Set-off.
116
 
 
9.2.4 Suits, Actions, Proceedings.
116
 
 
9.2.5 Application of Proceeds.
116
 
 
9.2.6 Other Rights and Remedies.
117
 
9.3
Notice of Sale.
117
10.
THE AGENT
117

 
10.1
Appointment and Authority.
117
 
10.2
Rights as a Bank.
117
 
10.3
Exculpatory Provisions.
118
 
10.4
Reliance by Agent.
119
 
10.5
Delegation of Duties.
119
 
10.6
Resignation of Agent.
119
 
10.7
Non-Reliance on Agent and Other Banks.
120
 
10.8
No Other Duties, etc.
120
 
10.9
[Intentionally Omitted]
120
 
10.10
Authorization to Release Collateral and Guarantors.
120
 
10.11
No Reliance on Agent's Customer Identification Program.
120
11.
MISCELLANEOUS
121
 
11.1
Modifications, Amendments or Waivers.
121
 
 
11.1.1 Increase of Commitment.
121
 
 
11.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.
121
 
 
11.1.3 Release of Collateral or Guarantor.
121
 
 
11.1.4 Miscellaneous.
121
 
11.2
No Implied Waivers; Cumulative Remedies.
122
 
11.3
Expenses; Indemnity; Damage Waiver.
122
 
 
11.3.1 Costs and Expenses.
122
 
 
11.3.2 Indemnification by the Borrower.
122
 
 
11.3.3 Reimbursement by Banks.
123
 
 
11.3.4 Waiver of Consequential Damages, Etc.
123
 
 
11.3.5 Payments.
123
 
11.4
Holidays.
123
 
11.5
Intentionally Omitted.
124
 
11.6
Notices; Effectiveness; Electronic Communication.
124
 
 
11.6.1 Notices Generally.
124
 
 
11.6.2 Electronic Communications.
125
 
 
11.6.3 Change of Address, Etc.
125
 
11.7
Severability.
125
 
11.8
Duration; Survival.
125
 
11.9
Successors and Assigns.
125
 
 
11.9.1 Successors and Assigns Generally.
125


vi

--------------------------------------------------------------------------------

Table of Contents

 
 
11.9.2 Assignments by Banks.
126
 
 
11.9.3 Register.
127
 
 
11.9.4 Participations.
127
 
 
11.9.5 Certain Pledges; Successors and Assigns Generally.
128
 
11.10
Confidentiality.
129
 
 
11.10.1 General Confidentiality.
129
 
 
11.10.2 Sharing Information With Affiliates of the Banks.
129
 
11.11
Counterparts; Integration; Effectiveness.
129
 
 
11.11.1 Counterparts; Integration; Effectiveness.
129
 
11.12
CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.
130
 
 
11.12.1 Governing Law.
130
 
 
11.12.2 SUBMISSION TO JURISDICTION.
130
 
 
11.12.3 WAIVER OF VENUE.
131
 
 
11.12.4 SERVICE OF PROCESS.
131
 
 
11.12.5 WAIVER OF JURY TRIAL.
131
 
11.13
Environmental Indemnity.
131
 
11.14
Finance Code Opt-Out.
132
 
11.15
USA Patriot Act Notice.
133
 
11.16
Intentionally Omitted.
133
 
11.17
Joinder of Guarantors; Additional Security Arrangements.
133








vii

--------------------------------------------------------------------------------

Table of Contents

LIST OF SCHEDULES AND EXHIBITS
SCHEDULES
SCHEDULE 1.1(B)
-    COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(C)
-    COAL SUPPLY CONTRACTS

SCHEDULE 1.1(L)
-    COAL LEASES

SCHEDULE 1.1(Q)(1)
-    QUALIFIED ACCOUNTS

SCHEDULE 1.1(Q)(2)
-    QUALIFIED INVENTORY

SCHEDULE 2.9.1
-    EXISTING LETTERS OF CREDIT

SCHEDULE 6.1.1
-    ORGANIZATION AND QUALIFICATION

SCHEDULE 6.1.2
-    CAPITALIZATION AND OWNERSHIP

SCHEDULE 6.1.3
-    SUBSIDIARIES

SCHEDULE 6.1.7
-    LITIGATION

SCHEDULE 6.1.8
-    TITLE TO PROPERTIES

SCHEDULE 6.1.9
-    FINANCIAL STATEMENTS

SCHEDULE 6.1.12
-    TAXES

SCHEDULE 6.1.13
-    CONSENTS AND APPROVALS

SCHEDULE 6.1.15
-    PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC.

SCHEDULE 6.1.18
-    STATUS OF THE PLEDGED COLLATERAL

SCHEDULE 6.1.19
-    INSURANCE

SCHEDULE 6.1.21
-    MATERIAL CONTRACTS; BURDENSOME RESTRICTIONS

SCHEDULE 6.1.24
-    PLANS AND BENEFIT ARRANGEMENTS

SCHEDULE 6.1.26
-    ENVIRONMENTAL MATTERS

SCHEDULE 6.1.28
-    TRANSACTIONS WITH AFFILIATES

SCHEDULE 6.1.31
-    COAL LEASE ROYALTIES

SCHEDULE 6.1.32
-    QUALIFICATIONS AS LESSEE, COAL ACREAGE LIMITATIONS

SCHEDULE 8.2.1
-    INDEBTEDNESS

SCHEDULE 8.2.3
-    TWCC GUARANTIES

SCHEDULE 8.2.16
-    LIMITATIONS ON CAPITAL EXPENDITURES



EXHIBITS
EXHIBIT 1.1(A)
-    ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(C)
-    COLLATERAL ASSIGNMENT

EXHIBIT 1.1(G)(1)
-    GUARANTOR JOINDER

EXHIBIT 1.1(G)(2)
-    GUARANTY AGREEMENT

EXHIBIT 1.1(I)(2)
-    INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(I)(3)
-    INTERCREDITOR AGREEMENT

EXHIBIT 1.1(M)(1)
-    MORTGAGE

EXHIBIT 1.1(M)(2)
-    MANAGEMENT FEE SUBORDINATION AGREEMENT

EXHIBIT 1.1(P)(1)
-    PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT


viii

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT 1.1(P)(2)
-    PLEDGE AGREEMENT

EXHIBIT 1.1(R)
-    REVOLVING CREDIT NOTE

EXHIBIT 1.1(S)(1)
-    SECURITY AGREEMENT

EXHIBIT 1.1(S)(2)
-    SWING LOAN NOTE

EXHIBIT 2.5.1
-    LOAN REQUEST

EXHIBIT 2.5.2
-    SWING LOAN REQUEST

EXHIBIT 2.11
-    LENDER JOINDER

EXHIBIT 5.9.7(A)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Banks That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(B)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(C)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(D)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Banks That Are Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 7.1.4
-    OPINION OF COUNSEL

EXHIBIT 8.3.1
-    BORROWING BASE CERTIFICATE

EXHIBIT 8.3.4
-    QUARTERLY COMPLIANCE CERTIFICATE

EXHIBIT 8.3.11
-    SINGLE PURPOSE ENTITY STATUS






ix

--------------------------------------------------------------------------------

Table of Contents

AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of June 26, 2008, as
amended as of June 28, 2012, as further amended as of March 21, 2013, and is
made by and among WESTMORELAND MINING LLC, a Delaware limited liability company
(the "Borrower"), each of the GUARANTORS (as hereinafter defined), each of the
BANKS (as hereinafter defined), and PNC BANK, NATIONAL ASSOCIATION, in its
capacity as agent for the Banks under this Agreement (hereinafter referred to in
such capacity as the "Agent").
WITNESSETH:
WHEREAS, Agent, Banks and Borrower are each party to a Credit Agreement, dated
as of April 27, 2001, and amended on August 15, 2001, February 27, 2002, March
8, 2004, December 21, 2005, January 9, 2008, April 28, 2008 and May 28, 2008 (as
so amended, the "2001 Revolving Credit Agreement");
WHEREAS, the Borrower has requested that Agent and Banks amend the 2001
Revolving Credit Agreement (i) to increase the revolving loan facility to an
aggregate principal amount not to exceed $25,000,000, (ii) to extend the period
during which the Borrowers may borrow under the revolving loan facility through
December 31, 2017 and (iii) to reflect certain changes in the 2001 Revolving
Credit Agreement requested by Borrower as set forth herein;
WHEREAS, the Banks are willing to provide such credit upon the terms and
conditions hereinafter set forth;
WHEREAS, the revolving credit facility shall be used for working capital and
general corporate purposes; and
WHEREAS, for purposes of convenience, the parties have agreed to restate in its
entirety the 2001 Revolving Credit Agreement, as amended.
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:
1. CERTAIN DEFINITIONS
1.
Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:
8750 Parts Pool means the pooling arrangement among coal mine operators,
including TWCC, with respect to long lead-time emergency spare parts for Marion
8750 walking draglines, as in affect on the date hereof, pursuant to which NRGT
owns the spare parts and provides the financial resources for participation in
such pool.

1

--------------------------------------------------------------------------------

Table of Contents

Account shall mean any account, contract right, general intangible, chattel
paper, instrument or document representing any right to payment for goods sold
or services rendered (including, without limitation, accounts related to
as-extracted collateral), whether or not earned by performance and whether or
not evidenced by a contract, instrument or document, which is now owned or
hereafter acquired by the Borrower and the Guarantors. All Accounts, whether
Qualified Accounts or not, shall be subject to the Banks' Prior Security
Interest.
Adequately Funded shall mean a Plan's assets-to-liabilities relationship
described herein. A Plan is Adequately Funded if, as of the last day of the Plan
Year which has most recently ended (the "Valuation Date") and based on an
actuarial valuation made as of the first day of such Plan Year by the Plan's
regular actuarial consultant, the value of the Plan's assets as determined under
Section 412(c)(2) of the Internal Revenue Code, including any contributions made
to the Plan within eight and 1/2 months of the Valuation Date, is not less than
80% of the Plan's Current Liability, as determined under Section 412(l)(7) of
the Code using the maximum allowable interest rate under such subsection, and
recognizing over three years any plan change, such as any plan amendment or
required statutory change in benefits, (but not changes in actuarial assumption
or normal plan experience).
Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds, directly or indirectly, 10% or
more of any class of the voting or other equity interests of such Person, or
(iii) 10% or more of any class of voting interests or other equity interests of
which is beneficially owned or held, directly or indirectly, by such Person.
Control, as used in this definition, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, including the power to elect a majority of the directors
or trustees or individuals holding similar positions of a corporation or trust
or other Person, as the case may be.
Agent shall mean PNC Bank, National Association, and its successors and assigns.
Agreement shall mean this Amended and Restated Credit Agreement, as amended by
that certain First Amendment to Amended and Restated Credit Agreement dated as
of June 28, 2012, as amended by that certain Second Amendment to Amended and
Restated Credit Agreement dated as of March 21, 2013, as the same may be further
amended, restated, modified or supplemented from time to time, including all
schedules and exhibits.
Annual Statements shall have the meaning assigned to that term in
Section 6.1.9(i).
Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department's Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

2

--------------------------------------------------------------------------------

Table of Contents

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Bank, (b) an
Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.
Approved Parts Pool Program means (a) the 8750 Parts Pool and (b) any national
or regional parts pool arrangement among mine operators, generally similar in
nature to the 8750 Parts Pool, hereafter entered into by the Borrower or any of
its Subsidiaries with respect to long lead-time parts for any walking draglines
which (i) does not adversely affect in any material respect, the value of, or
the rights of the Collateral Agent or the Banks in respect of, the Collateral
and (ii) is approved in writing by the Required Banks.
Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Bank, a Transferor Bank and the Agent, as
Agent and on behalf of the remaining Banks, substantially in the form of Exhibit
1.1(A).
Authorized Officer shall mean those individuals, designated by written notice to
the Agent from the Borrower, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder. The Borrower may
amend such list of individuals from time to time by giving written notice of
such amendment to the Agent.
Available Cash shall mean, on or as of any Payment Date, (a) the sum of (1)
Consolidated EBITDA for the fiscal quarter of the Borrower ended on or closest
to such Payment Date and (2) to the extent not included in such Consolidated
EBITDA, any amount representing an excess over the Debt Service Reserve
Requirement actually withdrawn from the Debt Service Reserve Account in such
quarter in compliance with Section 3.6 of that certain collateral agency
agreement executed as of the Closing Date by and among the Collateral Agent, the
Loan Parties and the Noteholders in connection with the Note Purchase Agreement
minus (b) the sum of:
(i)Unfinanced Capital Expenditures as at the end of such quarter,
(ii)the aggregate fees and expenses of the Collateral Agent due and payable in
such quarter,
(iii)the aggregate amount of all interest on Consolidated Total Indebtedness due
and payable in such quarter,
(iv)the aggregate amount of all scheduled and mandatory payments of principal of
Consolidated Total Indebtedness in such quarter,
(v)the aggregate amount of letter of credit fees payable by the Borrower and the
Guarantors in such quarter,
(vi)the aggregate amount of cash income taxes payable in such quarter on behalf
of the Loan Parties, and

3

--------------------------------------------------------------------------------

Table of Contents

(vii)the amount of all deposits into the Debt Service Reserve Account required
in such quarter in order that the aggregate amount on deposit therein shall
equal the Debt Service Reserve Requirement.
Bankruptcy Event shall have the meaning assigned to such term in the definition
of "Defaulting Bank."
Banks shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Bank.
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 0.5%, and (b) the
Prime Rate, and (c) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.
Base Rate Option shall mean the Revolving Credit Base Rate Option.
Benefit Arrangement shall mean at any time an "employee benefit plan," within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.
Borrower shall mean Westmoreland Mining LLC, a limited liability company
organized and existing under the laws of the State of Delaware.
Borrowing Base shall mean at any time 85% of Qualified Accounts plus the lesser
of (i) 25% of Qualified Inventory or (ii) $5,000,000.
Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR-Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania, New York, New York and if the applicable
Business Day relates to any Loan to which the LIBOR Rate Option applies, such
day must also be a day on which dealings are carried on in the London interbank
market.
CapEx Threshold shall mean that amount determined as (i) the proceeds to the
Borrower of the sale of the Term Notes, minus (ii) the sum of (A) the amount
applied by the Borrower to the prepayment of the notes of the Borrower
outstanding under the 2001 Note Agreement immediately prior to the Closing Date
(B) $10,000,000, representing the portion of

4

--------------------------------------------------------------------------------

Table of Contents

the proceeds of the Term Notes applied or available for application by the
Borrower to a distribution to Parent and (C) the amount of costs and expenses
incurred in connection with the issuance of the Term Notes and the making of the
Loans (collectively, "Transaction Costs"), plus (iii) the aggregate amount
released to the Borrower from the debt service reserve account under, and the
Series B Prepayment Account referred to in, the 2001 Note Agreement
(collectively, "Released Amounts")). The CapEx Threshold has been provisionally
calculated by the Borrower to be (and until finally determined as hereinafter
provided shall be deemed for purposes of this Agreement to equal) $59,000,000,
such provisional calculation having been made on the basis of assumptions
reflecting information available to the Borrower on the date hereof as to
Transaction Costs and Released Amounts; provided, however, that not later than
the 45th day following the Closing Date, the Borrower shall (i) recompute the
CapEx Threshold giving effect to actual Transaction Expenses and Released
Amounts as determined on or prior to such 45th day and (ii) furnish to each Bank
an Officer's Certificate specifying the CapEx Threshold as so recomputed and
containing calculations in reasonable detail demonstrating the manner in which
it was determined. The calculation of the recomputed CapEx Threshold set forth
in such Officer's Certificate shall be subject to verification by the Banks, but
in the absence of error (upon the demonstration of which by any such Bank will
be promptly corrected by the Borrower as set forth in a corrected Officer's
Certificate submitted to each such holder), shall be presumed to be the CapEx
Threshold for all purposes hereof.
Capital Expenditures means, with respect to the Loan Parties and their
Subsidiaries, for any period, the sum (without duplication) of all cash
expenditures by any Loan Party or any Subsidiary of an Loan Party during such
period for the purchase or lease of items that would be classified as "property,
plant or equipment" or comparable items on the consolidated balance sheet of the
Borrower and its Subsidiaries, including without limitation all transactional
costs incurred in connection with such expenditures provided the same are
capitalized, all the foregoing as determined in accordance with GAAP; excluding
any Capital Expenditures by TWCC from the funds advanced by the Borrower to TWCC
pursuant to Section 8.2.4(v) of this Agreement.
Cash Collateral shall have the meaning assigned to such term in the definition
of "Cash Collateralize".
Cash Collateralize means to pledge and deposit with or deliver to Agent, as
collateral for any Obligations arising under any Letter of Credit, cash or
deposit account balances ("Cash Collateral") pursuant to documentation
satisfactory to Agent. Such Cash Collateral shall be maintained in blocked
deposit accounts at the Agent.
Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].
Closing Date shall mean June 26, 2008.
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the

5

--------------------------------------------------------------------------------

Table of Contents

force of Law) by any Official Body; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines, interpretations
or directives thereunder or issued in connection therewith (whether or not
having the force of Law) and (y) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of Law), in each case pursuant to Basel III,
shall in each case be deemed to be a Change in Law regardless of the date
enacted, adopted, issued, promulgated or implemented.
Coal Act shall mean Internal Revenue Code Sections 9701 through 9722, as amended
from time to time.
Coal Leases shall mean leases presently owned or hereafter acquired by any Loan
Party of mineral rights and real property interests related to the right to mine
or extract coal from the Coal Reserves (as identified by the Borrower to the
Collateral Agent from time to time as mineable reserves), including without
limitation, those leases set forth on Schedule 1.1(L).
Coal Reserves shall mean all coal deposits which the Borrower by virtue of a
deed or lease has the right to mine.
Coal Supply Contracts shall mean collectively and Coal Supply Contract shall
mean individually, all coal lignite supply or sales agreements now or hereafter
entered into by the Borrower or any Loan Party which provide for the sale or
provision of coal by Borrower or any Loan Party, including without limitation,
those agreements listed on Schedule 1.1(C) hereto.
Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
Collateral shall mean that portion of the UCC Collateral, the Pledged
Collateral, the Intellectual Property Collateral, Coal Supply Contracts and the
Real Property in or on which the Loan Parties have granted the Collateral Agent
for the benefit of the Banks a security interest in or lien on pursuant to the
Security Agreement, the Collateral Assignment, the Pledge Agreement, the Patent,
Trademark and Copyright Security Agreement and the Mortgages respectively, such
Collateral to include, to the extent provided in the Security Documents, all
Accounts, Inventory, coal reserves and related coal lease rights, equipment,
furniture, fixtures, real property, improvements and general intangibles,
leasehold interests, Coal Supply Contracts, and all limited liability company
interests in the Borrower held by Parent. Collateral shall not include (i) the
Debt Service Reserve Account, (ii) the Debt Service Letter of Credit and (iii)
any buildings or structures located on the Real Property.
Collateral Agency Agreement shall mean that certain Collateral Agency Agreement
among the Agent, the Collateral Agent and the Loan Parties dated as of the
Closing Date.
Collateral Agent shall mean an institution which is holding the Collateral on
behalf of the Banks pursuant to the terms of the Collateral Agency Agreement.

6

--------------------------------------------------------------------------------

Table of Contents

Collateral Assignment shall mean the Collateral Assignment in the form of
Exhibit 1.1(C) collaterally assigning the Borrower's or any Subsidiary's rights
under Coal Supply Contracts.
Commercial Letter of Credit shall mean any Letter of Credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.
Commitment shall mean as to any Bank the aggregate of its Revolving Credit
Commitment, and, in the case of the Agent, its Swing Loan Commitment, and
Commitments shall mean the aggregate of the Revolving Credit Commitments and
Swing Loan Commitments of all of the Banks.
Commitment Fee shall have the meaning assigned to that term in Section 2.3.
Compliance Certificate shall have the meaning assigned to such term in Section
8.3.4.
Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
Consolidated EBITDA shall mean for any period of determination (i) the sum of
net income, depreciation, amortization, other nonrecurring or non-cash charges
to net income, interest expense and income tax expense minus (ii) nonrecurring
or non-cash credits to net income, in each case of the Borrower and its
Subsidiaries for such period determined and consolidated in accordance with
GAAP; provided, however, that for this purpose there shall be excluded from the
consolidated net income of the Borrower and its Subsidiaries any amounts that,
contractually or pursuant to applicable law, the Borrower's Subsidiaries are
restricted from distributing to the Borrower.
Consolidated Net Indebtedness shall mean, on or as of any date, Consolidated
Total Indebtedness as of such date less, the sum of (i) the amount of funds
maintained in the Debt Service Reserve Account on such date (after giving effect
to any debits and credits thereto on such date), (ii) the Net Financed CapEx
Amount as of such date, and (without duplication of the amounts specified in
clauses (i) and (ii) of this definition), (iii) if such date shall be on or
prior to December 31, 2009, unrestricted cash and cash equivalents of the
Borrower on such day.
Consolidated Total Indebtedness shall mean on or as of any date, the principal
balance of the Loans and Letter of Credit Obligations and all other Indebtedness
of the Borrower and its Subsidiaries for borrowed money (including without
limitation, Indebtedness evidenced by the Term Notes, capitalized leases and
other Indebtedness permitted under Section 8.2.1, as determined and consolidated
in accordance with GAAP).
Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental

7

--------------------------------------------------------------------------------

Table of Contents

Laws requires the investigation, cleanup, removal, remediation, containment,
abatement of or other response action or which otherwise constitutes a violation
of Environmental Laws.
Control Event shall have the meaning assigned to that term in Section 5.7.1(c).
Cumulative Retained Cash Shortfall means, with respect to each Payment Date, the
greater of (a) zero and (b) the excess of:
(i)the aggregate of the Retained Cash Shortfall Amounts for all prior Payment
Dates, if any, with respect to which there shall have been a Retained Cash
Shortfall Amount, minus
(ii)the aggregate of the Retained Cash Makeup Amounts for all prior Payment
Dates, if any, with respect to which there shall have been a Retained Cash
Makeup Amount.
Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
LIBOR Reserve Percentage on such day.
Debt Service shall mean, for any period, as of any date of determination, the
sum of (i) the aggregate amount of interest and regularly scheduled principal
payable on Consolidated Total Indebtedness of the Loan Parties during such
period and (ii) fees and expenses of the Collateral Agent payable during such
period.
Debt Service Coverage Ratio for any period shall mean as of any date of
determination, a fraction (i) the numerator of which is the amount of
Consolidated EBITDA less Unfinanced Capital Expenditures for such period and
(ii) the denominator of which is Debt Service for such period.
Debt Service Letter of Credit shall have the meaning ascribed to such term in
Section 8.1.18.
Debt Service Reserve Requirement shall have the meaning ascribed to such term in
Section 8.1.18.
Defaulting Bank shall mean any Bank that (a) has failed, within two Business
Days after the date required to be funded or paid, to (i) fund any portion of
its Loans, (ii) fund any portion of its participations in Letters of Credit or
Swing Loans or (iii) pay over to the Agent, the Issuing Bank, PNC (as the Swing
Loan Bank) or any Bank any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Bank notifies the Agent in writing
that such failure is the result of such Bank's good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower, the Agent or any Bank in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
relates to such Bank's funding obligations and indicates that such position is
based on such Bank's good faith determination that a condition precedent
(specifically identified and including the particular

8

--------------------------------------------------------------------------------

Table of Contents

default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within two Business Days after request by the Agent or the Borrower,
acting in good faith, to provide a certification in writing from an authorized
officer of such Bank that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Loans under this
Agreement, provided that such Bank shall cease to be a Defaulting Bank pursuant
to this clause (c) upon the Agent's receipt of such certification in form and
substance satisfactory to the Agent, (d) has, or has a direct or indirect parent
company that has, become the subject of a Bankruptcy Event or (e) has failed at
any time to comply with the provisions of Section 5.3 with respect to purchasing
participations from the other Banks, whereby such Bank's share of any payment
received, whether by setoff or otherwise, is in excess of its Ratable Share of
such payments due and payable to all of the Banks. Any determination by the
Agent that a Bank is a Defaulting Bank under clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Bank shall be deemed
to be a Defaulting Bank (subject to Section 2.10 [Defaulting Banks]) upon
delivery of written notice of such determination to the Borrower and each Bank.
As used in this definition and in Section 2.10 [Defaulting Banks], the term
"Bankruptcy Event" means, with respect to any Person, such Person or such
Person's direct or indirect parent company becomes the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person (including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such capacity) charged with the
reorganization or liquidation of its business appointed for it, or, in the good
faith determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person or such Person's direct or indirect parent company by an Official
Body or instrumentality thereof if, and only if, such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Official Body or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
Disclosure Documents shall have the meaning assigned to such term in Section
6.1.11.
Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
Drawing Date shall have the meaning assigned to that term in Section 2.9.3.2.
Environmental Complaint shall mean any written complaint by any Person or
Official Body setting forth a cause of action for personal injury or property
damage, natural resource damage, contribution or indemnity for response costs,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws or any order, notice of
violation, citation, subpoena, request for information or other

9

--------------------------------------------------------------------------------

Table of Contents

written notice or demand of any type issued by an Official Body pursuant to any
Environmental Laws.
Environmental Laws shall mean all federal, state, local, tribal, territorial and
foreign Laws (including common law), constitutions, statutes, treaties,
regulations, rules, ordinances and codes and any consent decrees, settlement
agreements, judgments, orders, directives, policies or programs issued by or
entered into with an Official Body, which are applicable to the Borrower or any
Loan Party, pertaining or relating to: (i) pollution or pollution control;
(ii) protection of human health or the environment and/or environmental
resources; (iii) employee safety in the workplace; (iv) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of Regulated
Substances; (v) the presence of Contamination; (vi) the protection of endangered
or threatened species; and (vii) the protection of Environmentally Sensitive
Areas.
Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; or (v) a floodplain or other flood hazard area as defined
pursuant to any applicable Laws.
Equity Interests shall mean, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including shares or partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.
ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
ERISA Affiliate shall mean, at any time, any trade or business (whether or not
incorporated) under common control with the Borrower and are treated as a single
employer under Section 414 of the Code.
ERISA Event means (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a

10

--------------------------------------------------------------------------------

Table of Contents

complete or partial withdrawal by Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.
ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.
Event of Default shall mean any of the events described in Section 9.1 and
referred to therein as an "Event of Default."
Excess Cash Flow shall mean, on or as of any Payment Date, (i) Available Cash as
of such Payment Date minus (ii) Retained Cash with respect to such Payment Date.
Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Bank, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (a) such Bank acquires such interest in such Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 5.6.2 [Replacement of a Bank]) or (b) such Bank changes its
lending office, except in each case to the extent that, pursuant to Section
5.9.7 [Status of Banks], amounts with respect to such Taxes were payable either
to such Bank's assignor immediately before such Bank became a party hereto or to
such Bank immediately before it changed its lending office, (iii) Taxes
attributable to such Recipient's failure to comply with 5.9.7 [Status of Banks],
and (iv) any U.S. federal withholding Taxes imposed under FATCA. (except to the
extent imposed due to the failure of the Borrower to provide documentation or
information to the IRS).
Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
Existing Letters of Credit shall have the meaning assigned to that term in
Section 2.9.1.

11

--------------------------------------------------------------------------------

Table of Contents

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
December 31, 2017.
FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption "OPEN" (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Agent (for purposes of this definition, an "Alternate
Source") (or if such rate for such day does not appear on the Bloomberg Screen
BTMM (or any substitute screen) or on any Alternate Source, or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen) or any Alternate Source, a comparable replacement rate
determined by the Agent at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the "open" rate on the
immediately preceding Business Day. If and when the Federal Funds Open Rate
changes, the rate of interest with respect to any advance to which the Federal
Funds Open Rate applies will change automatically without notice to the
Borrower, effective on the date of any such change.
Financial Projections shall have the meaning assigned to that term in
Section 6.1.9(ii).
Foreign Bank shall mean (i) if the Borrower is a U.S. Person, a Bank that is not
a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Bank that is
resident or organized under the Laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.
GAAP shall mean generally accepted accounting principles as are in effect from
time to time in the United States of America, subject to the provisions of
Section 1.3, and applied on a consistent basis both as to classification of
items and amounts.

12

--------------------------------------------------------------------------------

Table of Contents

Guarantor shall mean each of the parties to this Agreement which is designated
as a "Guarantor" on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof pursuant to Section 11.17
[Joinders of Guarantors, Etc.].
Guarantor Joinder shall mean a joinder by a Person as a Guarantor under this
Agreement, the Guaranty Agreement and the other Loan Documents in the form of
Exhibit 1.1(G)(1).
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
Guaranty Agreement shall mean the Guaranty and Suretyship Agreement in
substantially the form of Exhibit 1.1(G)(2) executed and delivered by each of
the Guarantors to the Agent for the benefit of the Banks.
Historical Statements shall have the meaning assigned to that term in
Section 6.1.9(i).
Increasing Bank shall have the meaning assigned to that term in Section 2.10.
Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, currency swap agreement, interest rate swap, cap, collar or
floor agreement or other interest rate management device, (iv) any other
transaction (including forward sale or purchase agreements, futures contracts or
similar financial arrangements the value of which is dependent upon commodity
rates or indices (including without limitation, any of the foregoing used to
hedge the price of coal), capitalized leases and conditional sales agreements)
having the commercial effect of a borrowing of money entered into by such Person
to finance its operations or capital requirements (but not including trade
payables and accrued expenses incurred in the ordinary course of business which
are not represented by a promissory note or other evidence of indebtedness and
which are not more than thirty (30) days past due or, if more than thirty (30)
days past due, which are being contested in good faith and adequate reserves are
made for such debt), (v)  all liabilities for borrowed money secured by any lien
with respect to property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities), or (vi) any Guaranty by such
Person of Indebtedness of the type described in clauses (i) through (v) hereof
of any other Person.
Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

13

--------------------------------------------------------------------------------

Table of Contents

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.
Independent Director shall mean with respect to a Subsidiary a member of the
Board of Directors of the Subsidiary that is not at the time of initial
appointment to the Board of Directors or at any time while serving on the Board
of Directors or at any time within the preceding five (5) years, (a) a
stockholder, director (with the exception of serving as an independent director
of a Subsidiary or manager of the Borrower), officer, employee, member other
than as Special Member (as defined in the Borrower's operating agreement),
partner, attorney or counsel of the Subsidiary or of a Loan Party or of any
member of the Parent Group (except that he or she may be or become an
independent director or manager of any other Single Purpose Entity formed in
connection with any financing by any member of the Parent Group or any of their
respective Affiliates); (b) a customer or supplier of the Subsidiary or any of
its Affiliates; or (c) any member of the immediate family of a Person described
in (a) or (b).
Independent Manager shall mean with respect to the Borrower a member of the
Board of Directors or Managers of the Borrower that is not at the time of
initial appointment to the Board of Directors or Managers or at any time while
serving on the Board of Directors or Managers or at any time within the
preceding five (5) years, (a) a stockholder, director (with the exception of
serving as an independent manager or director of a Subsidiary or the Borrower),
officer, employee, member other than as Special Member (as defined in the
Borrower's operating agreement), partner, attorney or counsel of the Borrower or
of any Loan Party or of any member of the Parent Group (except that he or she
may be or become an independent director or manager of any Single Purpose Entity
formed in connection with any financing by any member of the Parent Group or any
of their respective Affiliates); (b) a customer or supplier of the Borrower or
any Loan Party or any member of the Parent Group or any Affiliate of either of
them; or (c) a member of the immediate family of any such Person described in
(a) or (b).
Ineligible Security shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Agent, any Bank or the Issuing Bank on a non‑confidential basis
prior to disclosure by the Loan Parties or any of their Subsidiaries.
Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect

14

--------------------------------------------------------------------------------

Table of Contents

of such Person's creditors generally or any substantial portion of its
creditors; undertaken under any Law.
Intellectual Property Collateral shall mean all of the property described in the
Patent, Trademark and Copyright Security Agreement.
Intercompany Subordination Agreement shall mean an Intercompany Subordination
Agreement in the form of Exhibit 1.1(I)(2) hereto, which is to be executed and
delivered by the Loan Parties and any Subsidiaries.
Intercreditor Agreement shall mean an Intercreditor Agreement in the form of
Exhibit 1.1(I)(3) hereto which is to be executed and delivered by the Collateral
Agent and the Note Purchase Collateral Agent.
Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR-Rate
Option. Subject to the last sentence of this definition, such period shall be
two weeks or one, two, three or six Months if Borrower selects the LIBOR-Rate
Option. Such Interest Period shall commence on the effective date of such
Interest Rate Option, which shall be (i) the Borrowing Date if the Borrower is
requesting new Loans, or (ii) the date of renewal of or conversion to the
LIBOR-Rate Option if the Borrower is renewing or converting to the LIBOR-Rate
Option applicable to outstanding Loans. Notwithstanding the second sentence
hereof: (A) any Interest Period which would otherwise end on a date which is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (B) the Borrower shall
not select, convert to or renew an Interest Period for any portion of the Loans
that would end after the Expiration Date.
Interest Rate Option shall mean any LIBOR-Rate Option or Base Rate Option.
Internal Revenue Code shall mean the Code.
Inventory shall mean any and all goods, merchandise and other personal property,
including, without limitation, goods in transit, wheresoever located and whether
now owned or hereafter acquired by the Borrower and the Guarantors which are or
may at any time be held as raw materials, as-extracted collateral, finished
goods, work-in-process, supplies or materials used or consumed in Borrower's or
Guarantors' business or held for sale or lease (but excluding all Coal Reserves
in place), including, without limitation, (a) all such property the sale or
other disposition of which has given rise to Accounts and which has been
returned to or repossessed or stopped in transit by the Borrower or such
Guarantor, as the case may be, and (b) all packing, shipping and advertising
materials relating to all or any such property.
IRS shall mean the United States Internal Revenue Service.
Issuing Bank means PNC Bank, in its individual capacity as issuer of Letters of
Credit hereunder, and any other Bank that Borrower, Agent and such other Bank
may agree may from time to time issue Letters of Credit hereunder.

15

--------------------------------------------------------------------------------

Table of Contents

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and its employees.
Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.
Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].
Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].
Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.
Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].
LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Agent which has been approved
by the British Bankers' Association as an authorized information vendor for the
purpose of displaying rates at which US dollar deposits are offered by leading
banks in the London interbank deposit market (an "Alternate Source"), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage. LIBOR may also be expressed by the following formula:
Average of London interbank offered rates quoted
by Bloomberg or appropriate successor as shown on

16

--------------------------------------------------------------------------------

Table of Contents

LIBOR =                     Bloomberg Page BBAM1  
1.00 - LIBOR Reserve Percentage



The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Agent shall give
prompt notice to the Borrower of the LIBOR Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.
LIBOR Rate Option shall mean shall mean the option of the Borrower to have Loans
bear interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].
LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as "Eurocurrency
Liabilities").
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).
LLC Interests shall have the meaning given to such term in Section 6.1.3.
Loan Documents shall mean this Agreement, the Collateral Assignment, the
Guaranty Agreement, the Intercompany Subordination Agreement, the Intercreditor
Agreement, the Mortgage, the Notes, the Patent, Trademark and Copyright Security
Agreement, the Pledge Agreement, the Security Agreement, and any other
instruments, certificates or documents delivered or contemplated to be delivered
hereunder or thereunder or in connection herewith or therewith, as the same may
be supplemented or amended from time to time in accordance herewith or
therewith, and Loan Document shall mean any of the Loan Documents.
Loan Parties shall mean the Borrower and the Guarantors and TWCC.
Loan Party's Change of Control shall have the meaning assigned to that term in
Section 5.7.1(b).
Loan Request shall have the meaning given to such term in Section 2.5.
Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans, Swing Loans or any Revolving Credit Loan or Swing Loan.

17

--------------------------------------------------------------------------------

Table of Contents

Management Agreement shall mean that certain amended and restated management
agreement between Parent and the Borrower, dated as of the Closing Date,
pursuant to which Parent provides certain management services to the Borrower.
Management Fee shall mean the management fee under the terms of the Management
Agreement which amount shall not exceed $600,000.00 in the aggregate in any
fiscal quarter.
Management Fee Subordination Agreement shall mean the Management Fee
Subordination Agreement in the form of Exhibit 1.1(M)(2) to be executed and
delivered by Parent and the Borrower, to the Collateral Agent for the benefit of
the Banks.
Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, results of operations
or prospects of the Loan Parties taken as a whole, (c) impairs materially or
could reasonably be expected to impair materially the ability of the Loan
Parties taken as a whole to duly and punctually pay or perform any of its
Indebtedness or Obligations, or (d) impairs materially or could reasonably be
expected to impair materially the ability of the Collateral Agent, the Agent or
any of the Banks, to the extent permitted, to enforce their legal remedies
pursuant to this Agreement or any other Loan Document.
Member Interests shall have the meaning assigned to that term in Section 6.1.2.
Memorandum shall have the meaning assigned to that term in Section 6.1.11.
Month, with respect to an Interest Period under the LIBOR-Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
Moody's shall mean Moody's Investors Service, Inc.
Mortgages shall mean collectively, and Mortgage shall mean separately, the
mortgage or deed of trust in substantially the form of Exhibits 1.1(M)(1) with
respect to the Real Property located in the States of Montana and North Dakota,
respectively, executed and delivered by certain of the respective Guarantors to
the Collateral Agent for the benefit of the Banks, encumbering the Real
Property.
Multiemployer Plan shall mean any employee benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

18

--------------------------------------------------------------------------------

Table of Contents

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.
Net Financed CapEx Amount means, as of any date of determination, the greater of
(i) zero and (ii) the excess, if any, on such date of (x) the CapEx Threshold
over (y) cumulative Capital Expenditures made by the Loan Parties and their
Subsidiaries during the period from (and including) the Closing Date to (and
including) such date of determination.
New Bank shall have the meaning assigned to that term in Section 2.11.
Non-Cash Income Tax Expense shall mean deferred income taxes which are tax
expenses of the Borrower and the Subsidiaries to any Person (including without
limitation, any member of the Parent Group) other than payments due and payable
to governmental tax agencies on behalf of the Borrower or the Subsidiaries.
Non-Consenting Bank shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].
Note Purchase Agreement shall mean that certain Note Purchase Agreement by and
among Borrower, the Guarantors, and the purchasers party thereto, dated as of
the Closing Date, as may be supplemented or amended from time to time.
Note Purchase Collateral shall mean that portion of the Collateral, in which the
Note Purchase Collateral Agent is granted a first priority security interest for
the benefit of the Purchasers.
Note Purchase Collateral Agency Agreement shall mean that certain Collateral
Agency Agreement among the Purchasers and the Note Purchase Collateral Agent and
dated as of the Closing Date.
Note Purchase Collateral Agent shall mean an institution which is holding the
Note Purchase Collateral on behalf of the Purchasers pursuant to the terms of
the Note Purchase Collateral Agency Agreement.
Note Purchase Documents shall mean the Note Purchase Agreement and any other
agreements, instruments, certificates or documents delivered or contemplated to
be delivered hereunder or thereunder or in connection herewith or therewith, as
the same may be supplemented or amended from time to time in accordance herewith
or therewith, and Note Purchase Document shall mean any of the Note Purchase
Documents.
Notes shall mean the Revolving Credit Notes and Swing Notes, if any.
Notices shall have the meaning assigned to that term in Section 11.5.
NRGT means NRG Texas Power, LLC, a Delaware limited liability company.
NRGT Documents shall have the meaning assigned to that term in Section 7.1.23.

19

--------------------------------------------------------------------------------

Table of Contents

NRGT Liens shall mean Liens in favor of NRGT with respect to (i) the assets of
TWCC (excluding the Coal Supply Agreement between NRGT and TWCC), (ii) the
Subsidiary Shares of TWCC, owned by the Borrower and (iii) the products and
proceeds of the property described in the foregoing clauses (i) and (ii).
NRGT Documents shall have the meaning assigned to that term in Section 8.2.4(v).
NRGT Supplemental Agreement means that certain First Amendment to Amended and
Restated Lignite Supply Agreement, dated as of the Closing Date, 2008, by and
among Parent, the Borrower, TWCC and NRGT.
Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit or any
other Loan Document whether to the Agent, any of the Banks or their Affiliates
or other persons provided for under such Loan Documents or (ii) any Swap
Obligations of any Bank.
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
Organizational Documents shall mean, with respect to any Person, such Person's
articles of incorporation, certificate of incorporation, charter, bylaws,
partnership agreement, certificate of limited partnership, limited liability
company operating agreement or member agreement, any similar organizational
agreement, and any agreement among the owners or holders of the Equity Interests
in such Person.
Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of such Recipient conducting or having conducted a sufficient level
of ongoing business or income-generating activity in the jurisdiction imposing
such Tax to subject the Recipient to tax generally on the income or privilege of
doing business or unretained earnings associated with such activity (but,
without broadening the scope of the foregoing, not including any Tax imposed as
a result of such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Documents, or sold or assigned an interest in any Loan or Loan
Document).
Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the

20

--------------------------------------------------------------------------------

Table of Contents

execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.6.2 [Replacement of a Bank]).
Parent shall mean Westmoreland Coal Company, a Delaware corporation, the sole
member of the Borrower.
Parent Change in Control shall be deemed to have occurred if (i) any person or
group of persons (within the meaning of Sections 13(d) or 14(d)(2) of the
Exchange Act as in effect on the Closing Date) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of capital stock or other securities of
Parent which are entitled to cast more than 40% of the total votes which may be
cast in an election of directors of Parent; or (ii) at any time, a majority of
the board of directors of Parent shall be comprised of persons other than
individuals who were directors of Parent one year prior to such time together
with any individuals who were nominated for election as directors of Parent by
individuals who were directors of Parent who, at the time of such individuals'
nominations, had been directors of Parent for at least one year.
Parent Group shall mean the Parent and each entity in which the Parent owns,
directly or indirectly through one or more intermediaries, 5% or more of any
class of the voting or other equity interests of such Person, including those
entities now in existence and hereafter created, other than the Loan Parties and
all of their Subsidiaries.
Participant has the meaning specified in Section 11.9.4 [Participations].
Participant Register shall have the meaning specified in Section 11.9.4
[Participations].
Participation Advance shall mean, with respect to any Bank, such Bank's payment
in respect of its participation in a Letter of Credit Borrowing according to its
Ratable Share pursuant to Section 2.9.3.4.
Partnership Interests shall have the meaning given to such term in
Section 6.1.3.
Patent, Trademark and Copyright Security Agreement shall mean the Amended and
Restated Patent, Trademark and Copyright Security Agreement in substantially the
form of Exhibit 1.1(P)(1) executed and delivered by each of the Loan Parties to
the Collateral Agent for the benefit of the Banks.
Payment Date shall mean each March 31, June 30, September 30 and December 31
hereafter, provided that if such date is not a Business Day, then on the
Business Day immediately following such date.
Payment In Full and Paid in Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder, termination of the
Commitments and expiration or termination of all Letters of Credit.

21

--------------------------------------------------------------------------------

Table of Contents

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
Pension Plan means any "employee pension benefit plan" (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by Borrower or any ERISA
Affiliate or to which Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any times
during the immediately preceding five plan years.
Permitted Affiliate Transactions means: (i) the services to be provided and fees
payable under the Management Agreement pursuant to Section 8.1.20 of this
Agreement, (ii) any sale, transfer or lease of assets by an Loan Party or a
Subsidiary of a Loan Party to (A) another Loan Party to the extent such
transaction is otherwise permitted by and effected in compliance with Section
8.2.7(ii), or (B) another Loan Party (other than TWCC) to the extent such
transaction is otherwise permitted by and effected in compliance with Section
8.2.7(iii), (iii) upon the occurrence and during the continuance of a force
majeure event (which arises through no fault of the Loan Parties) under any Coal
Supply Contract and which prevents the Loan Parties from supplying the buyers
with the requested amount of coal thereunder, sales of coal from any member of
the Parent Group to any of the Loan Parties to satisfy the requests of the
buyers under such Coal Supply Contract so long as the terms and conditions of
the transaction are commercially reasonable in all respects (including at a
price which enables the Loan Party to earn a reasonable profit from the
transaction and otherwise on terms and conditions no less favorable to the Loan
Party than those offered by independent third parties) and so long as such
supply by the member of the Parent Group is more favorable to the Borrower than
supply of such coal by any other Loan Party able to supply it, (iv) in the event
that any buyer of coal under a Coal Supply Contract increases its demands for
coal under such agreement beyond the ability of the Loan Party to the Coal
Supply Contract to satisfy such requirements, a member of the Parent Group shall
be permitted to bid on and supply coal to such buyer, provided that such action
in no way reduces the amount of coal that is to be supplied by the Loan Party
under the Coal Supply Contract at such time or in the future, (v) in the event
that the Loan Parties have excess coal production (beyond the needs of the
buyers under the Coal Supply Contracts) available for sale to non-Affiliate
third parties, a member of the Parent Group shall be permitted to act as a
broker for the Loan Parties in such sales and shall be entitled to a brokerage
fee which is typical in the marketplace for providing such services (such
brokerage fees at the time of Closing Date would be in the range of $0.25 to
$0.50 per ton of coal sold), (vi) to the extent that any Coal Supply Contract
permits the buyer of coal thereunder to require that coal be obtained from a
source other than the Loan Parties, a member of the Parent Group shall be
permitted to sell coal to such buyer so long as the buyer pays the fee
associated with such activity in accordance with the Coal Supply Contract, (vii)
participation by TWCC in the 8750 Parts Pool in a manner consistent with its
participation therein prior to the date hereof, and participation by the
Borrower or any of its Subsidiaries in any other Approved Parts Pool Program,
and (viii) participation by the Borrower, WECO and the other Guarantors in the
Shared Services Arrangement with WRI, but only to the extent that (A) the net
amount of aggregate charges to the Borrower and the Guarantors taken together
for services performed by WRI pursuant to such Agreement shall not exceed
$100,000 in any monthly period, (B) the net amount of charges to WRI for
services performed by the Borrower and the Guarantors pursuant to such
arrangements shall not exceed $250,000 in any

22

--------------------------------------------------------------------------------

Table of Contents

monthly period, and (C) all such net amounts are paid in full, no less
frequently than on a monthly basis; provided, however, that no transaction
referred to in any of the foregoing clauses (ii) through (vii) shall constitute
a Permitted Affiliate Transaction unless it is consummated on terms and
conditions that are at fair market value and generally similar to the terms and
conditions that would apply in a comparable arm's length transaction with an
unrelated third party.
Permitted Investments shall mean:
(i)direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America or obligations of state or local governments rated
not lower than AAA/Aaa by Standard & Poor's or Moody's maturing no later than
twelve months from the date of acquisition;
(ii)commercial paper maturing in 270 days or less rated not lower than A-1, by
Standard & Poor's or P-1 by Moody's on the date of acquisition;
(iii)demand deposits, time deposits or certificates of deposit maturing within
one year in commercial banks organized under the laws of the United States or
any state thereof have capital, surplus and undivided profits aggregating at
least $500,000,000 and whose obligations are rated A- or the equivalent or
better by Standard & Poor's or A3 or better by Moody's on the date of
acquisition, provided that the Loan Parties shall be permitted to maintain their
operating accounts for administrative purposes with First Interstate Bank
located in Billings, Montana;
(iv)repurchase obligations entered into with a bank or trust corporation meeting
the standards set forth in clause (iii) above; provided that such repurchase
agreements require the physical delivery of the investments securing the
repurchase agreement, except these delivered through the Federal Reserve Book
Entry System;
(v)money market funds having assets in excess of $500,000,000 and which are
restricted by their respective charters to investing solely in securities of the
type permitted in clauses (i) through (iv) above; and
(vi)investments made under the Cash Management Agreements or under cash
management agreements with any other Banks.
Permitted Liens shall mean:
(i)Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;
(ii)pledges or deposits made in the ordinary course of business to secure
payment of workmen's compensation, or to participate in any fund in connection
with workmen's compensation, unemployment insurance, old-age pensions or other
social security programs (exclusive, however, of Liens arising under ERISA);

23

--------------------------------------------------------------------------------

Table of Contents

(iii)Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;
(iv)good-faith pledges or deposits made, or bonds given, in the ordinary course
of business to secure performance of bids, tenders, contracts (including any
reclamation bond funds) (other than for the repayment of borrowed money) or
leases or other ordinary course obligations, not in excess of the aggregate
amount due or which may become due thereunder, or to secure statutory
obligations, or surety, appeal, indemnity, performance or other similar bonds
required in the ordinary course of business;
(v)encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;
(vi)Liens, security interests and mortgages in favor of the Collateral Agent for
the benefit of the Banks and Liens and security interests and mortgages for the
benefit of the Purchasers and which secure obligations under the Note Purchase
Agreement;
(vii)Liens on property leased (or proceeds thereof) by any Loan Party or
Subsidiary of a Loan Party under capital and operating leases permitted in
Section 8.2.16 securing obligations of such Loan Party or Subsidiary to the
lessor under such leases;
(viii)Purchase Money Security Interests securing Indebtedness permitted by
Section 8.2.1(iv);
(ix)the NRGT Liens, so long as no such Lien shall at any time extend to or cover
any assets or properties of the Borrower or the Guarantors or any of their
respective Subsidiaries other than the Borrower's right, title and interest in
and to the Subsidiary Shares of TWCC and TWCC's right, title and interest in and
to the assets and properties of TWCC (other than the "Assigned Proceeds" of the
"TWCC Agreement", as defined in the Collateral Assignment); and
(x)the following (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within forty-five
(45) days of entry, and in either case they do not affect the Collateral or, in
the aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:
(1)claims or Liens for taxes, assessments or charges due and payable and subject
to interest or penalty, provided that the applicable Loan Party maintains such
reserves or other appropriate provisions as shall be required by GAAP and pays
all such taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien;

24

--------------------------------------------------------------------------------

Table of Contents

(2)claims, Liens or encumbrances upon, and defects of title to, real or personal
property other than the Collateral, including any attachment of personal or real
property or other legal process prior to adjudication of a dispute on the
merits;
(3)claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or
Permitted Modifications shall mean amendments, modifications or waivers of the
Coal Supply Contracts or Coal Leases which are entered into in the ordinary
course of business (or, in the case of amendments or modifications of the Coal
Supply Agreement in effect on the date hereof between WECO and Minnesota Power,
whether or not entered into in the ordinary course of business) by the Loan
Parties from time to time so long as such action does not (i) negatively impact
the economics of the agreement from the Loan Party's perspective (including
changing any terms relating to price, quantity or term), (ii) adversely affect
the contemplated mining operations of the Loan Parties or (iii) have any
reasonable likelihood of resulting in a Material Adverse Change.
Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.
Pledge Agreement shall mean the Amended and Restated Pledge Agreement in
substantially the form of Exhibit 1.1(P)(2) executed and delivered by the
members of the Borrower, the Borrower and any Subsidiaries (other than TWCC) to
the Collateral Agent for the benefit of the Banks.
Pledged Collateral shall mean the property and the rights of the Loan Parties
and the members of Borrower in which security interests are to be granted under
the Pledge Agreement.
PNC and PNC Bank shall each mean PNC Bank, National Association, its successors
and assigns.
Potential Default shall mean an event or condition the occurrence or existence
of which with the mere notice, passage of time, or any combination of the
foregoing, would become an Event of Default.
Prepayment Event shall have the meaning assigned to that term in Section
5.7.1(a).

25

--------------------------------------------------------------------------------

Table of Contents

Price Determination Event shall have the meaning assigned to that term in
Section 8.3.10.
Prime Rate shall mean the interest rate per annum announced from time to time by
the Agent at its Principal Office as its then prime rate, which rate may not be
the lowest or most favorable rate then being charged commercial borrowers or
others by the Agent. Any change in the Prime Rate shall take effect at the
opening of business on the day such change is announced.
Principal Office shall mean the main banking office of the Agent in Pittsburgh,
Pennsylvania.
Prior Security Interest shall mean a valid and enforceable perfected (i) with
respect to the Revolver Primary Collateral, first-priority security interest
under the Uniform Commercial Code in the Revolver Primary Collateral which is
subject only to Permitted Liens (other than Permitted Liens of the types
described in clauses (iv), (vii) and (viii) of the definition of that term), and
(ii) with respect to the Note Purchase Collateral, security interest under the
Uniform Commercial Code in the Note Purchase Collateral, the Pledged Collateral
and the Intellectual Property Collateral.
Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.
Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.
Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Agent).
Purchase Money Security Interest shall mean Liens upon tangible personal
property and proceeds thereof securing loans to any Loan Party or Subsidiary of
a Loan Party or deferred payments by such Loan Party or Subsidiary securing not
more than 100% of the purchase price of such tangible personal property,
provided that (a) any such Lien attaches within 90 days of the acquisition of
such personal property and (b) such Lien attaches and is at all times confined
solely to such acquired personal property and proceeds thereof.
Purchasers shall mean those purchasers party to the Note Purchase Agreement from
time to time.
Purchasing Bank shall mean a Bank which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

26

--------------------------------------------------------------------------------

Table of Contents

Qualified Accounts shall mean any Accounts which the Agent in its reasonable
credit judgment determines to have met all of the minimum requirements set forth
on Schedule 1.1(Q)(1).
Qualified Inventory shall mean any Inventory which the Agent in its reasonable
credit judgment determines to have met all of the minimum requirements set forth
on Schedule 1.1(Q)(2).
Ratable Share shall mean the proportion that a Bank's Commitment (excluding the
Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Banks, provided that in the case of Section 2.10
[Defaulting Banks] when a Defaulting Bank shall exist, "Ratable Share" shall
mean the percentage of the aggregate Commitments (disregarding any Defaulting
Bank's Commitment) represented by such Bank's Commitment. If the Commitments
have terminated or expired, the Ratable Share shall be determined based upon the
Commitments (excluding the Swing Loan Commitment) most recently in effect,
giving effect to any assignments.
Real Property shall mean the real estate owned by any of the Loan Parties,
which, with respect to such real estate owned by the Guarantors, shall be
encumbered by the Mortgages and described on Schedule 6.1.8 hereto.
Recipient shall mean (i) the Agent, (ii) any Bank and (iii) the Issuing Bank, as
applicable.
Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
"hazardous substance," "pollutant," "pollution," "contaminant," "hazardous or
toxic substance," "extremely hazardous substance," "toxic chemical," "toxic
substance," "toxic waste," "hazardous waste," "special handling waste,"
"industrial waste," "residual waste," "solid waste," "municipal waste," "mixed
waste," "infectious waste," "chemotherapeutic waste," "medical waste," or
"regulated substance" or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws, which is
the subject of an Environmental Law applicable to the Borrower or any Subsidiary
of any Loan Party.
Regulation U shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.
Reimbursement Obligation shall have the meaning assigned to such term in
Section 2.9.3.2.
Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan
for which written notice thereof to the PBGC is required under applicable
regulations.

27

--------------------------------------------------------------------------------

Table of Contents

Required Banks shall mean
(i)if there are no Loans, Reimbursement Obligations or Letter of Credit
Borrowings outstanding, Banks whose Commitments (excluding the Swing Loan
Commitments) aggregate at least 51% of the Commitments of all of the Banks, or
(ii)if there are Loans, Reimbursement Obligations, or Letter of Credit
Borrowings outstanding, any Bank or group of Banks if the sum of the Loans
(excluding Swing Loans), Reimbursement Obligations and Letter of Credit
Borrowings of such Banks then outstanding aggregates at least 51% of the total
principal amount of all of the Loans (excluding Swing Loans), Reimbursement
Obligations and Letter of Credit Borrowings then outstanding. Reimbursement
Obligations and Letter of Credit Borrowings shall be deemed, for purposes of
this definition, to be in favor of the Agent and not a participating Bank if
such Bank has not made its Participation Advance in respect thereof and shall be
deemed to be in favor of such Bank to the extent of its Participation Advance if
it has made its Participation Advance in respect thereof.
Required Environmental Notices shall mean all notices, reports, plans, forms or
other filings which pursuant to Environmental Laws, Required Environmental
Permits or at the request or direction of an Official Body either must be
submitted to an Official Body or which otherwise must be maintained.
Required Environmental Permits shall mean all permits, licenses, bonds,
consents, programs, approvals or authorizations required under Environmental
Laws to own, occupy or maintain the Property or which otherwise are required for
the operations and business activities of the Borrower or the other Loan
Parties.
Required Mining Permits shall mean all permits, licenses, authorizations, plans,
approvals and bonds necessary under the Environmental Laws for the Loan Parties
or any Subsidiary to continue to conduct coal mining and related operations on,
in or under the Real Property, the Property subject to the Coal Leases and any
and all other mining properties owned or leased by any such Loan Party or
Subsidiary (collectively "Mining Property") substantially in the manner as such
operations had been authorized immediately prior to Borrower's or such
Subsidiary's acquisition of its interests in the Real Property and as may be
necessary for Borrower or such Subsidiary to conduct coal mining and related
operations on, in or under the Mining Property as described in any plan of
operation.
Required Share shall have the meaning assigned to such term in Section 5.7.
Responsible Officer shall mean any Senior Financial Officer and any other
officer of the Borrower with responsibility for the administration of the
relevant portion of this Agreement.
Retained Cash shall mean, with respect to each Payment Date, an amount equal to
the lesser of:
(i)Available Cash as of such Payment Date, and

28

--------------------------------------------------------------------------------

Table of Contents

(ii)the sum of (A) Targeted Retained Cash and (B) the Cumulative Retained Cash
Shortfall, each as determined with respect to such Payment Date.
Retained Cash Limit shall mean, with respect to each Payment Date occurring
during the year 2011 or thereafter, an amount equal to the difference between
(i) $25,000,000 and (ii) the aggregate amount of cash and Permitted Investments
on deposit to the credit of the Debt Service Reserve Account on such Payment
Date (after giving effect to all deposits thereto and withdrawals therefrom on
such Payment Date).
Retained Cash Makeup Amount shall mean, for any Payment Date as to which
Retained Cash shall exceed Targeted Retained Cash, the amount of such excess.
Retained Cash Shortfall Amount shall mean, for any Payment Date as to which
Targeted Retained Cash shall exceed Available Cash, the amount of such excess.
Revolver Primary Collateral shall mean that portion of the UCC Collateral in
which the Banks are granted a first priority security interest pursuant to the
Security Agreement which shall include Accounts and Inventory.
Revolving Credit Base Rate Option shall mean the option of the Borrower to have
Revolving Credit Loans bear interest at the rate and under the terms and
conditions set forth in Section 4.1.1(i).
Revolving Credit Commitment shall mean, as to any Bank at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
"Amount of Commitment for Revolving Credit Loans," and thereafter on Schedule I
to the most recent Assignment and Assumption Agreement, and Revolving Credit
Commitments shall mean the aggregate Revolving Credit Commitments of all of the
Banks.
Revolving Credit LIBOR-Rate Option shall mean the option of the Borrower to have
Revolving Credit Loans bear interest at the rate and under the terms and
conditions set forth in Section 4.1.1(ii).
Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Banks or one of the Banks to the Borrower pursuant to Section 2.1 or 2.9.3.
Revolving Credit Notes shall mean collectively and Revolving Credit Note shall
mean separately all the Revolving Credit Notes of the Borrower in the form of
Exhibit 1.1(R) evidencing the Revolving Credit Loans together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.
Revolving Facility Usage shall mean at any time the sum of the Revolving Credit
Loans outstanding, Swing Loans outstanding and the Letter of Credit Obligations.
Second Amendment shall mean that certain Second Amendment to Amended and
Restated Credit Agreement dated as of the Second Amendment Closing Date.

29

--------------------------------------------------------------------------------

Table of Contents

Second Amendment Closing Date shall mean March 31, 2013.
Section 20 Subsidiary shall mean the Subsidiary of the bank holding company
controlling any Bank, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.
Security Agreement shall mean the Security Agreement in substantially the form
of Exhibit 1.1(S)(1) executed and delivered by each of the Loan Parties to the
Collateral Agent for the benefit of the Banks.
Security Documents shall mean (i) the Security Agreement, (ii) the Pledge
Agreement, (iii) the Guaranty Agreement, (iv) the Patent, Trademark and
Copyright Security Agreement, (v) the Mortgages and (vi) the Collateral
Assignment, (vii) the Collateral Agency Agreement, and (viii) from and after the
execution and delivery thereof, any additional security agreement, pledge
agreement, assignment, mortgage, deed of trust or other security document
entered into by the Borrower or any other Loan Party pursuant to Section 10.
Senior Financial Officer shall mean the chief financial officer, principal
accounting officer, treasurer or comptroller of the Borrower.
Settlement Date shall mean the Business Day on which the Agent elects to effect
settlement pursuant Section 5.11 [Settlement Date Procedures].
Shared Services Arrangement means the agreement by and among the Borrower, WECO,
the other Guarantors and WRI (collectively, "Participants") relating to the
provision of certain finance, engineering, clerical, procurement and information
technology services which:
(i)entails part-time work by a total of no more than 12 employees of the
Participants at any one time through December 31, 2008 who perform finance,
engineering, clerical, procurement and/or information technology services, and
no more than 3 employees of the Participants at any one time thereafter who
perform information technology services; and
(ii)is entered into and conducted by the Participants on terms that reflect the
actual cost of such services to the performing Participant, plus a margin of 5%.
Single Purpose Entity shall mean with respect to the Borrower, an organization
which is organized solely for the purposes of carrying out the activities
described in its operating agreement as of the Closing Date and which does not
engage in any business unrelated to such activities, does not have any assets
other than those related to its interest in the activities or any indebtedness
other than as permitted by this Agreement or the other Loan Documents, has and
maintains its own separate books and records and its own accounts, in each case
which are separate and apart from the books and records and accounts of any
other Person and holds itself out as being a Person separate and apart from any
other Person, the day to day operations of which are managed principally by a
President or comparable officer who is not employed by, does not hold any
position with, and does not provide any services to the Parent Group, and the
day to day human resources decisions of which are made by an officer or employee
who is not employed by, does not hold any position with, and does not provide
any services to the Parent Group.

30

--------------------------------------------------------------------------------

Table of Contents

Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc.
Standby Letter of Credit shall mean a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties incurred in
the ordinary course of business.
Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which 50% or more (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person's
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person's Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
50% or more of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person's Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled or capable of being controlled by such Person or one
or more of such Person's Subsidiaries. Unless the context otherwise clearly
requires, any reference to a "Subsidiary" is a reference to a Subsidiary of the
Borrower.
Subsidiary Shares shall have the meaning assigned to that term in Section 6.1.3.
Swap Obligations means, with respect to any Person, payment obligations with
respect to interest rate swaps, currency swaps, forward sale or purchase
agreements, futures contracts and similar obligations obligating such Person to
make payments, whether periodically or upon the happening of a contingency
(including without limitation, any obligations arising from any of the foregoing
used to hedge the price of coal or other commodities). For the purposes of this
Agreement, the amount of any Swap Obligation shall be the amount determined in
respect thereof as of the end of the most recently ended fiscal quarter of such
Person, based on the assumption that such Swap Obligation had terminated at the
end of such fiscal quarter, and in making such determination, if any agreement
relating to such Swap Obligation provides for the netting of amounts payable by
and to such Person thereunder or if any such agreement provides for the
simultaneous payment of amounts by and to such Person, then in each such case,
the amount of such obligation shall be the net amount so determined.
Swing Loan Commitment shall mean PNC Bank's commitment to make Swing Loans to
the Borrower pursuant to Section 2.1.2 hereof in an aggregate principal amount
up to $10,000,000.00.
Swing Loan Bank shall mean PNC Bank.
Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(S)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

31

--------------------------------------------------------------------------------

Table of Contents

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 hereof.
Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC Bank to the Borrower pursuant to
Section 2.1.2 hereof.
Targeted Retained Cash shall mean, with respect to each Payment Date,
$1,000,000, or such lesser amount as shall cause the aggregate amount of
Retained Cash retained by the Borrower to equal the Retained Cash Limit with
respect to such Payment Date.
Term Loans shall mean collectively all of the advances made under the notes
issued by the Borrower pursuant to the Note Purchase Agreement.
Term Notes shall mean the "Notes", as defined in the Note Purchase Agreement.
Third Party Services Payments shall mean reimbursement of the allocable share of
the actual cost (without overhead) of the goods and services procured by the
Parent Group or any member thereof from a third-party (which is not an Affiliate
of the Parent) on behalf of the Borrower or any Loan Party for services which
are of a general administrative nature and not operating type services.
Transferor Bank shall mean the selling Bank pursuant to an Assignment and
Assumption Agreement.
TWCC shall mean Texas Westmoreland Coal Co., a Montana corporation.
2001 Note Agreement shall mean the Term Loan Agreement, dated as of April 27,
2001, as amended by amendments thereto dated as of August 15, 2001, March 25,
2002 and March 8, 2004, respectively, between the Borrower, the Guarantors,
TWCC, and the institutional investors identified in Schedule A thereto, pursuant
to which the Borrower issued and sold, and such institutional investors
purchased, the Borrower's (i) Floating Rate Senior Guaranteed Secured Notes,
Series A, due 2002, (ii) 9.39% Senior Guaranteed Secured Notes, Series B, due
2008, (iii) 6.85% Senior Guaranteed Secured Notes, Series C, due 2011, and (iv)
Floating Rate Senior Guaranteed Secured Notes, Series D, due 2011.
UCC Collateral shall mean the property of the Loan Parties in which security
interests are to be granted under the Security Agreement.
Unfinanced Capital Expenditures shall mean as of the last day of any quarterly
fiscal period of the Borrower (each such last day, a "Test Date"), an amount in
Dollars equal to:
(i)if cumulative Capital Expenditures made by the Loan Parties and their
Subsidiaries during the CapEx Period applicable to such Test Date are not in
excess of the CapEx Threshold, $0;
(ii)if (x) cumulative Capital Expenditures made by the Loan Parties and their
Subsidiaries during the CapEx Period applicable to such Test Date are in excess
of the

32

--------------------------------------------------------------------------------

Table of Contents

CapEx Threshold and (y) such cumulative Capital Expenditures for the CapEx
Period applicable to no prior Test Date shall have been in excess of the CapEx
Threshold, the amount of such excess over the CapEx Threshold; or
(iii)if cumulative Capital Expenditures made by the Loan Parties and their
Subsidiaries during the CapEx Period applicable to such Test Date are in excess
of the CapEx Threshold and clause (ii) above shall not be applicable, the
aggregate amount of Capital Expenditures made by the Loan Parties and their
Subsidiaries during such fiscal period ended on such Test Date.
For purposes of the foregoing definition, the "CapEx Period" applicable to any
Test Date means the period from and including the Closing Date to and including
such Test Date.
Uniform Commercial Code shall have the meaning assigned to that term in
Section 6.1.16.
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
U.S. Person shall mean any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code
U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Banks].
WECO shall mean Western Energy Company, a Montana corporation.
Withholding Agent shall mean any Loan Party and the Agent.
WRI shall mean Westmoreland Resources, Inc., a Delaware corporation, the owner
of the Absaloka Mine in Big Horn County, Montana, and a Subsidiary of the
Parent.
1.2    Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words "include," "includes"
and "including" shall be deemed to be followed by the phrase "without
limitation"; (ii) the words "hereof," "herein," "hereunder," "hereto" and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person's successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, "from" means "from and including," "to"
means "to but excluding," and "through" means "through and including"; (vii) the
words "asset" and

33

--------------------------------------------------------------------------------

Table of Contents

"property" shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (viii) section headings herein and in
each other Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document, and (ix) unless
otherwise specified, all references herein to times of day shall be references
to Eastern Time.
1.3    Accounting Principles; Changes in GAAP. Except as otherwise provided in
this Agreement, all computations and determinations as to accounting or
financial matters and all financial statements to be delivered pursuant to this
Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 [Negative Covenants] (and all
defined terms used in the definition of any accounting term used in Section 8.2
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing Statements referred to in Section 6.1.9(i) [Historical Statements].
Notwithstanding the foregoing, if the Borrower notifies the Agent in writing
that the Borrower wishes to amend any financial covenant in Section 8.2 of this
Agreement to eliminate the effect of any change in GAAP occurring after the
Closing Date on the operation of such financial covenants, (or if the Agent
notifies the Borrower in writing that the Required Banks wish to amend any
financial covenant in Section 8.2 to eliminate the effect of any such change in
GAAP), then the Agent, the Banks and the Borrower shall negotiate in good faith
to amend such ratios or requirements to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Banks);
provided that, until so amended, the Loan Parties' compliance with such
covenants shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenants or definitions are amended in a manner satisfactory
to the Borrower and the Required Banks, and the Loan Parties shall provide to
the Agent, when they deliver their financial statements pursuant to Section
8.3.2 [Quarterly Financial Statements] and 8.3.3 [Annual Financial Statements]
of this Agreement, such reconciliation statements as shall be reasonably
requested by the Agent.
2. REVOLVING CREDIT AND SWING LOAN FACILITIES
2.1
Credit Commitments.

2.1.1
Revolving Credit Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Bank severally agrees to make Revolving
Credit Loans to the Borrower at any time or from time to time on or after the
date hereof to the Expiration Date provided that after giving effect to such
Loan the aggregate amount of Loans from such Bank shall not exceed such Bank's
Revolving Credit Commitment minus such Bank's Ratable Share of the Letter of
Credit Obligations. All advances to the Borrower shall be made against Qualified
Accounts of the Loan Parties, based upon the ratios stated in the definition of
Borrowing Base in Section 1.1 [Certain Definitions], as then in effect, and the
Revolving Facility Usage shall at no time exceed the lesser of the Revolving
Credit Commitments or the Borrowing

34

--------------------------------------------------------------------------------

Table of Contents

Base. Within such limits of time and amount and subject to the other provisions
of this Agreement, the Borrower may borrow, repay and reborrow pursuant to this
Section 2.1.
2.1.2
Swing Loan Commitment.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, PNC Bank may, at its option, cancelable at any time
for any reason whatsoever, make swing loans (the "Swing Loans") to the Borrower
at any time or from time to time after the date hereof to, but not including,
the Expiration Date, in an aggregate outstanding principal amount up to but not
in excess of $10,000,000 (the "Swing Loan Commitment"), provided that the
aggregate principal amount of PNC Bank's Swing Loans and the Revolving Credit
Loans of all the Banks and the Letter of Credit Obligations at any one time
outstanding shall not exceed the lesser of the aggregate Revolving Credit
Commitments for all Banks or the Borrowing Base. Within such limits of time and
amount and subject to the other provisions of this Agreement, the Borrower may
borrow, repay and reborrow pursuant to this Section 2.1.2.
2.2
Nature of Banks' Obligations with Respect to Revolving Credit Loans.

Each Bank shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.5.1 [Revolving Credit Loan Requests] in accordance
with its Ratable Share. The aggregate of each Bank's Revolving Credit Loans
outstanding hereunder to the Borrower at any time shall never exceed its
Revolving Credit Commitment minus its Ratable Share of the Letter of Credit
Obligations. The obligations of each Bank hereunder are several. The failure of
any Bank to perform its obligations hereunder shall not affect the Obligations
of the Borrower to any other party nor shall any other party be liable for the
failure of such Bank to perform its obligations hereunder. The Banks shall have
no obligation to make Revolving Credit Loans hereunder on or after the
Expiration Date.
2.3
Commitment Fees.

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Agent for the account of each Bank, as consideration for such Bank's
Revolving Credit Commitment hereunder, a nonrefundable commitment fee (the
"Commitment Fee") equal to 0.50% per annum (computed on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed) on the average
daily difference between the amount of (i) such Bank's Revolving Credit
Commitment as the same may be constituted from time to time and the (ii) the sum
of such Bank's Revolving Credit Loans outstanding (for purposes of this
computation, PNC Bank's Swing Loans shall be deemed to be borrowed amounts under
its Revolving Credit Commitment) plus its Ratable Share of Letter of Credit
Obligations; provided, however, that any Commitment Fee accrued with respect to
the Revolving Credit Commitment of a Defaulting Bank during the period prior to
the time such Bank became a Defaulting Bank and unpaid at such time shall not be
payable by the Borrower so long as such Bank shall be a Defaulting Bank except
to the extent that such Commitment Fee shall otherwise have been due and payable
by the Borrower prior to such time; and provided further that no Commitment Fee
shall accrue with respect to the Revolving Commitment of a Defaulting Bank so
long as such Bank shall be a Defaulting Bank. Subject to the proviso in the
directly preceding sentence, all Commitment Fees

35

--------------------------------------------------------------------------------

Table of Contents

shall be payable in arrears on the last Business Day of each June, September,
December and March after the date hereof and on the Expiration Date or upon
acceleration of the Notes.
2.4
Intentionally Omitted.

2.5
Revolving Credit Loan Requests; Swing Loan Requests.

2.5.1
Revolving Credit Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Banks to make Revolving Credit Loans, or renew
or convert the Interest Rate Option applicable to existing Revolving Credit
Loans pursuant to Section 4.2 [Interest Periods], by delivering to the Agent,
not later than 12:00 noon, Pittsburgh time, (i) three (3) Business Days prior to
the proposed Borrowing Date with respect to the making of Revolving Credit Loans
to which the LIBOR-Rate Option applies or the conversion to or the renewal of
the LIBOR-Rate Option for any Loans; and (ii) on the proposed Borrowing Date
with respect to the making of a Revolving Credit Loan to which the Base Rate
Option applies or the last day of the preceding Interest Period with respect to
the conversion to the Base Rate Option for any Loan, of a duly completed request
therefor substantially in the form of Exhibit 2.5.1 or a request by telephone
immediately confirmed in writing by letter, facsimile or telex in such form
(each, a "Loan Request"), it being understood that the Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Loan Request shall be
irrevocable and shall specify (i) the proposed Borrowing Date; (ii) the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, which
shall be in integral multiples of $500,000 and not less than $1,000,000 for each
Borrowing Tranche to which the LIBOR-Rate Option applies and in integral
multiples of $100,000 and not less than the lesser of $500,000 or the maximum
amount available for Borrowing Tranches to which the Base Rate Option applies;
(iii) whether the LIBOR-Rate Option or Base Rate Option shall apply to the
proposed Loans comprising the applicable Borrowing Tranche; and (iv) in the case
of a Borrowing Tranche to which the LIBOR-Rate Option applies, an appropriate
Interest Period for the Loans comprising such Borrowing Tranche.
2.5.2
Swing Loan Requests.

Except as otherwise provided herein, upon the request of the Borrower made from
time to time, the Borrower may from time to time prior to the Expiration Date
request PNC Bank to make Swing Loans by delivery to PNC Bank not later than 1:00
p.m. Pittsburgh time on the proposed Borrowing Date of a duly completed request
therefor substantially in the form of Exhibit 2.5.2 hereto or a request by
telephone immediately confirmed in writing by letter, facsimile or telex (each,
a "Swing Loan Request"), it being understood that the Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Swing Loan Request shall
be irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Loan, which shall be in integral multiples of $100,000 and
not less than $100,000.

36

--------------------------------------------------------------------------------

Table of Contents

2.6
Making Revolving Credit Loans and Swing Loans; Swing Notes; Presumptions by the
Agent.

2.6.1
Making Revolving Credit Loans.

The Agent shall, promptly after receipt by it of a Loan Request pursuant to
Section 2.5 [Revolving Credit Loan Requests], notify the Banks of its receipt of
such Loan Request specifying: (i) the proposed Borrowing Date and the time and
method of disbursement of the Revolving Credit Loans requested thereby; (ii) the
amount and type of each such Revolving Credit Loan and the applicable Interest
Period (if any); and (iii) the apportionment among the Banks of such Revolving
Credit Loans as determined by the Agent in accordance with Section 2.2 [Nature
of Banks' Obligations]. Each Bank shall remit the principal amount of each
Revolving Credit Loan to the Agent such that the Agent is able to, and the Agent
shall, to the extent the Banks have made funds available to it for such purpose
and subject to Section 7.2 [Each Additional Loan], fund such Revolving Credit
Loans to the Borrower in U.S. Dollars and immediately available funds at the
Principal Office prior to 2:00 p.m., Pittsburgh time, on the applicable
Borrowing Date, provided that if any Bank fails to remit such funds to the Agent
in a timely manner, the Agent may elect in its sole discretion to fund with its
own funds the Revolving Credit Loans of such Bank on such Borrowing Date, and
such Bank shall be subject to the repayment obligation in Section 2.6.3
[Presumptions by the Agent].
2.6.2
Making Swing Loans.

So long as PNC Bank elects to make Swing Loans, PNC Bank shall, after receipt by
it of a Swing Loan Request pursuant to Section 2.5.2 [Swing Loan Request], fund
such Swing Loan to the Borrower in U.S. Dollars and immediately available funds
at the Principal Office prior to 4:00 p.m. Pittsburgh time on the Borrowing
Date.
2.6.3
Presumptions by the Agent.

Unless the Agent shall have received notice from a Bank prior to the proposed
date of any Loan that such Bank will not make available to the Agent such Bank's
share of such Loan, the Agent may assume that such Bank has made such share
available on such date in accordance with Section 2.6.1 [Making Revolving Credit
Loans] and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Bank has not in fact made its share
of the applicable Loan available to the Agent, then the applicable Bank and the
Borrower severally agree to pay to the Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Agent, at (i) in the case of a payment to be made by such Bank,
the greater of the Federal Funds Effective Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to Loans under the Base Rate Option or LIBOR Rate Option, as
applicable. If such Bank pays its share of the applicable Loan to the Agent,
then the amount so paid shall constitute such Bank's Loan. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Bank that shall have failed to make such payment to the Agent.

37

--------------------------------------------------------------------------------

Table of Contents

2.6.4
Repayment of Revolving Credit Loans.

The Borrower shall repay the Revolving Credit Loans together with all
outstanding interest thereon on the Expiration Date.
2.6.5
Borrowings to Repay Swing Loans.

PNC may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Bank shall make a Revolving Credit
Loan in an amount equal to such Bank's Ratable Share of the aggregate principal
amount of the outstanding Swing Loans, plus, if PNC so requests, accrued
interest thereon, provided that no Bank shall be obligated in any event to make
Revolving Credit Loans in excess of its Revolving Credit Commitment minus its
Ratable Share of Letter of Credit Obligations. Revolving Credit Loans made
pursuant to the preceding sentence shall bear interest at the Base Rate Option
and shall be deemed to have been properly requested in accordance with Section
2.5.1 [Revolving Credit Loan Requests] without regard to any of the requirements
of that provision. PNC shall provide notice to the Banks (which may be
telephonic or written notice by letter, facsimile or telex) that such Revolving
Credit Loans are to be made under this Section 2.6.5 and of the apportionment
among the Banks, and the Banks shall be unconditionally obligated to fund such
Revolving Credit Loans (whether or not the conditions specified in Section 2.5.1
[Revolving Credit Loan Requests] are then satisfied) by the time PNC so
requests, which shall not be earlier than 3:00 p.m. on the Business Day next
after the date the Banks receive such notice from PNC.
2.6.6
Swing Loans Under Cash Management Agreements.

In addition to making Swing Loans pursuant to the foregoing provisions of
Section 2.6.2 [Making Swing Loans], without the requirement for a specific
request from the Borrower pursuant to Section 2.5.2 [Swing Loan Requests], PNC
as the Swing Loan Bank may make Swing Loans to the Borrower in accordance with
the provisions of the agreements between the Borrower and such Swing Loan Bank
relating to the Borrower's deposit, sweep and other accounts at such Swing Loan
Bank and related arrangements and agreements regarding the management and
investment of the Borrower's cash assets as in effect from time to time (the
"Cash Management Agreements") to the extent of the daily aggregate net negative
balance in the Borrower's accounts which are subject to the provisions of the
Cash Management Agreements. Swing Loans made pursuant to this Section 2.6.6 in
accordance with the provisions of the Cash Management Agreements shall (i) be
subject to the limitations as to aggregate amount set forth in Section 2.1.2
[Swing Loan Commitment], (ii) not be subject to the limitations as to individual
amount set forth in Section 2.5.2 [Swing Loan Requests], (iii) be payable by the
Borrower, both as to principal and interest, at the rates and times set forth in
the Cash Management Agreements (but in no event later than the Expiration Date),
(iv) not be made at any time after such Swing Loan Bank has received written
notice of the occurrence of an Event of Default and so long as such shall
continue to exist, or, unless consented to by the Required Banks, a Potential
Default and so long as such shall continue to exist, (v) if not repaid by the
Borrower in accordance with the provisions of the Cash Management Agreements, be
subject to each Bank's obligation pursuant to Section 2.6.5 [Borrowings to Repay
Swing Loans], and (vi) except as provided in the foregoing subsections (i)
through (v), be subject to all of the terms and conditions of this Section 2.

38

--------------------------------------------------------------------------------

Table of Contents

2.7
Revolving Credit Notes; Swing Line Notes.

The Obligation of the Borrower to repay the aggregate unpaid principal amount of
the Revolving Credit Loans made to it by each Bank, together with interest
thereon, shall be evidenced by a Revolving Credit Note dated the Closing Date
payable to the order of such Bank in a face amount equal to the Revolving Credit
Commitment of such Bank. The obligation of the Borrower to repay the unpaid
principal amount of the Swing Loans made to it by PNC Bank together with
interest thereon shall be evidenced by a demand promissory note of the Borrower
dated the Closing Date in substantially the form attached hereto as Exhibit
1.1(S)(2) payable to the order of PNC Bank in a face amount equal to the Swing
Loan Commitment.
2.8
Use of Proceeds.

The proceeds of the Revolving Credit Loans shall be used for (i) the refinancing
of existing indebtedness, (ii) provide a one-time distribution to Westmoreland
Coal Company and (iii) working capital and general corporate purposes and in
accordance with Section 8.1.11 [Use of Proceeds].
2.9
Letter of Credit Subfacility.

2.9.1
Issuance of Letters of Credit.

On the Closing Date, the outstanding Letters of Credit previously issued by PNC
Bank as an "Issuing Bank" under the Existing Credit Agreement that are set forth
on Schedule 2.9.1 (the "Existing Letters of Credit") will automatically, without
any action on the part of any Person, be deemed to be Letters of Credit issued
hereunder for the account of the Borrower for all purposes of this Agreement and
the other Loan Documents. In addition, Borrower may request the issuance of a
letter of credit (each a "Letter of Credit") on behalf of itself or another Loan
Party, or the amendment or extension of an existing Letter of Credit, by
delivering or having such other Loan Party deliver to the Issuing Bank (with a
copy to the Agent) a completed application and agreement for letters of credit,
or request for such amendment or extension, as applicable, in such form as the
Issuing Bank may specify from time to time by no later than 10:00 a.m.,
Pittsburgh time, at least five (5) Business Days, or such shorter period as may
be agreed to by the Agent, in advance of the proposed date of issuance. Each
Letter of Credit shall be a Standby Letter of Credit. Promptly after receipt of
any letter of credit application, the Issuing Bank shall confirm with the Agent
(by telephone or in writing) that the Agent has received a copy of such Letter
of Credit application and if not, such Issuing Bank will provide Agent with a
copy thereof. Unless the Issuing Bank has received notice from any Bank, Agent
or any Loan Party, at least one day prior to the requested date of issuance,
amendment or extension of the applicable Letter of Credit, that one or more
applicable conditions in Section 7 [Conditions of Lending and Issuance of Letter
of Credit] is not satisfied, then, so long as there is no Event of Default or
Potential Default, subject to compliance with all of the terms and conditions
set forth in this Agreement, any Letter of Credit may be automatically renewable
if such selection is made on the application for such Letter of Credit. Subject
to the terms and conditions hereof and in reliance on the agreements of the
other Banks set forth in this Section 2.9, the Issuing Bank or any of the
Issuing Bank's Affiliates will issue a Letter of Credit or renew an existing
Letter of Credit, provided that each Letter of Credit shall (A) have a

39

--------------------------------------------------------------------------------

Table of Contents

maximum maturity of twelve (12) months from the date of issuance, and (B) in no
event expire later than one (1) year beyond the expiration date, provided that
any Letter of Credit scheduled to expire after the Expiration Date is subject to
the requirements in Section 2.9.10 [Cash Collateral Prior to the Expiration
Date]. In no event shall (i) the Letter of Credit Obligations exceed, at any one
time, $15,000,000 (the "Letter of Credit Sublimit") or (ii) the Revolving
Facility Usage exceed, at any one time, the Revolving Credit Commitments or the
Borrowing Base. Each request by the Borrower for the issuance, amendment or
extension of a Letter of Credit shall be deemed to be a representation by the
Borrower that it shall be in compliance with the preceding sentence and with
Section 7.2 [Each Additional Loan or Letter of Credit] after giving effect to
the requested issuance, amendment or extension of such Letter of Credit.
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to the beneficiary thereof, the applicable Issuing Bank will also
deliver to Borrower and Agent a true and complete copy of such Letter of Credit
or amendment.
2.9.2
Letter of Credit Fees.

The Borrower shall pay (i) to the Agent for the ratable account of the Banks a
fee (the "Letter of Credit Fee") equal to the percentage per annum equal to the
Revolving Credit LIBOR Rate Option, and (ii) if PNC ceases to be the only Bank
holding a Revolving Credit Commitment, to the Issuing Bank for its own account a
fronting fee equal to 0.25% per annum (computed on the basis of a year of 360
days and actual days elapsed), which fees shall be computed on the daily average
Letter of Credit Obligations and shall be payable quarterly in arrears
commencing with the last Business Day of each June, September, December and
March following issuance of each Letter of Credit and on the Expiration Date.
The Borrower shall also pay to the Issuing Bank for the Issuing Bank's sole
account the Issuing Bank's then in effect customary fees and administrative
expenses payable with respect to the Letters of Credit as the Issuing Bank may
generally charge or incur from time to time in connection with the issuance,
maintenance, modification (if any), assignment or transfer (if any),
negotiation, and administration of Letters of Credit.
2.9.3
Disbursements, Reimbursement.

2.9.3.1    Immediately upon the issuance of each Letter of Credit, each Bank
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Bank a participation in such Letter of Credit
(including the Existing Letters of Credit) and each drawing thereunder in an
amount equal to such Bank's Ratable Share of the maximum amount available to be
drawn under such Letter of Credit and the amount of such drawing, respectively.
2.9.3.2    In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Bank will promptly notify the
Borrower and the Agent thereof. Provided that it shall have received such
notice, the Borrower shall reimburse (such obligation to reimburse the Issuing
Bank shall sometimes be referred to as a "Reimbursement Obligation") the Issuing
Bank prior to 12:00 noon, Pittsburgh time on each date that an amount is paid by
the Issuing Bank under any Letter of Credit (each such date, a "Drawing Date")
by paying to the Agent for the account of the Issuing Bank in an amount equal to
the amount so paid by the Issuing Bank. In the event the Borrower

40

--------------------------------------------------------------------------------

Table of Contents

fails to reimburse the Issuing Bank for the full amount of any drawing under any
Letter of Credit by 12:00 noon, Pittsburgh time, on the Drawing Date, the Agent
will promptly notify each Bank thereof, and the Borrower shall be deemed to have
requested that Revolving Credit Loans be made by the Banks under the Base Rate
Option to be disbursed on the Drawing Date under such Letter of Credit, subject
to the amount of the unutilized portion of the Revolving Credit Commitment and
subject to the conditions set forth in Section 7.2 [Each Additional Loan] other
than any notice requirements. Any notice given by the Agent or Issuing Bank
pursuant to this Section 2.9.3.2 may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
2.9.3.3    Each Bank shall upon any notice pursuant to Section 2.9.3.2 make
available to the Agent for the account of the Issuing Bank an amount in
immediately available funds equal to its Ratable Share of the amount of the
drawing, whereupon the participating Banks shall (subject to Section 2.9.3.4)
each be deemed to have made a Revolving Credit Loan under the Base Rate Option
to the Borrower in that amount. If any Bank so notified fails to make available
to the Agent for the account of the Issuing Bank the amount of such Bank's
Ratable Share of such amount by no later than 2:00 p.m., Pittsburgh time on the
Drawing Date, then interest shall accrue on such Bank's obligation to make such
payment, from the Drawing Date to the date on which such Bank makes such payment
(i) at a rate per annum equal to the Federal Funds Effective Rate during the
first three days following the Drawing Date and (ii) at a rate per annum equal
to the rate applicable to Loans under the Revolving Credit Base Rate Option on
and after the fourth day following the Drawing Date. The Agent and the Issuing
Bank will promptly give notice of the occurrence of the Drawing Date, but
failure of the Agent or Issuing Bank to give any such notice on the Drawing Date
or in sufficient time to enable any Bank to effect such payment on such date
shall not relieve such Bank from its obligation under this Section 2.9.3.3.
2.9.3.4    With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrower in whole or in
part as contemplated by Section 2.9.3.2, because of the Borrower's failure to
satisfy the conditions set forth in Section 7.2 [Each Additional Loan] other
than any notice requirements or for any other reason, the Borrower shall be
deemed to have incurred from the Issuing Bank a borrowing (each a "Letter of
Credit Borrowing") in the amount of such drawing. Such Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate per annum applicable to the Revolving Credit Loans
under the Base Rate Option. Each Bank's payment to the Agent on behalf of the
Issuing Bank pursuant to Section 2.9.3.3 shall be deemed to be a payment in
respect of its participation in such Letter of Credit Borrowing and shall
constitute a "Participation Advance" from such Bank in satisfaction of its
participation obligation under this Section 2.9.3.
2.9.4
Repayment of Participation Advances.

2.9.4.1    Upon (and only upon) receipt by the Agent for the account of the
Issuing Bank of immediately available funds from the Borrower (i) in
reimbursement of any

41

--------------------------------------------------------------------------------

Table of Contents

payment made by the Agent under the Letter of Credit with respect to which any
Bank has made a Participation Advance to the Agent, or (ii) in payment of
interest on such a payment made by the Issuing Bank under such a Letter of
Credit, the Agent on behalf of the Issuing Bank will pay to each Bank, in the
same funds as those received by the Agent, the amount of such Bank's Ratable
Share of such funds, except the Agent shall retain for the account of the
Issuing Bank the amount of the Ratable Share of such funds of any Bank that did
not make a Participation Advance in respect of such payment by Issuing Bank.
2.9.4.2    If the Agent is required at any time to return to any Loan Party, or
to a trustee, receiver, liquidator, custodian, or any official in any Insolvency
Proceeding, any portion of the payments made by any Loan Party to the Agent for
the account of the Issuing Bank pursuant to Section 2.9.4.1 in reimbursement of
a payment made under the Letter of Credit or interest or fee thereon, each Bank
shall, on demand of the Agent, forthwith return to the Agent for the account of
the Issuing Bank the amount of its Ratable Share of any amounts so returned by
the Agent plus interest thereon from the date such demand is made to the date
such amounts are returned by such Bank to the Agent, at a rate per annum equal
to the Federal Funds Effective Rate in effect from time to time.
2.9.5
Documentation.

Each Loan Party agrees to be bound by the terms of the Issuing Bank's
application and agreement for letters of credit and the Issuing Bank's written
regulations and customary practices relating to letters of credit, though such
interpretation may be different from such Loan Party's own. In the event of a
conflict between such application or agreement and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct, the Issuing Bank shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party's instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.
2.9.6
Determinations to Honor Drawing Requests.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Bank shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.
2.9.7
Nature of Participation and Reimbursement Obligations.

Each Bank's obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.9.3
[Disbursements, Reimbursement], as a result of a drawing under a Letter of
Credit, and the Obligations of the Borrower to reimburse the Issuing Bank upon a
draw under a Letter of Credit, shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Section 2.9
under all circumstances, including the following circumstances:

42

--------------------------------------------------------------------------------

Table of Contents

(i)any set-off, counterclaim, recoupment, defense or other right which such Bank
may have against the Issuing Bank or any of its Affiliates, the Borrower or any
other Person for any reason whatsoever, or which any Loan Party may have against
the Issuing Bank or any of its Affiliates, any Bank or any other Person for any
reason whatsoever;
(ii)the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Section 2.1
[Revolving Credit Commitments], 2.5 [Revolving Credit Loan Requests], 2.6
[Making Revolving Credit Loans] or 7.2 [Each Additional Loan or Letter of
Credit] or as otherwise set forth in this Agreement for the making of a
Revolving Credit Loan, it being acknowledged that such conditions are not
required for the making of a Letter of Credit Borrowing and the obligation of
the Banks to make Participation Advances under Section 2.9.3 [Disbursements,
Reimbursement];
(iii)any lack of validity or enforceability of any Letter of Credit;
(iv)any claim of breach of warranty that might be made by any Loan Party or any
Bank against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Bank may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Bank or its Affiliates or any Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);
(v)the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Bank or any of
its Affiliates has been notified thereof;
(vi)payment by the Issuing Bank or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;
(vii)the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;
(viii)any failure by the Issuing Bank or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless the Issuing
Bank has received written notice from such Loan Party of such failure within
three Business Days after the Issuing

43

--------------------------------------------------------------------------------

Table of Contents

Bank shall have furnished such Loan Party and the Agent a copy of such Letter of
Credit and such error is material and no drawing has been made thereon prior to
receipt of such notice;
(ix)any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
(x)any breach of this Agreement or any other Loan Document by any party thereto;
(xi)the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;
(xii)the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;
(xiii)the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and
(xiv)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
2.9.8
Indemnity.

The Borrower hereby agrees to protect, indemnify, pay and save harmless the
Issuing Bank and any of its Affiliates that has issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which the Issuing Bank or any of its Affiliates may incur or be subject
to as a consequence, direct or indirect, of the issuance of any Letter of
Credit, other than as a result of (A) the gross negligence or willful misconduct
of the Issuing Bank as determined by a final non-appealable judgment of a court
of competent jurisdiction or (B) the wrongful dishonor by the Issuing Bank or
any of Issuing Bank's Affiliates of a proper demand for payment made under any
Letter of Credit, except if such dishonor resulted from any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Official Body.
2.9.9
Liability for Acts and Omissions.

As between any Loan Party and the Issuing Bank, or the Issuing Bank's
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, the Issuing
Bank shall not be responsible for any of the following, including any losses or
damages to any Loan Party or other Person or property relating therefrom: (i)
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if the Issuing Bank or its Affiliates shall have been notified thereof);
(ii) the validity or sufficiency of any instrument transferring or assigning or

44

--------------------------------------------------------------------------------

Table of Contents

purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Bank or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Bank's or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Bank from
liability for the Issuing Bank's gross negligence or willful misconduct in
connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Bank or its Affiliates be
liable to any Loan Party for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys' fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.
Without limiting the generality of the foregoing, the Issuing Bank and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Bank or such Affiliate to have been authorized or given by
or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Bank or its Affiliate; (iv) may honor any
drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Issuing Bank or its Affiliate in any way related to any
order issued at the applicant's request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an "Order")
and honor any drawing in connection with any Letter of Credit that is the
subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Bank or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered

45

--------------------------------------------------------------------------------

Table of Contents

thereunder, if taken or omitted in good faith, shall not put the Issuing Bank or
its Affiliates under any resulting liability to the Borrower or any Bank.
2.9.10
Cash Collateral Prior to the Expiration Date.

If any Letter of Credit is outstanding and such Letter of Credit (as it may have
previously been extended) has an expiration date which is after the Expiration
Date, then Borrower shall Cash Collateralize each such Letter of Credit in an
amount equal to 100% of the face value of such outstanding Letter of Credit, on
or before the date which is seven (7) days prior to the Expiration Date.
Borrower hereby grants to Agent a security interest in all Cash Collateral
pledged pursuant to this Section 2.9 or otherwise under this Agreement.
2.9.11
Issuing Bank Reporting Requirements.

Each Issuing Bank shall, on the first business day of each month, provide to
Agent and Borrower a schedule of the Letters of Credit issued by it, in form and
substance satisfactory to Agent, showing the date of issuance of each Letter of
Credit, the account party, the original face amount (if any), and the expiration
date of any Letter of Credit outstanding at any time during the preceding month,
and any other information relating to such Letter of Credit that the Agent may
request.
2.10
Defaulting Banks.

Notwithstanding any provision of this Agreement to the contrary, if any Bank
becomes a Defaulting Bank, then the following provisions shall apply for so long
as such Bank is a Defaulting Bank:
(i)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Bank pursuant to Section 2.3 [Commitment Fees];
(ii)    the Commitment and outstanding Loans of such Defaulting Bank shall not
be included in determining whether the Required Banks have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting Bank
in the case of an amendment, waiver or other modification requiring the consent
of such Bank or each Bank directly affected thereby;
(iii)    if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Bank becomes a Defaulting Bank, then:
(a)all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Bank shall be reallocated among the
non-Defaulting Banks in accordance with their respective Ratable Shares but only
to the extent that (x) the Revolving Facility Usage does not exceed the total of
all non-Defaulting Bank's Revolving Credit Commitments, and (y) no Potential
Default or Event of Default has occurred and is continuing at such time;

46

--------------------------------------------------------------------------------

Table of Contents

(b) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent (x) first, prepay such outstanding Swing Loans, and
(y) second, Cash Collateralize for the benefit of the Issuing Bank the
Borrower's obligations corresponding to such Defaulting Bank's Letter of Credit
Obligations (after giving effect to any partial reallocation pursuant to clause
(a) above) in a deposit account held at the Agent for so long as such Letter of
Credit Obligations are outstanding;
(c)if the Borrower Cash Collateralizes any portion of such Defaulting Bank's
Letter of Credit Obligations pursuant to clause (b) above, the Borrower shall
not be required to pay any fees to such Defaulting Bank pursuant to Section
2.9.2 [Letter of Credit Fees] with respect to such Defaulting Bank's Letter of
Credit Obligations during the period such Defaulting Bank's Letter of Credit
Obligations are Cash Collateralized;
(d)if the Letter of Credit Obligations of the non-Defaulting Banks are
reallocated pursuant to clause (a) above, then the fees that would otherwise
have been payable to the Defaulting Bank pursuant to Section 2.9.2 [Letter of
Credit Fees] shall be paid to the non-Defaulting Banks adjusted in accordance
with such reallocation; and
(e)if all or any portion of such Defaulting Bank's Letter of Credit Obligations
are neither reallocated nor Cash Collateralized pursuant to clause (a) or
(b) above, then, without prejudice to any rights or remedies of the Issuing Bank
or any other Bank hereunder, all Letter of Credit Fees payable under Section
2.9.2 with respect to such Defaulting Bank's Letter of Credit Obligations shall
be payable to the Issuing Bank (and not to such Defaulting Bank) until and to
the extent that such Letter of Credit Obligations are reallocated and/or Cash
Collateralized; and
(iv)    PNC shall not be required to fund any Swing Loans and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
such Issuing Bank is satisfied that the related exposure and the Defaulting
Bank's then outstanding Letter of Credit Obligations will be 100% covered by the
Revolving Credit Commitments of the non-Defaulting Banks and/or Cash Collateral
will be provided by the Borrower in accordance with Section 2.10(iii), and
participating interests in any newly made Swing Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Banks in a
manner consistent with Section 2.10(iii)(a) (and such Defaulting Bank shall not
participate therein).
If (i) a Bankruptcy Event with respect to a parent company of any Bank shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Bank has a good faith belief that any Bank has defaulted
in fulfilling its obligations under one or more other agreements in which such
Bank commits to extend credit, PNC shall not be required to fund any Swing Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless PNC or the Issuing Bank, as the case may be, shall have
entered into arrangements with the Borrower or such Bank, satisfactory to PNC or
the Issuing Bank, as the case may be, to defease any risk to it in respect of
such Bank hereunder.
In the event that the Agent, the Borrower, PNC and the Issuing Bank agree in
writing that a Defaulting Bank has adequately remedied all matters that caused
such Bank to be a Defaulting

47

--------------------------------------------------------------------------------

Table of Contents

Bank, then the Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Banks shall be
readjusted to reflect the inclusion of such Bank's Commitment, and on such date
such Bank shall purchase at par such of the Loans of the other Banks (other than
Swing Loans) as the Agent shall determine may be necessary in order for such
Bank to hold such Loans in accordance with its Ratable Share.
2.11
Increase in Revolving Credit Commitments.

(i)    Increasing Banks and New Banks. The Borrower may, at any time during the
12-month period prior to the Expiration Date, request that (1) the current Banks
increase their Revolving Credit Commitments (any current Bank which elects to
increase its Revolving Credit Commitment shall be referred to as an "Increasing
Bank") or (2) one or more new banks (each a "New Bank") join this Agreement and
provide a Revolving Credit Commitment hereunder, subject to the following terms
and conditions:
(a)    No Obligation to Increase. No current Bank shall be obligated to increase
its Revolving Credit Commitment and any increase in the Revolving Credit
Commitment by any current Bank shall be in the sole discretion of such current
Bank.
(b)    Defaults. There shall exist no Events of Default or Potential Default on
the effective date of such increase after giving effect to such increase.
(c)    Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed
$35,000,000.00.
(d)    Minimum Revolving Credit Commitments. After giving effect to such
increase, the amount of the Revolving Credit Commitments provided by each of the
New Banks and each of the Increasing Banks shall be at least $5,000,000.
(e)    Resolutions; Opinion. The Loan Parties shall deliver to the Agent on or
before the effective date of such increase the following documents in a form
reasonably acceptable to the Agent: (1) certifications of their corporate
secretaries with attached resolutions certifying that the increase in the
Revolving Credit Commitment has been approved by such Loan Parties, and (2) an
opinion of counsel addressed to the Agent and the Banks addressing the
authorization and execution of the Loan Documents by, and enforceability of the
Loan Documents against, the Loan Parties.
(f)    Notes. The Borrower shall execute and deliver (1) to each Increasing Bank
a replacement Revolving Credit Note reflecting the new amount of such Increasing
Bank's Revolving Credit Commitment after giving effect to the increase (and the
prior Revolving Credit Note issued to such Increasing Bank shall be deemed to be
terminated) and (2) to each New Bank a revolving credit Note reflecting the
amount of such New Bank's Revolving Credit Commitment.
(g)    Approval of New Banks. Any New Bank shall be subject to the approval of
the Agent.

48

--------------------------------------------------------------------------------

Table of Contents

(h)    Increasing Banks. Each Increasing Bank shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Agent, signed by it and the Borrower and delivered to the
Agent at least five (5) days before the effective date of such increase.
(i)    New Banks--Joinder. Each New Bank shall execute a lender joinder in
substantially the form of Exhibit 2.11 pursuant to which such New Bank shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Credit Commitment in the amount set forth in such lender joinder.
(ii)    Treatment of Outstanding Loans and Letters of Credit.
(a)    Repayment of Outstanding Loans; Borrowing of New Loans. On the effective
date of such increase, the Borrower shall repay all Loans then outstanding,
subject to the Borrower's indemnity obligations under Section 2.9.8 [Indemnity];
provided that it may borrow new Loans with a Borrowing Date on such date. Each
of the Banks shall participate in any new Loans made on or after such date in
accordance with their respective Ratable Shares after giving effect to the
increase in Revolving Credit Commitments contemplated by this Section.
(b)    Outstanding Letters of Credit. Repayment of Outstanding Loans; Borrowing
of New Loans. On the effective date of such increase, each Increasing Bank and
each New Bank (i) will be deemed to have purchased a participation in each then
outstanding Letter of Credit equal to its Ratable Share of such Letter of Credit
and the participation of each other Bank in such Letter of Credit shall be
adjusted accordingly and (ii) will acquire, (and will pay to the Agent, for the
account of each Bank, in immediately available funds, an amount equal to) its
Ratable Share of all outstanding Participation Advances.
3. INTENTIONALLY OMITTED.


4. INTEREST RATES
4.1
Interest Rate Options.

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or LIBOR-Rate
Option set forth below applicable to the Loans (provided that only the Base Rate
Option shall apply to the Swing Loans), it being understood that, subject to the
provisions of this Agreement, the Borrower may select different Interest Rate
Options and different Interest Periods to apply simultaneously to the Loans
comprising different Borrowing Tranches and may convert to or renew one or more
Interest Rate Options with respect to all or any portion of the Loans comprising
any Borrowing Tranche, provided that there shall not be at any one time
outstanding more than three (3) Borrowing Tranches in the aggregate among all of
the Loans and provided further that if an Event of Default or Potential Default
exists and is continuing, the Borrower may not request, convert to, or renew the
LIBOR Rate Option for any Loans and the Required Banks may demand that all
existing Borrowing Tranches bearing interest under the LIBOR Rate Option shall
be converted immediately to the Base Rate Option, subject to the obligation of
the Borrower to pay any indemnity under Section 2.9.8 [Indemnity] in connection
with such conversion. If at any

49

--------------------------------------------------------------------------------

Table of Contents

time the designated rate applicable to any Loan made by any Bank exceeds such
Bank's highest lawful rate, the rate of interest on such Bank's Loan shall be
limited to such Bank's highest lawful rate.
4.1.1
Revolving Credit Interest Rate Options.

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans (subject to the provisions
above regarding Swing Loans):
(i)    Revolving Credit Base Rate Option: A fluctuating rate per annum (computed
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus 1.75%, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or
(ii)    Revolving Credit LIBOR-Rate Option: A rate per annum (computed on the
basis of a year of 360 days and actual days elapsed) equal to the LIBOR-Rate
plus 2.75%.
Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.
4.1.2
Intentionally Omitted.

4.1.3
Rate Quotations.

The Borrower may call the Agent on or before the date on which a Loan Request is
to be delivered to receive an indication of the rates then in effect, but it is
acknowledged that such projection shall not be binding on the Agent or the Banks
nor affect the rate of interest which thereafter is actually in effect when the
election is made.
4.2
Interest Periods.

At any time when the Borrower shall select, convert to or renew a LIBOR-Rate
Option, the Borrower shall notify the Agent thereof at least three (3) Business
Days prior to the effective date of such LIBOR-Rate Option by delivering a Loan
Request. The notice shall specify an Interest Period during which such Interest
Rate Option shall apply. Notwithstanding the preceding sentence, the following
provisions shall apply to any selection of, renewal of, or conversion to a
LIBOR-Rate Option:
4.2.1
Amount of Borrowing Tranche.

each Borrowing Tranche of LIBOR-Rate Loans shall be in integral multiples of
$500,000 and not less than $1,000,000; and

50

--------------------------------------------------------------------------------

Table of Contents

4.2.2
Renewals.

in the case of the renewal of a LIBOR-Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.
4.3
Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, at the
discretion of the Agent or upon written demand by the Required Banks to the
Agent:
4.3.1
Letter of Credit Fees, Interest Rate.

the Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.9.2 [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.0% per annum; and
4.3.2
Other Obligations.

each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Revolving Credit Base Rate Option plus an additional 2.0% per annum from the
time such Obligation becomes due and payable and until it is paid in full.
4.3.3
Acknowledgment.

The Borrower acknowledges that the increase in rates referred to in this
Section 4.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Banks are entitled to additional compensation for such risk; and all
such interest shall be payable by Borrower upon demand by Agent.
4.4
LIBOR-Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available.

4.4.1
Unascertainable.

If on any date on which a LIBOR-Rate would otherwise be determined, the Agent
shall have determined that:
(i)    adequate and reasonable means do not exist for ascertaining such
LIBOR-Rate, or
(ii)    a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR-Rate, then the Agent
shall have the rights specified in Section 4.4.3 [Agent's and Bank's Rights].

51

--------------------------------------------------------------------------------

Table of Contents

4.4.2
Illegality; Increased Costs; Deposits Not Available.

If at any time any Bank shall have determined that:
(i)    the making, maintenance or funding of any Loan to which a LIBOR-Rate
Option applies has been made impracticable or unlawful by compliance by such
Bank in good faith with any Law or any interpretation or application thereof by
any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or
(ii)    such LIBOR-Rate Option will not adequately and fairly reflect the cost
to such Bank of the establishment or maintenance of any such Loan, or
(iii)    after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR-Rate Option applies, respectively, are not available to such Bank
with respect to such Loan, or to banks generally, in the interbank eurodollar
market,
then the Agent shall have the rights specified in Section 4.4.3 [Agent's and
Bank's Rights].
4.4.3
Agent's and Bank's Rights.

In the case of any event specified in Section 4.4.1 [Unascertainable] above, the
Agent shall promptly so notify the Banks and the Borrower thereof, and in the
case of an event specified in Section 4.4.2 [Illegality; Increased Costs;
Deposits Not Available] above, such Bank shall promptly so notify the Agent and
endorse a certificate to such notice as to the specific circumstances of such
notice, and the Agent shall promptly send copies of such notice and certificate
to the other Banks and the Borrower. Upon such date as shall be specified in
such notice (which shall not be earlier than the date such notice is given), the
obligation of (A) the Banks, in the case of such notice given by the Agent, or
(B) such Bank, in the case of such notice given by such Bank, to allow the
Borrower to select, convert to or renew a LIBOR-Rate Option shall be suspended
until the Agent shall have later notified the Borrower, or such Bank shall have
later notified the Agent, of the Agent's or such Bank's, as the case may be,
determination that the circumstances giving rise to such previous determination
no longer exist. If at any time the Agent makes a determination under
Section 4.4.1 [Unascertainable] and the Borrower has previously notified the
Agent of its selection of, conversion to or renewal of a LIBOR-Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Bank notifies the
Agent of a determination under Section 4.4.2 [Illegality; Increased Costs;
Deposits Not Available], the Borrower shall, subject to the Borrower's
indemnification Obligations under Section 2.9.8 [Indemnity], as to any Loan of
the Bank to which a LIBOR-Rate Option applies, on the date specified in such
notice either convert such Loan to the Base Rate Option otherwise available with
respect to such Loan or prepay such Loan in accordance with Section 5.6
[Voluntary Prepayments]. Absent due notice from the Borrower of conversion or
prepayment, such Loan shall automatically be converted to the Base Rate Option
otherwise available with respect to such Loan upon such specified date.

52

--------------------------------------------------------------------------------

Table of Contents

4.5
Selection of Interest Rate Options.

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the LIBOR-Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 4.2 [Interest Periods], the Borrower shall be deemed to
have converted such Borrowing Tranche to the Base Rate Option, commencing upon
the last day of the existing Interest Period.
5. PAYMENTS
5.1
Payments.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Agent's Fee or other fees or amounts due
from the Borrower hereunder shall be payable prior to 11:00 a.m., Pittsburgh
time, on the date when due without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived by the Borrower, and without
set-off, counterclaim or other deduction of any nature, and an action therefor
shall immediately accrue. Such payments shall be made to the Agent at the
Principal Office for the account of PNC Bank with respect to Swing Loans and for
the ratable accounts of the Banks with respect to the Revolving Credit Loans in
U.S. Dollars and in immediately available funds, and the Agent shall promptly
distribute such amounts to the Banks in immediately available funds, provided
that in the event payments are received by 11:00 a.m., Pittsburgh time, by the
Agent with respect to the Loans and such payments are not distributed to the
Banks on the same day received by the Agent, the Agent shall pay the Banks the
Federal Funds Effective Rate with respect to the amount of such payments for
each day held by the Agent and not distributed to the Banks. The Agent's and
each Bank's statement of account, ledger or other relevant record shall, in the
absence of manifest error, be conclusive as the statement of the amount of
principal of and interest on the Loans and other amounts owing under this
Agreement and shall be deemed an "account stated."
5.2    Pro Rata Treatment of Banks. Each borrowing of Revolving Credit Loans
shall be allocated to each Bank according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fee and Letter of Credit Fees (but excluding the Agent's Fee and the
Issuing Bank's fronting fee) shall (except as otherwise may be provided with
respect to a Defaulting Bank and except as provided in Section 4.4.3 [Agent's
and Bank's Rights] in the case of an event specified in Section 4.4 [LIBOR Rate
Unascertainable; Etc.], 5.6.2 [Replacement of a Bank] or 5.8 [Increased Costs])
be payable ratably among the Banks entitled to such payment in accordance with
the amount of principal, interest, Commitment Fees, and Letter of Credit Fees,
as set forth in this Agreement. Notwithstanding any of the foregoing, each
borrowing or payment or prepayment by the Borrower of principal, interest, fees
or other amounts from the Borrower with respect to Swing Loans shall be made by
or to PNC according to Section 2.6.5 [Borrowings to Repay Swing Loans].
5.3    Sharing of Payments by Banks. If any Bank shall, by exercising any right
of setoff, counterclaim or banker's lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source, obtain payment
in respect of any principal of or

53

--------------------------------------------------------------------------------

Table of Contents

interest on any of its Loans or other obligations hereunder resulting in such
Bank's receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than the pro-rata
share of the amount such Bank is entitled thereto, then the Bank receiving such
greater proportion shall (a) notify the Agent of such fact, and (b) purchase
(for cash at face value) participations in the Loans and such other obligations
of the other Banks, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Banks ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Bank or the holder making such purchase; and
(ii)    the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Bank as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Bank acquiring a participation
pursuant to the foregoing arrangements may exercise against each Loan Party
rights of setoff and counterclaim with respect to such participation as fully as
if such Bank were a direct creditor of each Loan Party in the amount of such
participation.
5.4    Presumptions by Agent. Unless the Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Agent for the
account of the Banks or the Issuing Bank hereunder that the Borrower will not
make such payment, the Agent may assume that the Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Banks or the Issuing Bank, as the case may be, the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Banks or the Issuing Bank, as the case may be, severally agrees to repay to
the Agent forthwith on demand the amount so distributed to such Bank or the
Issuing Bank, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Agent in accordance with banking industry rules on interbank
compensation.
5.5    Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the LIBOR Rate Option applies shall be due and payable on the
last day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 5.7

54

--------------------------------------------------------------------------------

Table of Contents

[Mandatory Prepayments] shall be due on the date such mandatory prepayment is
due. Interest on the principal amount of each Loan or other monetary Obligation
shall be due and payable on demand after such principal amount or other monetary
Obligation becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).
5.6
Voluntary Prepayments.

5.6.1
Right to Prepay.

The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in Section
5.6.2 [Replacement of a Bank] below, in Section 5.8 [Increased Costs] and
Section 5.10 [Indemnity]).
(i)    at any time with respect to any Loan to which the Base Rate Option
applies,
(ii)    on the last day of the applicable Interest Period with respect to Loans
to which a LIBOR-Rate Option applies,
(iii)    on the date specified in a notice by any Bank pursuant to Section 4.4
[LIBOR-Rate Unascertainable, Etc.] with respect to any Loan to which a
LIBOR-Rate Option applies.
Whenever the Borrower desires to prepay any part of the Loans, it shall provide
a prepayment notice to the Agent by 1:00 p.m. on the date of prepayment of the
Revolving Credit Loans and no later than 2:00 p.m., Pittsburgh time, on the date
of prepayment of Swing Loans, setting forth the following information:
(x)    the date, which shall be a Business Day, on which the proposed prepayment
is to be made;
(y)    a statement indicating the application of prepayment between Swing Loans
and Revolving Loans; and
(z)    the total principal amount of such prepayment, which shall not be less
than $100,000 for any Swing Loan or $500,000 for any Revolving Credit Loan;
provided however, such prepayment may be less than such amounts if such
prepayment pays in full all outstanding amounts under the Swing Loans or
Revolving Credit Loans, as applicable.
All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Except as provided in
Section 4.4.3 [Agent's and Bank's rights], if the Borrower prepays a Loan but
fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied first to Loans to which the Base Rate
Option applies, then to Loans to which the LIBOR-Rate Option applies. Any
prepayment hereunder shall be subject to the Borrower's Obligation to indemnify
the Banks under Section 5.10 [Indemnity].

55

--------------------------------------------------------------------------------

Table of Contents

5.6.2
Replacement of a Bank.

In the event any Bank (i) gives notice under Section 4.4 [LIBOR Rate
Unascertainable, Etc.], (ii) requests compensation under Section 5.8 [Increased
Costs], or requires the Borrower to pay any Indemnified Taxes or additional
amount to any Bank or any Official Body for the account of any Bank pursuant to
Section 5.9 [Taxes], (iii) is a Defaulting Bank, (iv) becomes subject to the
control of an Official Body (other than normal and customary supervision), or
(v) is a Non-Consenting Bank referred to in Section 11.1 [Modifications,
Amendments or Waivers], (iv) becomes subject to the control of an Official Body
(other than normal and customary supervision), or (v) is a Non-Consenting Bank
referred to in Section 11.1 [Modifications, Amendments or Waivers], then in any
such event the Borrower may, at its sole expense, upon notice to such Bank and
the Agent, require such Bank to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.9 [Successors and Assigns]), all of its interests,
rights (other than existing rights to payments pursuant to Sections 5.8
[Increased Costs] or 5.9 [Taxes]) and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Bank, if a Bank accepts such assignment), provided that:
(i)    the Borrower shall have paid to the Agent the assignment fee specified in
Section 11.9 [Successors and Assigns];
(ii)    such Bank shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.9.8 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 5.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and
(iv)    such assignment does not conflict with applicable Law.
A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
5.7
Mandatory Prepayments.

5.7.1
Prepayment Event.

(i)    Promptly (and in any event within three Business Days) after any officer
of the Borrower obtains knowledge of any Prepayment Event or any action of the
Borrower or any other Person that would be reasonably likely to result in a
Prepayment Event, notice thereof in the form of an Officer's Certificate
describing in reasonable detail the facts and

56

--------------------------------------------------------------------------------

Table of Contents

circumstances giving rise to such Prepayment Event or potential Prepayment
Event, specifying the date such Prepayment Event occurred or is expected to
occur, and making reference to this Section and the right of the Banks to
require the prepayment of the Loans on the terms and conditions provided for in
said Section.
(ii)    Change in Control. At any time following the occurrence of a Prepayment
Event (subject to the penultimate sentence of this Section 5.7.1(ii), the Agent
shall have the right at its option, exercisable by the giving of notice to the
Borrower (a "Prepayment Election Notice"), to elect to require the prepayment by
the Borrower of all Loans on the prepayment date specified by Agent in such
Prepayment Election Notice (which shall not in any event be less than 30 days
nor more than 60 days after the date on which such holder shall have given such
Prepayment Election Notice to the Borrower). On the prepayment date specified in
any Prepayment Election Notice given by Agent, the Borrower will prepay all
Loans. The right of the Agent to give a Prepayment Election Notice for the
prepayment of the Loans pursuant to this Section following a Prepayment Event
shall expire at the close of business in New York City on the one
hundred-twentieth day following the later of (x) the date of such Prepayment
Event and (y) actual receipt by Agent of notice of such Prepayment Event
pursuant to Section 5.7.1(ii). Notwithstanding any provision hereof to the
contrary, no failure on the part of the Agent to exercise its right to require
the prepayment thereof by the Borrower pursuant to this Section 5.7.1(ii)
following a Prepayment Event shall be deemed a waiver of or otherwise impair the
rights of Agent pursuant to this Section 5.7.1(ii) in respect of any other
events or circumstances constituting a Prepayment Event.
(a)"Prepayment Event" shall mean (i) any Loan Party's Change in Control, or (ii)
any Control Event with respect to the Borrower or any of the other Loan Parties
or (iii) any Parent Change in Control with respect to the Parent.
(b)"Borrower's' Change in Control" shall be deemed to have occurred if there is
any change subsequent to the Closing Date in the Persons (as such term is used
in Section 13(d) and Section 14(d)(2) of the Exchange Act as in effect on the
Closing Date) who are direct owners of an equity interest in the Borrower or any
of the other Loan Parties.
(c)"Control Event" means:
(i)the execution by the Parent or any of its Subsidiaries or Affiliates, or the
Borrower or any of its Subsidiaries or Affiliates, of any agreement with respect
to any proposed transaction or event or series of transactions or events which,
individually or in the aggregate, would reasonably be expected to result in a
Parent Change in Control or an Borrowers' Change in Control, or
(ii)the execution of any written agreement which, when fully performed by the
parties thereto, would result in a Parent Change in Control or a Loan Party's
Change in Control.

57

--------------------------------------------------------------------------------

Table of Contents

5.7.2
Borrowing Base Exceeded.

In the event that at any time the Revolving Facility Usage shall exceed the
Borrowing Base, the Borrower shall immediately make a mandatory payment of
principal to the Agent in an amount equal to or greater than such amount as
shall be necessary to cause the Revolving Facility Usage to be less than the
Borrowing Base, and the Agent shall apply such payment to the Revolving Credit
Loans of the Banks based upon their Revolving Credit Ratable Share.
5.8
Increased Costs.

5.8.1
Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Bank (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Bank;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Bank, the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Bank or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Bank or such other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Bank, the Issuing Bank or such other Recipient of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Bank, the Issuing Bank or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Bank (accompanied by the certificate described in Section
5.8.3 [Certificates for Reimbursement, etc.]), the Issuing Bank or other
Recipient, the Borrower will pay to such Bank, the Issuing Bank or other
Recipient, as the case may be, within the timeframe set forth in Section 5.8.3
[Certificates for Reimbursement, etc.], such additional amount or amounts as
will compensate such Bank or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
5.8.2    Capital Requirements. If any Bank or the Issuing Bank reasonably
determines that any Change in Law affecting such Bank or the Issuing Bank or any
lending office of such Bank or such Bank's or the Issuing Bank's holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Bank's or the Issuing Bank's
capital or on the capital of such Bank's or the Issuing Bank's holding company,
if any, as a consequence of such Bank's or Issuing Bank's obligations under this
Agreement, the Commitments of such Bank or the Loans made by, or participations
in Letters of

58

--------------------------------------------------------------------------------

Table of Contents

Credit or Swing Loans held by, such Bank, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Bank or the Issuing Bank or such
Bank's or the Issuing Bank's holding company would have achieved but for such
Change in Law (taking into consideration such Bank's or the Issuing Bank's
policies and the policies of such Bank's or the Issuing Bank's holding company
with respect to capital adequacy), then from time to time upon written request
of such Bank or the Issuing Bank (accompanied by the certificate described in
Section 5.8.3 [Certificates for Reimbursement, etc.], the Borrower will pay to
such Bank or the Issuing Bank, as the case may be, within the timeframe set
forth in Section 5.8.3 [Certificates for Reimbursement, etc.], such additional
amount or amounts as will compensate such Bank or the Issuing Bank or such
Bank's or the Issuing Bank's holding company for any such reduction suffered.
5.8.3    Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Bank or the Issuing Bank setting
forth the amount or amounts necessary to compensate such Bank or the Issuing
Bank or its holding company, as the case may be, as specified in Sections 5.8.1
[Increased Costs Generally] or 5.8.2 [Capital Requirements] and setting forth
the calculations of such amount or amounts and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Bank or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
5.8.4.    Delay in Requests. Failure or delay on the part of any Bank or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Bank's or the Issuing Bank's right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Bank or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Bank or the Issuing Bank, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Bank's or the Issuing Bank's intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six (6) month period referred to above shall be extended
to include the period of retroactive effect thereof).
5.9
Taxes.

5.9.1    Issuing Bank. For purposes of this Section 5.9, the term "Bank"
includes the Issuing Bank.
5.9.2    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under

59

--------------------------------------------------------------------------------

Table of Contents

this Section 5.9 [Taxes]) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.
5.9.3    Payment of Other Taxes by the Borrower. The Borrower shall timely pay
to the relevant Official Body in accordance with applicable Law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.
5.9.4    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.9 [Taxes]) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Bank (with a copy to the
Agent), or by the Agent on its own behalf or on behalf of a Bank, shall be
conclusive absent manifest error.
5.9.5    Indemnification by the Banks. Each Bank shall severally indemnify the
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Bank (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of any of the Loan Parties to do so), (ii) any Taxes attributable
to such Bank's failure to comply with the provisions of Section 11.9.4
[Participations] relating to the maintenance of a Participant Register, and
(iii) any Excluded Taxes attributable to such Bank, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to any Bank by the Agent shall be conclusive absent manifest error.
Each Bank hereby authorizes the Agent to set off and apply any and all amounts
at any time owing to such Bank under any Loan Document or otherwise payable by
the Agent to the Bank from any other source against any amount due to the Agent
under this Section 5.9.5 [Indemnification by the Banks].
5.9.6    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to an Official Body pursuant to this Section 5.9 [Taxes], such
Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
5.9.7    Status of Banks.
(i)    Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Bank, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the

60

--------------------------------------------------------------------------------

Table of Contents

Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Bank is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.9.7(ii)(a),
(ii)(b) and (ii)(d) below) shall not be required if in the Bank's reasonable
judgment such completion, execution or submission would subject such Bank to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
(a)    any Bank that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Bank becomes a Bank under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Bank is exempt from U.S. federal backup withholding tax;
(b)    any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Bank
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
(i)
in the case of a Foreign Bank claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"interest" article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;

(ii)
executed originals of IRS Form W-8ECI;

(iii)
in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Bank is not (A) a "bank" within the meaning of Section 881(c)(3)(A) of the Code,
(B) a "10 percent shareholder" of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y)
executed originals of IRS Form W-8BEN; or


61

--------------------------------------------------------------------------------

Table of Contents

(iv)
to the extent a Foreign Bank is not the beneficial owner, executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 5.9.7(B) or Exhibit
5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Bank is a
partnership and one or more direct or indirect partners of such Foreign Bank are
claiming the portfolio interest exemption, such Foreign Bank may provide a U.S.
Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;

(c)    any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Bank
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and
(d)    if a payment made to a Bank under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Bank has complied with such Bank's obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), "FATCA" shall include any amendments made to FATCA
after the date of this Agreement.
Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
5.9.8    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such party will make such payment to

62

--------------------------------------------------------------------------------

Table of Contents

the indemnified party within ten (10) days after the party has determined that
it owes amounts to the indemnifying party pursuant to the first sentence of this
Section 5.9.8 [Treatment of Certain Refunds]. Such indemnifying party, upon the
request of such indemnified party shall repay to such indemnified party the
amount paid over pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
(plus any penalties, interest or other charges imposed by the relevant Official
Body) in the event that such indemnified party is required to repay such refund
to such Official Body. Notwithstanding anything to the contrary in this Section
5.9.8 [Treatment of Certain Refunds]), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
5.9.8 [Treatment of Certain Refunds] the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
5.9.9    Survival. Each party's obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Agent or any assignment of rights by, or the
replacement of, a Bank, the termination of the Commitments and the repayment,
satisfaction or discharge of all Obligations.
5.10    Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs]or Section 5.9 [Taxes], the Borrower shall
indemnify each Bank against all liabilities, losses or expenses (including loss
of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Bank sustains or incurs as a consequence of any:
(i)    payment, prepayment, conversion or renewal of any Loan to which a LIBOR
Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),
(ii)    attempt by the Borrower to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest
Periods] or notice relating to prepayments under Section 5.6 [Voluntary
Prepayments], or
(iii)    default by the Borrower in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of the Borrower to pay when due (by acceleration or
otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder.
If any Bank sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Bank
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Bank shall deem
reasonable), which notice shall include the calculations of any such amount, to
be necessary to indemnify such Bank for such loss or expense. Such notice shall

63

--------------------------------------------------------------------------------

Table of Contents

set forth in reasonable detail the basis for such determination. Such amount
shall be due and payable by the Borrower to such Bank ten (10) Business Days
after such notice is given.
5.11    Settlement Date Procedures. In order to minimize the transfer of funds
between the Banks and the Agent, the Borrower may borrow, repay and reborrow
Swing Loans and [PNC] may make Swing Loans as provided in Section 2.1.2 [Swing
Loan Commitments] hereof during the period between Settlement Dates. The Agent
shall notify each Bank of its Ratable Share of the total of the Revolving Credit
Loans and the Swing Loans (each a "Required Share"). On such Settlement Date,
each Bank shall pay to the Agent the amount equal to the difference between its
Required Share and its Revolving Credit Loans, and the Agent shall pay to each
Bank its Ratable Share of all payments made by the Borrower to the Agent with
respect to the Revolving Credit Loans. The Agent shall also effect settlement in
accordance with the foregoing sentence on the proposed Borrowing Dates for
Revolving Credit Loans and on [Mandatory Prepayment Dates] and may at its option
effect settlement on any other Business Day. These settlement procedures are
established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Banks of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loan Commitment]. The Agent may at any time at its option
for any reason whatsoever require each Bank to pay immediately to the Agent such
Bank's Ratable Share of the outstanding Revolving Credit Loans and each Bank may
at any time require the Agent to pay immediately to such Bank its Ratable Share
of all payments made by the Borrower to the Agent with respect to the Revolving
Credit Loans.
6. REPRESENTATIONS AND WARRANTIES
6.1
Representations and Warranties.

The Borrower and each Guarantor, jointly and severally, represent and warrant to
the Agent and each of the Banks as follows:
6.1.1
Organization and Qualification.

The Borrower is a limited liability company, and each other Loan Party is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization. Each Loan Party has the lawful power to own
or lease its properties and to engage in the business it presently conducts or
proposes to conduct. Each Loan Party is duly licensed or qualified and in good
standing in each jurisdiction listed with respect to it on Schedule 6.1.1 and in
all other jurisdictions where the property owned or leased by it or the nature
of the business transacted by it or both makes such licensing or qualification
necessary; provided, however, no Loan Party shall be in breach of this Section
in the event that a Loan Party inadvertently failed to obtain or maintain a
qualification or license so long as such failure (i) either alone or when
considered together with all other such failures, has not resulted and could not
reasonably be expected to result in a Material Adverse Change, (ii) is promptly
remedied upon a Loan Party becoming aware of such failure and (iii) does not
adversely affect any material portion of the Collateral.

64

--------------------------------------------------------------------------------

Table of Contents

6.1.2
Capitalization and Ownership.

All of the member interests in the Borrower (the "Member Interests") are owned
as indicated on Schedule 6.1.2. All of the Member Interests have been validly
issued and are fully paid and are nonassessable. There are no options, warrants
or other rights outstanding to purchase any such Member Interests except as
indicated on Schedule 6.1.2.
6.1.3
Subsidiaries.

Schedule 6.1.3 states (i) the name of each of the Borrower's Subsidiaries, (ii)
each such Subsidiary's jurisdiction of incorporation or formation, (iii) its
authorized capital stock, and the issued and outstanding shares (referred to
herein as the "Subsidiary Shares") if it is a corporation, its outstanding
partnership interests (referred to herein as "Partnership Interests") if it is a
partnership and its outstanding limited liability company interests, interest
assigned to managers thereof and voting rights associated therewith (the "LLC
Interests" and together with the Subsidiary Shares and the Partnership
Interests, the "Subsidiary Ownership Interests") if it is a limited liability
company, and (iv) the owner of all such Subsidiary's Ownership Interests. The
Borrower and each Subsidiary of the Borrower has good title to all of the
Subsidiary Ownership Interests it purports to own, free and clear in each case
of any Lien other than Permitted Liens. All Subsidiary Ownership Interests have
been validly issued, and all Subsidiary Ownership Interests are fully paid and
nonassessable. There are no options, warrants or other rights outstanding to
purchase any such Subsidiary Ownership Interests. No Subsidiary is a party to,
or otherwise subject to any legal, regulatory, contractual or other restriction
(other than (i) this Agreement, (ii) customary limitations imposed by corporate
law statutes and (iii) in the case of TWCC, the NRGT Documents) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Borrower or any of its Subsidiaries that
owns any Subsidiary Ownership Interests of such Subsidiary.
6.1.4
Power and Authority.

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part (including all
necessary action, if any, on the part of the owners of its Subsidiary Ownership
Interests).
6.1.5
Validity and Binding Effect.

This Agreement has been duly authorized and validly executed and delivered by
each Loan Party, and each other Loan Document which any Loan Party is required
to execute and deliver on or after the date hereof will have been duly
authorized, executed and delivered by such Loan Party on or prior to the Closing
Date. This Agreement and each other Loan Document constitutes, or will
constitute, a legal, valid and binding obligation of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against such Loan Party in accordance with its terms, except to the extent that
enforceability of this Agreement or any such other Loan Document may be limited
by bankruptcy, insolvency,

65

--------------------------------------------------------------------------------

Table of Contents

reorganization, moratorium or other similar laws affecting the enforceability of
creditors' rights generally or by general equitable principles limiting the
availability of the right of specific performance or other equitable remedies.
6.1.6
No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated nor compliance with the terms and provisions hereof or thereof by
any Loan Party will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the Organizational Documents of any
Loan Party or (ii) any Law or any material Coal Supply Contract, Coal Lease or
other agreement or instrument or any order, writ, judgment, injunction or decree
to which any Loan Party or any of its Subsidiaries is a party or by which it or
any of its Subsidiaries is bound or to which it is subject, or result in the
creation or enforcement of any Lien, charge or encumbrance whatsoever upon any
property (now or hereafter acquired) of any Loan Party or any of its
Subsidiaries (other than Liens granted under the Loan Documents and Liens
granted under the Note Purchase Documents).
6.1.7
Litigation.

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of the Borrower or any Guarantors, threatened against any Loan Party
or any Subsidiary of such Loan Party at law or equity before any Official Body,
except those described on Schedule 6.1.7, none of which individually or in the
aggregate could be reasonably expected to result in any Material Adverse Change.
None of the Loan Parties or any Subsidiaries of any Loan Party is in violation
of any order, writ, injunction or decree of any Official Body (including without
limitation Environmental Laws or the USA Patriot Act) which either individually
or in the aggregate could reasonably be expected to result in a Material Adverse
Change.
6.1.8
Title to Properties.

Schedule 6.1.8 identifies all of the real property interests, both owned and
leased, of the Loan Parties and sets forth, with respect to each such real
property interest the name of the Loan Party which is the owner or lessee
thereof, as the case may be, and, if leased, the name of the owner and lessor
thereof. Each Loan Party and each Subsidiary of each Loan Party has good and
marketable title to all real estate owned by it and a valid leasehold interest
in all properties, assets and other rights which it purports to lease or which
are reflected as owned or leased on its books and records, free and clear of all
Liens and encumbrances except Permitted Liens, and subject to the terms and
conditions of the applicable leases; provided, however, a Loan Party shall not
be in breach of the foregoing in the event that (i) it fails to own a valid
leasehold interest which, either considered alone or together with all other
such valid leaseholds which it fails to own, is not material to the continued
operations of such Loan Party as contemplated by the Financial Projections or
its mining plan as in effect on the Closing Date or (ii) the Loan Party's
interest in a leasehold is less than fully marketable because the consent of the
lessor to future assignments has not been obtained. All leases of property which
are material to the continued operations of each Loan Party as contemplated by
the Financial Projections and its

66

--------------------------------------------------------------------------------

Table of Contents

mining plan as in effect on the Closing Date are in full force and effect
without the necessity for any consent which has not previously been obtained.
6.1.9
Financial Statements.

(i)    Historical Statements. The Borrower has delivered to each Bank copies of
(a) the audited consolidated year-end financial statements of the Borrower and
its Subsidiaries described in item 1 of Schedule 6.1.9 (the "Annual
Statements"), and (b) the unaudited consolidated interim financial statements of
the Borrower and its Subsidiaries described in item 2 of Schedule 6.1.9 (the
"Interim Statements" and, together with the Annual Statements, the "Historical
Statements"). The Historical Statements (including in each case the related
schedules and notes) fairly present in all material respects the consolidated
financial position of the Borrower and its Subsidiaries as of the respective
dates specified in Schedule 6.1.9 and the consolidated results of their
operations and cash flows for the respective periods so specified and have been
prepared in accordance with GAAP consistently applied throughout the periods
involved except as specified in the notes thereto (subject, in the case of the
Interim Statements, to normal year-end adjustments and the absence of
footnotes).
(ii)    Financial Projections. The Borrower has delivered to each Bank copies of
the Financial Projections. The Financial Projections represent a reasonable
range of possible results in light of the history of the business, present and
foreseeable conditions and the intentions of the Borrower's management. The
Financial Projections represent the Borrower's good faith estimate of future
performance based upon historical financial information and upon assumptions
which were reasonable at the time of the preparation thereof and which remain
reasonable as of the date hereof.
(iii)    Accuracy of Financial Statements; Material Liabilities. Except for
liabilities arising in the ordinary course of business and the Indebtedness
arising in connection with the Notes and the Note Purchase Documents since the
date of the last Historical Statement, neither the Borrower nor any Subsidiary
of the Borrower has incurred any liabilities, contingent or otherwise, or
forward or long-term commitments that are not disclosed in the Historical
Statements or in the notes thereto or on Schedule 6.1.9, and except as disclosed
therein there are no unrealized or anticipated losses from any commitments of
the Borrower or any Subsidiary of the Borrower which either individually or in
the aggregate could reasonably be expected to result in a Material Adverse
Change. Since December 31, 2011, no Material Adverse Change has occurred. As of
the Closing Date, the Borrower and its Subsidiaries do not have any material
liabilities that are not disclosed on the Historical Statements or in the other
Disclosure Documents.
6.1.10
Use of Proceeds; Margin Stock.

6.1.10.1    General.
The Loan Parties intend to use the proceeds of the Loans in accordance with
Sections 2.8 and 8.1.11.
6.1.10.2    Margin Stock.

67

--------------------------------------------------------------------------------

Table of Contents

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U). No part of the proceeds of any Loan or any sale of the Term Notes
under the Note Purchase Agreement has been or will be used, immediately,
incidentally or ultimately, to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock or
to refund Indebtedness originally incurred for such purpose, or for any purpose
which entails a violation of or which is inconsistent with the provisions of the
regulations of the Board of Governors of the Federal Reserve System. None of the
Loan Parties or any Subsidiary of any Loan Party holds or intends to hold margin
stock in such amounts that more than 10% of the reasonable value of the assets
of any Loan Party or Subsidiary of any Loan Party are or will be represented by
margin stock.
6.1.10.3    Section 20 Subsidiaries.
The Loan Parties do not intend to use and shall not use any portion of the
proceeds of the Loans, directly or indirectly, to purchase during the
underwriting period, or for thirty (30) days thereafter, Ineligible Securities
being underwritten by a Section 20 Subsidiary.
6.1.11
Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished by any Loan Party to the Agent
or any Bank in connection herewith or therewith, contains any untrue statement
of a material fact or omits to state a material fact necessary in order to make
the statements contained herein and therein, in light of the circumstances under
which they were made, not misleading. There is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition, results of operations or prospects of any Loan Party or Subsidiary of
any Loan Party which has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Agent and the Banks prior to or at the date hereof in connection with the
transactions contemplated hereby.
6.1.12
Taxes.

Except as described on Schedule 6.1.12, all federal, state, local and other tax
returns required to have been filed with respect to each Loan Party and each
Subsidiary of each Loan Party have been filed, and payment or adequate provision
for the payment of all taxes, fees, assessments and other governmental charges
which have or may become due pursuant to said returns or to assessments received
has been made, except to the extent that such taxes, fees, assessments and other
charges are being contested in good faith by appropriate proceedings diligently
conducted and for which such reserves or other appropriate provision, if any, as
shall be required by GAAP shall have been made. As of the date hereof, there are
no agreements or waivers extending the statutory period of limitations
applicable to any federal income tax return of any Loan Party or Subsidiary of
any Loan Party for any period.

68

--------------------------------------------------------------------------------

Table of Contents

6.1.13
Consents and Approvals.

Except for the filing of the financing statements and the Mortgages
(Noteholders) in the appropriate state and county filing offices, and filings
with the U.S. Patent and Trademark Office and the U.S. Copyright Office, no
consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and performance by any Loan
Party of this Agreement and the other Loan Documents, other than those which
shall have been obtained or made on or prior to the Closing Date, except as
listed on Schedule 6.1.13 Except for consents, approvals, exemptions, orders or
authorizations, and registrations or filings that are obtainable or may be made
in the ordinary course of business of the Loan Parties without significant
expense or delay, no consent, approval, exemption, order or authorization of, or
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement material to the business of any Loan Party in
connection with the conduct by each Loan Party of its business.
6.1.14
No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the issue and sale of the Notes and the incurrence of
Indebtedness evidenced thereby pursuant to the Note Purchase Agreement and the
borrowings or other extensions of credit to be made on the Closing Date under or
pursuant to the Loan Documents and the Financing Documents which constitutes an
Event of Default or Potential Default. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of (i) any term of its
Organizational Documents or (ii) any material agreement or instrument to which
it is a party or by which it or any of its properties may be subject or bound
where such violation would, either alone or together with all other such
violations, constitute or be reasonably likely to constitute a Material Adverse
Change. No default or event of default or basis for acceleration exists or,
after giving effect to the borrowing or other extensions of credit made pursuant
hereto, will exist under any instrument or agreement evidencing, providing for
the issuance or securing of or otherwise relating to any Indebtedness of the
Borrower or of any other Loan Party.
6.1.15
Patents, Trademarks, Copyrights, Licenses, Etc.

Each Loan Party and each Subsidiary of each Loan Party owns or possesses all
material patents, trademarks, service marks, trade names, copyrights,
proprietary software, licenses, registrations, franchises, permits,
authorizations of Official Bodies and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without known possible, alleged or
actual conflict with the rights of others. All material patents, trademarks,
service marks, trade names, copyrights, proprietary software, licenses,
registrations and franchises of each Loan Party and each Subsidiary of each Loan
Party are listed and described on Schedule 6.1.15. To the best knowledge of each
Loan Party, there is no material violation by any Person of any right of any
loan Party with respect to any patent, copyright, proprietary software, service
mark, trademark, trade name or other right owned or used by any Loan Party.

69

--------------------------------------------------------------------------------

Table of Contents

6.1.16
Security Interests.

Upon (i) the due and proper filing of financing statements relating to the
security interests referred to below in each office and in each jurisdiction
where required in order to perfect such security interests, (ii) the taking
possession by the Collateral Agent of any stock certificates or other
certificates evidencing the Pledged Collateral and (iii) recordation of the
Patent, Trademark and Copyright Security Agreement in the United States Patent
and Trademark Office and the United States Copyright Office, as applicable, the
Liens and security interests granted to the Collateral Agent for the benefit of
the Banks pursuant to the Security Documents will constitute Prior Security
Interests under the Uniform Commercial Code as in effect in each applicable
jurisdiction (the "Uniform Commercial Code") to the extent such Liens and
security interests can be perfected by such filings or possession entitled to
all the rights, benefits and priorities provided by the Uniform Commercial Code
except for the Prior Security Interest granted by the Loan Parties in their
assets other than Accounts and Inventory in favor of the Purchasers and except
for other Permitted Liens of the types described in clauses (i), (ii), (iii),
(v), (vi) and (ix) of the definition of that term. There will be upon execution
and delivery of the Security Documents, such filings and such taking of
possession, no necessity for any further action in order to preserve, protect
and continue such rights, except the filing of continuation statements with
respect to such financing statements within six months prior to each five-year
anniversary of the filing of such financing statements. All filing fees and
other expenses in connection with each such action have been or will be paid by
the Borrower.
6.1.17
Mortgage Liens.

The Liens granted to the Collateral Agent for the benefit of the Banks pursuant
to each Mortgage will constitute, upon due and proper recordation of such
Mortgage, a valid first priority Lien, subject only to the Lien in favor of the
Purchasers securing obligations under the Note Purchase Agreement and Permitted
Liens of the types described in clauses (i), (ii), (iii), (v), (vi) and (ix) of
the definition of that term under applicable law, but only to the extent that
applicable law permits a mortgage lien to attach thereto the right, title and
interest of the Loan Party party to such Mortgage in and to the real property
described therein. All such action as will be necessary or advisable to
establish such Liens of the Collateral Agent and the priority thereof as
described in the preceding sentence will be taken at or prior to the time
required for such purpose, and there will be as of the date of execution and
delivery of the Mortgages no necessity for any further action in order to
protect, preserve and continue such Lien and such priority.
6.1.18
Status of the Pledged Collateral.

All the Subsidiary Ownership Interests and LLC Interests included in the Pledged
Collateral to be pledged pursuant to the Pledge Agreement are validly issued and
nonassessable and owned beneficially and of record by the pledgor free and clear
of any Lien or restriction on transfer, except for Permitted Liens of the types
described in clauses (i) and (vi) of the definition of that term or as otherwise
provided by the Pledge Agreement and except as the right of the Collateral Agent
to dispose of the Subsidiary Ownership Interests or LLC Interests may be limited
by the Securities Act and the regulations promulgated by the Securities and
Exchange Commission thereunder and by applicable state securities laws. There
are no shareholder,

70

--------------------------------------------------------------------------------

Table of Contents

partnership, limited liability company or other agreements or understandings
with respect to the Subsidiary Ownership Interests or LLC Interests included in
the Pledged Collateral except for the partnership agreements and limited
liability company agreements described on Schedule 6.1.18. The Parent and the
Loan Parties have delivered true and correct copies of such partnership
agreements and limited liability company agreements to the Agent and each Bank.
6.1.19
Insurance.

Schedule 6.1.19 lists all insurance policies and other bonds to which any Loan
Party or Subsidiary of any Loan Party is a party, all of which are valid and in
full force and effect. No notice has been given or claim made and no grounds
exist to cancel or avoid any of such policies or bonds or to reduce the coverage
provided thereby. Such policies and bonds provide adequate coverage from
reputable and financially sound insurers in amounts sufficient to insure the
assets and risks of each Loan Party and each Subsidiary of each Loan Party in
accordance with prudent business practice in the industry of the Loan Parties
and their Subsidiaries.
6.1.20
Compliance with Laws.

The Loan Parties and their Subsidiaries are in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 6.1.26 [Environmental Matters]) in all
jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or will be doing business except where the failure to do so would not,
either alone or together with all other such failures, constitute or be
reasonably likely to result in a Material Adverse Change.
6.1.21
Material Contracts; Burdensome Restrictions.

Schedule 6.1.21 lists all material contracts relating to the business operations
of each Loan Party and each Subsidiary of any Loan Party, including, without
limitation, all Coal Supply Contracts, and all employee benefit plans and Labor
Contracts. Except as set forth on Schedule 6.1.21, all such material contracts
are valid, binding and enforceable upon such Loan Party or Subsidiary and each
of the other parties thereto in accordance with their respective terms, and
there is no default thereunder on the part of any Loan Party or Subsidiary of
any Loan Party thereto, or to the Loan Parties' knowledge, on the part of any
other party thereto. None of the Loan Parties or their Subsidiaries is bound by
any contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law, which could, either alone or together with
all other such obligations, restriction and requirements, could reasonably be
expected to result in a Material Adverse Change.
6.1.22
Investment Companies; Regulated Entities.

None of the Loan Parties or any Subsidiaries of any Loan Party is an "investment
company" registered or required to be registered under the Investment Company
Act of 1940 or under the "control" of an "investment company" as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
"investment company" or under such "control." None of the Loan Parties or any
Subsidiaries of any Loan Party is subject to any other

71

--------------------------------------------------------------------------------

Table of Contents

federal or state statute or regulation limiting its ability to incur
Indebtedness for borrowed money.
6.1.23
Intentionally Omitted.

6.1.24
Plans and Benefit Arrangements.

(i)    The Borrower and each other member of the ERISA Group are in compliance
in all material respects with all applicable provisions of ERISA with respect to
all Benefit Arrangements, Plans and Multiemployer Plans, except as set forth in
subparagraph (a) of Schedule 6.1.24. There has been no Prohibited Transaction
with respect to any Benefit Arrangement or any Plan or, to the Borrower's
knowledge, with respect to any Multiemployer Plan or Multiple Employer Plan,
which could reasonably be expected to result in any substantial obligation on
the part of the Borrower or any other member of the ERISA Group, except as set
forth in subparagraph (a) of Schedule 6.1.24. The matters set forth in
subparagraph (a) of Schedule 6.1.24 relate to members of the ERISA Group other
than the Borrower and the Loan Parties and will not result in a Material Adverse
Change. The Borrower and all other members of the ERISA Group have made when due
any and all payments required to be made under any agreement relating to a
Multiemployer Plan or a Multiple Employer Plan or any Law pertaining thereto,
except where the failure to make any such payment could not reasonably be
expected to result in any substantial obligation to the Borrower or any member
of the ERISA Group or otherwise result in a Material Adverse Change. With
respect to each Plan and Multiemployer Plan, the Borrower and each other member
of the ERISA Group (i) have fulfilled in all material respects their obligations
under the minimum funding standards of ERISA, (ii) have not incurred any
liability to the PBGC, and (iii) have not had asserted against them any penalty
for failure to fulfill the minimum funding requirements of ERISA.
(ii)    To the Borrower's knowledge, each Multiemployer Plan and Multiple
Employer Plan is able to pay benefits thereunder when due.
(iii)    Neither the Borrower nor any other member of the ERISA Group has
instituted or intends to institute proceedings to terminate any Plan where such
termination would result in any substantial obligation to the Borrower or any
member of the ERISA Group or otherwise result in a Material Adverse Change.
(iv)    No event requiring notice to the PBGC under Section 302(f)(4)(A) of
ERISA has occurred or is reasonably expected to occur with respect to any Plan,
except as set forth in subparagraph (d) of Schedule 6.1.24, and no amendment
with respect to which security is required under Section 307 of ERISA has been
made or is reasonably expected to be made to any Plan.
(v)    Each Plan is Adequately Funded.
(vi)    Neither the Borrower nor any other member of the ERISA Group has
incurred or reasonably expects to incur any substantial withdrawal obligation
under ERISA to any Multiemployer Plan or Multiple Employer Plan (other than the
obligations of Parent, if any, described in subparagraph (f) of Schedule 6.1.24,
for which neither the Borrower nor any other Loan Party is liable, or not liable
in a manner or to an extent that has resulted or will result

72

--------------------------------------------------------------------------------

Table of Contents

in a Material Adverse Change). Neither the Borrower nor any other member of the
ERISA Group has been notified by any Multiemployer Plan or Multiple Employer
Plan that such Multiemployer Plan or Multiple Employer Plan has been terminated
within the meaning of Title IV of ERISA and, to the Borrower's knowledge, no
Multiemployer Plan or Multiple Employer Plan is reasonably expected to be
reorganized or terminated, within the meaning of Title IV of ERISA.
(vii)    To the extent that any Benefit Arrangement is insured, the Borrower and
all other members of the ERISA Group have paid when due all premiums required to
be paid for all periods through the Closing Date, except where the failure to do
so could not reasonably be expected to result in any substantial obligation on
the part of the Borrower or any member of the ERISA Group or otherwise result in
a Material Adverse Change. To the extent that any Benefit Arrangement is funded
other than with insurance, the Borrower and all other members of the ERISA Group
have made when due all contributions required to be paid for all periods through
the Closing Date, except where the failure to do so could not reasonably be
expected to result in any substantial obligation on the part of the Borrower or
any member of the ERISA Group or otherwise result in a Material Adverse Change.
(viii)    All Plans and Benefit Arrangements have been administered, in all
material respects, in accordance with their terms and applicable Law, except as
set forth in subparagraph (h) of Schedule 6.1.24. The matters set forth in
subparagraph (h) of Schedule 6.1.24 relate to members of the ERISA Group other
than the Borrower and the Loan Parties and will not result in a Material Adverse
Change.
(ix)    The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Internal Revenue Code.
6.1.25
Employment Matters.

Each of the Loan Parties and each of their Subsidiaries is in compliance with
the Labor Contracts and all applicable federal, state and local labor and
employment Laws including those relating to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, except where the
failure to comply would constitute or result in a Material Adverse Change. There
are no outstanding grievances, arbitration awards or appeals therefrom arising
out of the Labor Contracts or current or threatened strikes, picketing,
handbilling or other work stoppages or slowdowns at facilities of any of the
Loan Parties or any of their Subsidiaries which in any case would constitute a
Material Adverse Change. The Borrower has made available to the Agent true and
correct copies of each of the Labor Contracts.
6.1.26
Environmental Matters.

Except for the matters disclosed on Schedule 6.1.26:

73

--------------------------------------------------------------------------------

Table of Contents

(i)    Except for matters that, considered either individually or in the
aggregate, have no reasonable likelihood of (a) materially disrupting the
current or projected mining operations of the Loan Parties or resulting in any
substantial obligation on the part of the Loan Parties or (b) otherwise
resulting in a Material Adverse Change, none of the Loan Parties has received
any Environmental Complaint, whether directed or issued to any Loan Party or
relating or pertaining to any prior owner, operator or occupant of the Property,
or (c) has any reason to believe that it might receive an Environmental
Complaint.
(ii)    No activity of any Loan Party at the Property is being or has been
conducted in violation of any Environmental Law or Required Environmental Permit
and to the knowledge of any Loan Party no activity of any prior owner, operator
or occupant of the Property was conducted in violation of any Environmental Law,
except for activities that, considered either individually or in the aggregate,
have no reasonable likelihood of (a) materially disrupting the current or
projected mining operations of the Loan Parties or (b) resulting in any
substantial obligation on the part of the Loan Parties or (c) otherwise
resulting in a Material Adverse Change.
(iii)    There are no Regulated Substances present on, in, under, or emanating
from, or to any Loan Party's knowledge emanating to, the Property or any portion
thereof which result in Contamination except for such Regulated Substances that
have no reasonable likelihood of (a) materially disrupting the current or
projected mining operations of the Loan Parties or (b) resulting in any
substantial obligation on the part of the Loan Parties or (c) otherwise
resulting in a Material Adverse Change.
(iv)    Each Loan Party has all Required Environmental Permits and all such
Required Environmental Permits are in full force and effect, except where the
failure to have any Required Environmental Permits, either in any one case or
considered together with other such failures, has no reasonable likelihood of
materially disrupting the projected mining operations of the Loan Parties or
resulting in any substantial obligation on the part of the Loan Parties or
otherwise resulting in a Material Adverse Change.
(v)    Each Loan Party has submitted to an Official Body and/or maintains, as
appropriate, all Required Environmental Notices, except for instances or failure
to so submit and/or maintain Required Environmental Notices that have no
reasonable likelihood of (a) materially disrupting the current or projected
mining operations of the Loan Parties or (b) resulting in any substantial
obligation to the Loan Parties or (c) otherwise resulting in a Material Adverse
Change.
(vi)    No structures, improvements, equipment, fixtures, impoundments, pits,
lagoons or aboveground or underground storage tanks located on the Property
contain or use Regulated Substances except (1) in compliance with Environmental
Laws and Required Environmental Permits or (2) where the improper presence or
use of Regulated Substances has no reasonable likelihood (a) of materially
disrupting the current or projected mining operations of the Loan Parties or (b)
resulting in any substantial obligation on the part of the Loan Parties or (c)
otherwise resulting in a Material Adverse Change. To the knowledge of each Loan
Party, no structures, improvements, equipment, fixtures, impoundments, pits,
lagoons or aboveground or underground storage tanks of prior owners, operators
or occupants of the Property contained or

74

--------------------------------------------------------------------------------

Table of Contents

used, except in material compliance with Environmental Laws, Regulated
Substances or otherwise were operated or maintained by any such prior owner,
operator or occupant except in compliance in all material respects with
Environmental Laws.
(vii)    To the knowledge of each Loan Party, no facility or site to which any
Loan Party, either directly or indirectly by a third party, has sent Regulated
Substances for storage, treatment, disposal or other management has been or is
being operated in violation of Environmental Laws or pursuant to Environmental
Laws is identified or proposed to be identified on any list of contaminated
properties or other properties which pursuant to Environmental Laws are the
subject of an investigation, cleanup, removal, remediation or other response
action by an Official Body except where such violation, either alone or
considered together with all other such violations, has no reasonable likelihood
of (a) materially disrupting the current or projected mining operations of the
Loan Parties or (b) resulting in any substantial obligation on the part of the
Loan Parties or (c) otherwise resulting in a Material Adverse Change.
(viii)    No portion of the Property is identified or to the knowledge of any
Loan Party proposed to be identified on any list of contaminated properties or
other properties which pursuant to Environmental Laws are the subject of an
investigation or remediation action by an Official Body, nor to the knowledge of
any Loan Party is any property adjoining or in the proximity of the Property
identified or proposed to be identified on any such list.
(ix)    No portion of the Property constitutes an Environmentally Sensitive
Area, except for portions of the Property that have no reasonable likelihood, by
reason of the use or occupancy thereof by any Loan Party or otherwise, of (a)
materially disrupting the current or projected mining operations of the Loan
Parties or (b) resulting in any substantial obligation on the part of the Loan
Parties or (c) otherwise resulting in a Material Adverse Change.
(x)    No Lien or other encumbrance authorized by Environmental Laws exists
against the Property and none of the Loan Parties has any reason to believe that
such a Lien or encumbrance may be imposed.
(xi)    None of the matters disclosed on Schedule 6.1.26, considered either
alone or together with any or all such matters, has resulted or would be
reasonably expected to result in a Material Adverse Change.
6.1.27
Senior Debt Status.

The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
Agreement and each of the other Loan Documents to which it is a party do rank
and will rank at least pari passu in priority of payment with all other
Indebtedness of such Loan Party except Indebtedness of such Loan Party to the
extent secured by Permitted Liens. There is no Lien upon or with respect to any
of the properties or income of any Loan Party or Subsidiary of any Loan Party
which secures Indebtedness or other obligations of any Person except for
Permitted Liens.

75

--------------------------------------------------------------------------------

Table of Contents

6.1.28
Transactions with Affiliates.

Except as set forth on Schedule 6.1.28 or as permitted in Section 8.2.8
[Affiliate Transaction] herein, there are no loans, leases, royalty agreements
or other agreements, arrangements or other transactions between any of the Loan
Parties and any Affiliate.
6.1.29
Permit Blocks.

No Loan Party has been barred for a period in excess of fourteen (14)
consecutive days from receiving surface mining or underground mining permits
pursuant to the permit block provisions of the Surface Mining Control and
Reclamation Act, 30 U.S.C. § § 1201 et seq., and the regulations promulgated
with respect thereto, or any corresponding state laws or regulations.
6.1.30
Status under Certain Statutes.

Neither the Borrower nor any other Loan Party is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.
6.1.31
Coal Leases.

The Coal Leases constitute all of the leases owned by the Loan Parties
pertaining to the extraction, mining or removal of coal. The Loan Parties have
made available to the Banks a true, correct and complete copy of each of the
Coal Leases, except for those to which TWCC is a party. Each of the Coal Leases
is in full force and effect, and has not been amended or modified from the copy
of the Coal Lease provided to the Banks (if so provided), except for Permitted
Modifications. None of the Loan Parties is in default of any of its obligations
under any of the material Coal Leases, and, to the best of each Loan Party's
knowledge and belief, the lessors thereunder are not in default under any such
lessor's obligations under the Coal Leases. Except as set forth on Schedule
6.1.31, to the Borrower's knowledge, no material amount of royalties are
currently past due under any of the Coal Leases.
6.1.32
Qualifications as Lessee, Coal Acreage Limitations.

Except as set forth on Schedule 6.1.32, each of the Loan Parties are qualified
in every material respect, including limitations and parameters imposed in 43
C.F.R. Part 3400, to take, hold, own and control federal coal and mineral
leases, and is not in violation of any material limitations or parameters
imposed in 43 C.F.R. Part 3400.
6.1.33
Single Purpose Entities.

(i)    The Borrower has been at all times since its formation, and currently is,
a duly formed and existing limited liability company.
(ii)    The Borrower has been, at all times from and after April 27, 2001, and
currently is a Single Purpose Entity.

76

--------------------------------------------------------------------------------

Table of Contents

(iii)    The Borrower at all times since its formation has been duly qualified
as a limited liability company, in each jurisdiction in which such qualification
was necessary for the conduct of its business.
(iv)    Each Subsidiary of the Borrower is duly qualified as a corporation in
each jurisdiction in which such qualification is necessary for the conduct of
its business.
(v)    The Borrower at all times since its formation has complied with the
provisions of its Organizational Documents and the laws of its jurisdiction of
formation relating to limited liability companies. All formalities regarding the
existence of Borrower have been observed since its formation.
(vi)    Each Subsidiary of the Borrower is in compliance with the provisions of
its Organizational Documents and the laws of its jurisdiction of formation
relating to corporations or other business entities.
(vii)    The Borrower did not engage in any business until April 27, 2001 except
insofar as the acquisition of permits and other matters related to the
preparation for the acquisition of the Borrower's Subsidiaries and obtaining
financing with respect thereto may be construed as engaging in business.
(viii)    The Borrower did not incur any Indebtedness until April 27, 2001.
(ix)    The Borrower has at all times since its formation maintained its
financial statements, accounting records and limited liability company
documents, separate from those of any other Person, and has maintained such
financial statements, records and documents accurately except as reflected in
the audited financial statements of the Borrower and its Subsidiaries as at the
end of and for the fiscal year ended December 31, 2007 (which include restated
financial statements of the Borrower and its Subsidiaries as at the end of and
for the fiscal year ended December 31, 2006). The Borrower has maintained
separate books, records, resolutions and agreements. The Borrower has not at any
time since its formation commingled its assets with those of any other Person.
The Borrower has at all times since its formation accurately maintained its own
bank accounts, payroll and separate books of account. The Borrower has not
commingled its funds or assets with those of any other entity, and has held and
will hold its funds and assets in its own name.
(x)    The Borrower is currently organized solely for the purpose described in
the definition of Single Purpose Entity and has not engaged in any business
unrelated to acting as the Borrower hereunder which is inconsistent with or in
violation of this Agreement or, from and after April 27, 2001 until the Closing
Date, the 2001 Revolving Credit Agreement.
(xi)    No Subsidiary of the Borrower has any assets other than those related to
coal mining operations. The Borrower has not had any assets other than those
related to coal mining operations and its interests in the Subsidiaries.
(xii)    The Borrower has not engaged in, sought or consented to any
dissolution, winding up, liquidation, consolidation, merger, transfer of
partnership interest,

77

--------------------------------------------------------------------------------

Table of Contents

membership interest or stock of a Subsidiary, or amendment of the operating
agreement of the Borrower (except for the Amended and Restated Limited Liability
Company Agreement dated April 27, 2001, the amendment thereto dated as of
March 8, 2004, and the Second Amended and Restated Limited Liability Company
Agreement dated as of the Closing Date).
(xiii)    The Parent is the sole economic member of the Borrower.
(xiv)    The Borrower has at all times since its formation identified itself in
all dealings with the public, under the Borrower's own name and as a separate
and distinct entity. The Borrower has not at any time since its formation
identified itself as being a division of any other entity. The Borrower has not
at any time since its formation identified any other Person as being a division
of the Borrower. The Borrower has not failed to correct any known
misunderstanding regarding the separate identity of such entity. The Borrower
has at all times conducted its business in its own name.
(xv)    The Borrower has at all times since its formation been adequately
capitalized in light of the nature of its business. The Subsidiaries of the
Borrower and the Borrower, taken as a whole, are presently adequately
capitalized in light of the nature of their business.
(xvi)    The Borrower has not at any time since its formation assumed or
guaranteed the liabilities of any other Person, except pursuant to Guaranties of
Indebtedness entered into by the Borrower as permitted by and in compliance with
the terms of this Agreement or, during the period from and after the Closing
Date until the Second Amendment Closing Date, the terms of the Credit Agreement.
The Borrower has not at any time since its formation acquired obligations or
securities of any other Person except obligations and securities (including,
without limitation, obligations and securities of any Subsidiary) acquired by
the Borrower as permitted by and in compliance with the terms of this Agreement
or, during the period from and after April 27, 2001 until the Closing Date, the
terms of the 2001 Note Agreement. The Borrower has not at any time since its
formation made loans or advances to any Person except loans and advances made by
the Borrower as permitted by and in compliance with the terms of this Agreement
or, during the period from and after April 27, 2001 until the Closing Date, the
terms of the Credit Agreement. The Borrower has not granted a Lien on any of its
assets for the benefit of any other Person other than (i) Liens granted by it in
connection with the incurrence of, and in order to secure, the Indebtedness of
the Borrower identified in Schedule 8.2.1 as being repaid with the proceeds of
the Notes and of loans made under the Bank Credit Agreement, (ii) Liens granted
by it as permitted by and in compliance with the terms of this Agreement, and
(iii) Liens granted by it during the period from and after April 27, 2001 until
the Closing Date as permitted by and in compliance with the terms of the Credit
Agreement and which, unless terminated on or prior to the Closing Date, are
permitted to exist under the terms of this Agreement.
(xvii)    Neither the Borrower nor any Subsidiary of the Borrower has at any
time between the 2001 Closing and the date hereof entered into or been a party
to any transaction with any member of the Parent Group, except (i) as
contemplated by the Management Agreement (as defined in the 2001 Note
Agreement), (ii) other transactions permitted under the 2001 Note Agreement and
(iii) other transactions on terms that are at fair

78

--------------------------------------------------------------------------------

Table of Contents

market value and are generally similar to the terms and conditions that would
apply in a comparable arm's length transaction with an unrelated third party.
From and after the date hereof, neither the Borrower nor any Subsidiary of the
Borrower will enter into or be a party to any transaction with any member of the
Parent Group, except (i) as contemplated by the Management Agreement, (ii) other
transactions permitted under Section 8.2.8 [Affiliate Transactions] and (iii)
other transactions in the ordinary course of business of the Borrower and each
Subsidiary of the Borrower which, when considered as a whole, are at fair market
value and are generally similar to the terms and conditions that would apply in
a comparable arm's length transaction with an unrelated third party.
(xviii)    The Borrower has no Indebtedness other than the Indebtedness to the
Banks under the Loan Documents, to the Purchasers under the Note Purchase
Agreement, and as described in Schedule 8.2.1. Schedule 8.2.1 sets forth a
complete and correct list of all outstanding Indebtedness of the Borrower and
its Subsidiaries as of the date hereof (including a description of the obligors
and obligees, principal amount outstanding and collateral therefor, if any, and
Guaranty thereof, if any), since which date there has been no Material change in
the amounts, interest rates, sinking funds, installment payments or maturities
of the Indebtedness of the Borrower or its Subsidiaries. Neither the Borrower
nor any Subsidiary is in default in the payment of any principal or interest on
any Indebtedness of the Borrower or such Subsidiary (and no waiver of any such
default is currently in effect). After the application of the proceeds of the
Loans to the retirement of all items of Indebtedness of the Borrower and its
Subsidiaries which are described on Schedule 8.2.1 as being paid on the Closing
Date, no event or condition exists with respect to any Indebtedness of the
Borrower or any Subsidiary that would permit (or that with notice or the lapse
of time, or both, would permit) one or more Persons to cause such Indebtedness
to become due and payable before its stated maturity or before its regularly
scheduled dates of payment.
(xix)    The Borrower represents and warrants that the "assumptions of fact"
contained in the non-consolidation opinion of Wilmer Cutler Pickering Hale and
Dorr LLP dated as of the Closing Date are true and correct in all material
respects as of the date hereof.
6.1.34
Surface Mine Reclamation Bonds.

Each of the Loan Parties has a sufficient surface mining bonding capacity to be
able to maintain the bonds for all the Required Mining Permits.
6.1.35
Foreign Assets Control Regulation, etc.

Neither the transactions made hereunder or the use of the proceeds hereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.
6.1.36
Pari Passu Collateral.

Each Loan Party represents and warrants that (excluding the exercise of rights
of set-off) no Guaranty, collateral, security or other credit enhancement has
been given, directly or indirectly, for the benefit of the Purchasers under the
Note Purchase Agreement or otherwise

79

--------------------------------------------------------------------------------

Table of Contents

except for (i) Guarantees from the Guarantors, (ii) the Note Purchase Documents,
which provide the Purchasers with a prior security interest in the Loan Parties
assets (other than Accounts and Inventory), and (iii) a subordinated security
interest in and Lien on Accounts and Inventory. Complete and correct copies of
the Note Purchase Documents have been delivered to the Banks.
6.1.37
Additional Representations and Warranties.

Each Loan Party represents and warrants that the representations and warranties
contained in the Note Purchase Documents are true and correct in all material
respects as of the date given.
6.1.38
Anti-Terrorism Laws.

None of the Loan Parties is or shall be (i) a Person with whom any Bank is
restricted from doing business under Executive Order No. 13224 or any other
Anti-Terrorism Law, (ii) engaged in any business involved in making or receiving
any contribution of funds, goods or services to or for the benefit of such a
Person or in any transaction that evades or avoids, or has the purpose of
evading or avoiding, the prohibitions set forth in any Anti-Terrorism Law, or
(iii) otherwise in violation of any Anti-Terrorism Law. The Loan Parties shall
provide to the Banks any certifications or information that a Bank requests to
confirm compliance by the Loan Parties with Anti-Terrorism Laws.
6.2
Updates to Schedules.

Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Borrower shall promptly provide the Agent in writing with such revisions or
updates to such Schedule as may be necessary or appropriate to update or correct
same; provided, however, that no Schedule shall be deemed to have been amended,
modified or superseded by any such correction or update, nor shall any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedule be deemed to have been cured thereby, unless and until the
Required Banks, in their sole and absolute discretion, shall have accepted in
writing such revisions or updates to such Schedule.
7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
The obligation of each Bank to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:
7.1
First Loans and Letters of Credit.

On the Closing Date:

80

--------------------------------------------------------------------------------

Table of Contents

7.1.1
Officer's Certificate.

The representations and warranties of each of the Loan Parties contained in
Section 6.1 [Representations and Warranties] and in each of the other Loan
Documents shall be true and accurate on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and each
of the Loan Parties shall have performed and complied with all covenants and
conditions hereof and thereof, no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; and there shall be delivered to
the Agent for the benefit of each Bank a certificate of each of the Loan
Parties, dated the Closing Date and signed by the Chief Executive Officer,
President or Chief Financial Officer of each of the Loan Parties, to each such
effect.
7.1.2
Secretary's Certificate.

There shall be delivered to the Agent for the benefit of each Bank a certificate
dated the Closing Date and signed by the Secretary or an Assistant Secretary of
each of the Loan Parties, certifying as appropriate as to:
(i)    all action taken by each Loan Party in connection with this Agreement and
the other Loan Documents;
(ii)    the names of the officer or officers authorized to sign this Agreement
and the other Loan Documents and the true signatures of such officer or officers
and specifying the Authorized Officers permitted to act on behalf of each Loan
Party for purposes of this Agreement and the true signatures of such officers,
on which the Agent and each Bank may conclusively rely; and
(ii)    copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement, as
the case may be, as in effect on the Closing Date certified by the appropriate
state official where such documents are filed in a state office together with
certificates from the appropriate state officials as to the continued existence
and good standing of each Loan Party in each state where organized or qualified
to do business and a bring-down certificate by facsimile dated the Closing Date.
7.1.3
Delivery of Loan Documents.

This Agreement, the Collateral Assignment, Guaranty Agreement, Mortgage, Notes,
Patent, Trademark and Copyright Security Agreement, Pledge Agreement,
Intercompany Subordination Agreement, Security Agreement, the Management
Agreement, and the Management Fee Subordination Agreement shall have been duly
executed and delivered to the Collateral Agent or Agent, as the case may be, for
the benefit of the Banks, together with all appropriate financing statements and
appropriate stock powers and certificates evidencing the Subsidiary Shares, the
Partnership Interests and the LLC Interests.

81

--------------------------------------------------------------------------------

Table of Contents

7.1.4
Opinion of Counsel.

There shall be delivered to the Agent for the benefit of each Bank a written
opinions of Wilmer Cutler Pickering Hale and Dorr LLP, as counsel for the Loan
Parties, and other counsel acceptable to the Agent (who may rely on the opinions
of such other counsel as may be acceptable to the Agent), dated the Closing Date
and in form and substance satisfactory to the Agent and its counsel:
(i)    as to the matters set forth in Exhibit 7.1.4;
(ii)    as to substantive non-consolidation of the Borrower with any member of
the Parent Group;
(iii)    as to the enforceability and application by a bankruptcy court of the
provisions of the operating agreement of the Borrower and the Organizational
Documents of each Subsidiary, as the case may be, requiring the vote of an
Independent Manager or Director, as the case may be, to file a voluntary
bankruptcy petition;
(iv)    as to the enforceability of the provision of the operating agreement of
the Borrower that if the economic member of the Borrower ceases to be a member,
the Independent Manager becomes a member without further active vote or
approval;
(v)    as to the fact that the bankruptcy or insolvency of a member of the
borrower will not, by itself cause a dissolution or winding up of the Borrower;
and
(vi)    as to such other matters incident to the transactions contemplated
herein as the Agent may reasonably request.
There shall also be delivered to the Agent for the benefit of each Bank a
written opinion of Crowell & Moring LLP, the Loan Parties' Coal Act counsel,
dated as of the Closing Date and in form and substance satisfactory to the Agent
and its counsel, that any Coal Act liability of the Parent will not be
attributed to the Borrower or any Subsidiary of the Borrower.
7.1.5
Legal Details.

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Agent and counsel for the Agent, and the Agent
shall have received all such other counterpart originals or certified or other
copies of such documents and proceedings in connection with such transactions,
in form and substance satisfactory to the Agent and said counsel, as the Agent
or said counsel may reasonably request.
7.1.6
Payment of Fees.

The Borrower shall have paid or caused to be paid to the Agent for itself and
for the account of the Banks to the extent not previously paid the all
commitment and other fees accrued through the Closing Date and the costs and
expenses for which the Agent and the Banks are entitled to be reimbursed.

82

--------------------------------------------------------------------------------

Table of Contents

7.1.7
Consents.

All material consents and governmental approvals required to effectuate the
transactions contemplated hereby as set forth on Schedule 6.1.13 shall have been
obtained, in form and substance satisfactory to the Banks.
7.1.8
Officer's Certificate Regarding MACs.

Since December 31, 2007, no Material Adverse Change shall have occurred; and
there shall have been delivered to the Agent for the benefit of each Bank a
certificate dated the Closing Date and signed by the Chief Executive Officer,
President or Chief Financial Officer of each Loan Party to each such effect.
7.1.9
No Violation of Laws.

The making of the Loans and the issuance of the Letters of Credit shall not
contravene any Law applicable to any Loan Party or any of the Banks.
7.1.10
No Actions or Proceedings.

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in the Agent's sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or any of the other Loan Documents.
7.1.11
Insurance Policies; Certificates of Insurance; Endorsements.

The Loan Parties shall have delivered evidence acceptable to the Agent that
adequate insurance in compliance with Section 8.1.3 [Maintenance of Insurance]
is in full force and effect and that all premiums then due thereon have been
paid, together with a certified copy of each Loan Party's casualty insurance
policy or policies evidencing coverage satisfactory to the Agent, with
additional insured, mortgagee and lender loss payable special endorsements
attached thereto in form and substance satisfactory to the Agent and its counsel
naming the Agent as additional insured, mortgagee and lender loss payee.
7.1.12
Title Insurance.

The Loan Parties shall deliver a title insurance policy or policies or other
evidence of title satisfactory to the Agent.
7.1.13
Filing Receipts.

The Agent shall have received (1) copies of all filing receipts and
acknowledgments issued by any governmental authority to evidence any recordation
or filing necessary to perfect the Lien of the Banks on the Collateral or other
satisfactory evidence of such recordation and filing and (2) evidence in a form
acceptable to the Agent that such Lien

83

--------------------------------------------------------------------------------

Table of Contents

constitutes a Prior Security Interest in favor of the Banks and, in the case of
the Mortgages, a valid and perfected first priority Lien, subject only to the
Lien in favor of the Purchasers in connection with the Note Purchase Agreement.
7.1.14
Note Purchase Agreement.

The Loan Parties shall have delivered an executed Note Purchase Agreement and
shall have satisfied the conditions in Section 4.1 [Interest Rate Option] of the
Note Purchase Agreement to the satisfaction of the Agent.
7.1.15
Management Agreement and Management Fee Subordination Agreement.

The Borrower and the Parent shall have entered into the Management Agreement, in
form and substance satisfactory to the Banks and the Management Fee
Subordination Agreement shall have been executed and delivered by the Parent and
the Borrower and shall be in full force and effect.
7.1.16
Solvency Certificate.

An Authorized Officer of the Borrower shall have delivered a certificate in form
and substance satisfactory to the Agent as to the capital adequacy and solvency
of the Borrower and its Subsidiaries after giving effect to the transactions
contemplated hereby.
7.1.17
Lien Search.

Bank shall have received a Lien search in acceptable scope and with acceptable
results from Borrower.
7.1.18
Intercreditor Agreement.

The Purchasers or Collateral Agent on behalf of the Purchasers and the Borrower
shall have executed and delivered to the Agent the Intercreditor Agreement in
form and substance acceptable to the Agent.
7.1.19
Coal Reserves.

The Borrower shall have made available to the Banks all existing material
geological data, reserve data, mine maps, core hole logs and associated data,
coal measurements, coal samples, lithologic data, coal reserve calculations or
reports, washability analyses or reports, mine plans, mining feasibility studies
or analyses, mining permit applications and supporting data, preparation plant
flowcharts, preparation plant efficiency reports or analyses, engineering
studies and all other information, maps, material, reports and data in the
possession or under the control of Borrower relating to or affecting the coal
reserves, coal ownership, coal leases, mining conditions, mines, preparation
plant(s) and mining plans of Borrower (collectively the "Mining Data"). True,
correct and complete copies of the Mining Data, together with all exhibits, maps
or supporting appendices thereto, have been provided to the Banks.

84

--------------------------------------------------------------------------------

Table of Contents

7.1.20
Independent Director of Borrower and Subsidiaries.

The Borrower and each Subsidiary shall have provided evidence that its
Organizational Documents provide for an Independent Manager or Director, as the
case may be, and require the vote of an Independent Manager or Director, as the
case may be, to file a voluntary bankruptcy petition.
7.1.21
Bankruptcy Remote Entities, Separateness.

The terms and conditions of the Borrower's formation documents, as well as the
terms and conditions of each Subsidiary's formation documents, shall be
effective to provide for appropriate protections from the commencement of a
bankruptcy based upon the bankruptcy of a member of the Parent Group. Each of
the Loan Parties shall satisfy the Agent that such entities are not reasonably
subject to substantive consolidation with any member of the Parent Group.
Additionally, the Agent shall be satisfied with the Independent Manager and
Director selected by each of the Loan Parties.
7.1.22
Changes in Corporate Structure.

The Loan Parties shall not have changed their respective jurisdictions of
incorporation or been a party to any merger or consolidation and shall not have
succeeded to all or any part of the liabilities of any other entity, at any time
following the date of the most recent financial statement referred to in Section
6.1.9 [Financial Statements].
7.1.23
NRGT Documents.

The NRGT Supplemental Agreement, and the pledge agreement, the security
agreement and the deed of trust, in substantially the respective forms attached
as exhibits thereto (collectively, together with the NRGT Supplemental
Agreement, the "NRGT Documents") shall be in form and substance satisfactory to
the Banks and their special counsel, shall have been executed and delivered by
NRGT and each other party thereto and shall be in full force and effect.
7.2
Each Additional Loan or Letter of Credit.

At the time of making any Loans or issuing any Letters of Credit other than
Loans made or Letters of Credit issued on the Closing Date and after giving
effect to the proposed extensions of credit: the representations and warranties
of the Loan Parties contained in Section 5.8 [Representations and Warranties]
and in the other Loan Documents shall be true on and as of the date of such
additional Loan or Letter of Credit with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time, which representations and warranties shall be true and correct on and
as of the specific dates or times referred to therein) and the Loan Parties
shall have performed and complied with all covenants and conditions hereof; no
Event of Default or Potential Default shall have occurred and be continuing or
shall exist; the making of the Loans or issuance of such Letter of Credit shall
not contravene any Law applicable to any Loan Party or Subsidiary of any Loan
Party or any of the Banks; and the

85

--------------------------------------------------------------------------------

Table of Contents

Borrower shall have delivered to the Agent a duly executed and completed Loan
Request or application for a Letter of Credit as the case may be.
8. COVENANTS
8.1
Affirmative Covenants.

The Borrower and the Guarantors, jointly and severally, covenant and agree that
until payment in full of the Loans, Reimbursement Obligations and Letter of
Credit Borrowings, and interest thereon, expiration or termination of all
Letters of Credit, satisfaction of all of the Loan Parties' other Obligations
under the Loan Documents and termination of the Commitments, the Loan Parties
shall comply at all times with the following affirmative covenants:
8.1.1
Preservation of Existence, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, limited partnership or limited liability
company, as the case may be, and its license or qualification and good standing
in each jurisdiction in which its ownership or lease of property or the nature
of its business makes such license or qualification necessary, except as
otherwise expressly permitted in Section 8.2.6 [Liquidations, Mergers, Etc.] or
where a Loan Party shall be in breach of this Section inadvertently because it
failed to obtain or maintain a qualification or license provided that such
failure is promptly remedied upon the Loan Party becoming aware of such failure
and the failure does not adversely affect the rights of the Loan Parties or,
either alone or together with all such failures, constitute or be reasonably
likely to result in a Material Adverse Change.
8.1.2
Payment of Liabilities, Taxes, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date on which penalties attach thereto,
except to the extent that such liabilities, including taxes, assessments or
charges, are being contested in good faith and by appropriate and lawful
proceedings diligently conducted and for which such reserve or other appropriate
provisions, if any, as shall be required by GAAP shall have been made, but only
to the extent that failure to discharge any such liabilities shall not result in
any additional liability which would adversely affect to a material extent the
financial condition of any Loan Party or Subsidiary of any Loan Party or affect
a material portion of the Collateral, provided that the Loan Parties and their
Subsidiaries will pay all such liabilities forthwith upon the commencement of
proceedings to foreclose any Lien which may have attached as security therefor.
8.1.3
Maintenance of Insurance.

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards against which such assets are commonly insured (including fire, extended
coverage, property damage, workers' compensation, public liability and business
interruption insurance) and against other

86

--------------------------------------------------------------------------------

Table of Contents

risks, and in such amounts, as similar properties and assets are insured by
prudent companies in similar circumstances carrying on similar businesses, and
with reputable and financially sound insurers, including self-insurance to the
extent customary, all as shall be reasonably satisfactory to the Agent. For
policies which cover insured entities in addition to the Borrower and the other
Loan Parties, the policies shall provide that the required limits per occurrence
will continue to be in effect for the Borrower and the other Loan Parties
notwithstanding losses which may occur with respect to such other Persons. The
Loan Parties shall deliver to the Agent (x) on the Closing Date and annually
thereafter an original certificate of insurance signed by the Loan Parties'
independent insurance broker describing and certifying as to the existence of
all insurance on the Collateral required to be maintained by this Agreement and
the other Loan Documents, including business interruption insurance in an amount
of $50,000,000 or more in the aggregate among all Loan Parties, together with a
copy of the endorsements described in the next sentence attached to such
certificate and (y) at the request of the Agent, from time to time a summary
schedule indicating all insurance then in force with respect to each of the Loan
Parties. Such policies of insurance shall contain special endorsements, in form
and substance reasonably acceptable to the Agent, which shall (i) specify the
Agent as an additional insured, mortgagee and lender loss payee as its interests
may appear, with the understanding that any obligation imposed upon the insured
(including the liability to pay premiums) shall be the sole obligation of the
applicable Loan Parties and not that of the insured, (ii) provide that the
interest of the Banks shall be insured regardless of any breach or violation by
the applicable Loan Parties of any warranties, declarations or conditions
contained in such policies or any action or inaction of the applicable Loan
Parties or others insured under such policies, (iii) provide a waiver of any
right of the insurers to set off or counterclaim or any other deduction, whether
by attachment or otherwise, (iv) provide that any and all rights of subrogation
which the insurers may have or acquire shall be, at all times and in all
respects, junior and subordinate to the prior payment in full of the
Indebtedness hereunder, including the Indebtedness evidenced by the Notes, and
that no insurer shall exercise or assert any right of subrogation until such
time as the Indebtedness hereunder has been paid in full, (v) include effective
waivers by the insurer of all claims for insurance premiums against the Agent,
(vi) provide that no cancellation of such policies for any reason (other than
non-payment of premium) nor any change therein shall be effective until at least
thirty (30) days after receipt by the Agent of written notice of such
cancellation or change, and that no cancellation of such policies for nonpayment
of premium shall be effective until at least ten (10) days after receipt by the
Collateral Agent of written notice of such cancellation, (vii) be primary
without right of contribution of any other insurance carried by or on behalf of
any additional insureds with respect to their respective interests in the
Collateral, and (viii) provide that inasmuch as the policy covers more than one
insured, all terms, conditions, insuring agreements and endorsements (except
limits of liability) shall operate as if there were a separate policy covering
each insured. The contingent business interruption insurance required hereunder
shall include without limitation coverage in respect of outages at power plants
serviced under any material Coal Supply Contract, so long as such outage is the
result of an insured event. The applicable Loan Parties shall notify the Agent
and each Bank promptly of any occurrence causing a material loss or decline in
value of the Collateral and the estimated (or actual, if available) amount of
such loss or decline. With respect to any casualty or property insurance for
damage or destruction of any Collateral, such losses may be adjusted by and be
payable to the Loan Parties if no Event of Default shall have occurred and be
continuing and either (i) the Loan Parties promptly certify in writing to the
Agent and Bank that the proceeds

87

--------------------------------------------------------------------------------

Table of Contents

shall be used for the repair, restoration and/or replacement of property in
respect of which such proceeds were received and continue such course of action
or (ii) the amount of the proceeds from the losses is $500,000 or less. Any and
all proceeds for losses not addressed in the preceding sentence shall be, at the
option of the Agent, and upon notice thereof to the Borrower, adjusted by and
payable to the Agent. Any monies received by the Agent in accordance with the
preceding sentence constituting insurance proceeds or condemnation proceeds
(pursuant to any of the Mortgages) may, at the option of the Agent, (i) be
applied to the pro rata payment of the Notes, or (ii) be disbursed to the
applicable Loan Parties on such terms as are deemed appropriate by the Agent for
the repair, restoration and/or replacement of property in respect of which such
proceeds were received
8.1.4
Maintenance of Properties and Leases.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof.
8.1.5
Maintenance of Patents, Trademarks, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same would constitute or be reasonably likely to result in a
Material Adverse Change.
8.1.6
Visitation Rights.

The Loan Parties shall permit the representatives of each of the Banks:
No Default -- if no Potential Default or Event of Default then exists, at the
expense of such Bank and upon reasonable prior notice to the Borrower, to visit
and inspect any of the offices or properties (including, without limitation, any
field examination of Accounts and Inventory) of the Borrower or any
Subsidiaries, to discuss the affairs, finances and accounts of the Borrower and
its Subsidiaries with the Borrower's officers, and (with the consent of the
Borrower, which consent will not be unreasonably withheld) its independent
public accountants, and (with the consent of the Borrower, which consent will
not be unreasonably withheld) to visit the other offices and properties of the
Borrower and each Subsidiary, all at such reasonable times (which shall be
normal business hours) and as often as may be reasonably requested; and
Default -- if a Potential Default or Event of Default then exists, at the
expense of the Borrower to visit and inspect any of the offices or properties
(including, without limitation, any field examination of Accounts and Inventory)
of the Borrower or any Subsidiary, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Borrower

88

--------------------------------------------------------------------------------

Table of Contents

authorizes said accountants to discuss the affairs, finances and accounts of the
Borrower and its Subsidiaries), all at such times and as often as may be
requested.
8.1.7
Operation of Mines.

The Loan Parties shall, and shall cause each of its Subsidiaries engaged in
mining operations on any of the Real Property to, obtain at all times and
maintain in effect all Required Mining Permits, surface mining reclamation
bonds, and such other consents and approvals as are necessary for conducting
uninterrupted coal mining and related operations on, in or under the Real
Property or such other property, sufficient to discharge in all material
respects the obligations of the Loan Parties under the Coal Supply Contracts,
substantially in the manner as such operations have heretofore been authorized
and conducted on those portions of the Real Property or such other property on
which any of the Loan Parties or any of their Subsidiaries have previously
engaged in mining.
8.1.8
Keeping of Records and Books of Account.

The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.
8.1.9
Plans and Benefit Arrangements.

After the Closing Date, the Borrower shall, and shall cause each other member of
the ERISA Group to, comply with ERISA, the Internal Revenue Code and other
applicable Laws applicable to Plans and Benefit Arrangements except where the
failure to comply herewith, alone or together with all other such failures,
would not result in any substantial obligation to the Borrower or any of its
Subsidiaries or otherwise result in a Material Adverse Change. Without limiting
the generality of the foregoing, the Borrower shall cause all of its Plans and
all Plans maintained by any member of the ERISA Group to be funded in accordance
with at least the minimum funding requirements of ERISA and to be and remain
Adequately Funded, and shall make, and cause each member of the ERISA Group to
make, in a timely manner, all contributions due to Plans, Benefit Arrangements
and Multiemployer Plans, except where any failure to do so, alone or together
with all other such failures, would not result in a substantial obligation to
the Borrower or any of its Subsidiaries or otherwise result in a Material
Adverse Change.
8.1.10
Compliance with Laws.

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects, provided
that it shall not be deemed to be a violation of this Section 8.1.10 if there
occurs a failure to comply with any Law which would not, either alone or
together with all other such failures, constitute, or be reasonably likely to
result in a Material Adverse Change, including without limitation, if such
failure to

89

--------------------------------------------------------------------------------

Table of Contents

comply would result in fines, penalties, remediation costs, other similar
liabilities or injunctive relief which in the aggregate would not constitute a
Material Adverse Change.
8.1.11
Use of Proceeds.

The Loan Parties will use the Letters of Credit and the proceeds of the Loans
only for (i) the refinancing of existing indebtedness, (ii) general corporate
purposes and for working capital. The Loan Parties shall not use the Letters of
Credit or the proceeds of the Loans for any purposes which contravenes any
applicable Law or any provision hereof.
8.1.12
Further Assurances.

Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Agent's Lien on and Prior Security Interest in the Collateral,
and any additional collateral granted to the Collateral Agent as contemplated
this Agreement, as a continuing (i) first priority perfected Lien with respect
to the Collateral now or hereafter granted, if any, and (ii) junior priority
perfected Lien with respect to the Note Purchase Collateral, in each case
subject only to Permitted Liens, and shall do such other acts and things as the
Agent in its sole discretion may deem necessary or advisable from time to time
in order to preserve, perfect and protect the Liens granted under the Loan
Documents and the rights and remedies of the Collateral Agent and the Purchasers
thereunder with respect to the Collateral, if any.
8.1.13
Subordination of Intercompany Loans.

Except as otherwise provided in the Intercompany Subordination Agreement, each
Loan Party agrees that any and all Indebtedness, loans or advances now owed or
hereafter incurred by any Loan Party to any other Loan Party is subordinated to
the prior payment in full of the Loans and that all rights to receive any
payments on such Indebtedness in bankruptcy or otherwise shall constitute
collateral security for the Loans and the Banks shall be entitled to vote any
and all rights associated with such Indebtedness.
8.1.14
Compliance with Note Purchase Documents.

The Loan Parties shall comply with each of the terms of the Note Purchase
Documents.
8.1.15
Maintenance of Prior Security Interest.

The Loan Parties shall cause the Collateral Agent for the benefit of the Banks
to have a first priority security interest in all of the Collateral of each Loan
Party, subject only to Permitted Liens and cooperate with the Banks and perform
all acts reasonably requested by the Banks to maintain and perfect such first
priority security interest subject only to Permitted Liens.
8.1.16
Single Purpose Entities.

(i)The Borrower will continue to be a duly formed and existing limited liability
company and a Single Purpose Entity. The Borrower will continue to be, duly
qualified as a limited liability company, in each jurisdiction in which such
qualification may be

90

--------------------------------------------------------------------------------

Table of Contents

necessary for the conduct of its business. Each Subsidiary of the Borrower at
all times will continue to be duly qualified as a limited liability company,
partnership or corporation in each jurisdiction in which such qualification is
necessary for the conduct of its business.
(ii)The Borrower will continue to comply and each other Loan Party will comply
with the provisions of its Organizational Documents and the laws of its
jurisdiction of formation relating to limited liability companies (or other
business entities).
(iii)All formalities regarding the existence of the Borrower as a Single Purpose
Entity will be observed and all formalities regarding the existence of each
other Loan Party will be observed.
(iv)The Borrower will accurately maintain, and each other Loan Party will
accurately maintain, its financial statements (provided, however, that the
Borrower and the Loan Party shall be permitted to prepare and deliver
consolidated financial statements), accounting records and limited liability
company documents, separate from those of any other Person. The Borrower and the
other Loan Parties, taken as a whole, will maintain separate books, records,
resolutions and agreements. The Borrower will, and each other Loan Party will,
continue to accurately maintain its own bank accounts, payroll and separate
books of account. Neither the Borrower nor any other Loan Party will commingle
its funds or assets with those of any other Person; provided, however, that the
Borrower and its Subsidiaries may maintain a centralized cash management system
pursuant to which the funds and financial assets of the Borrower and its
Subsidiaries are collected and aggregated to the extent (i) incident to the
conduct of the business of the Borrower and its Subsidiaries in the ordinary
course of business, as such business has been conducted prior to the date hereof
and (ii) not in contravention of the covenants and agreements of the Borrower
and the other Loan Parties set forth elsewhere in this Agreement and the other
Note Purchase Documents. Each Loan Party will in any event continue to at all
times hold its assets in its own name.
(v)The Borrower and the other Loan Parties, taken as a whole, will continue to
pay, their own liabilities from their own separate assets.
(vi)The Borrower will not engage in any business unrelated to acting as the
Borrower hereunder which is inconsistent with or in violation of this Agreement.
(vii)No Loan Party other than the Borrower will have any assets other than those
related to coal mining operations. The Borrower will not have any assets other
than those related to coal mining operations and its interests in the
Subsidiaries. The Borrower and each other Loan Party will not engage in, seek or
consent to any dissolution, winding up, liquidation, consolidation, merger
(other than as contemplated in this Agreement), asset sale (other than as
contemplated in this Agreement), transfer of membership interest of the Borrower
or transfer partnership interest, membership interest or stock of a Loan Party,
or amendment of the Organizational Documents of the Borrower or any other Loan
Party (other than as expressly permitted by this Agreement).
(viii)Parent shall remain the sole economic member of the Borrower.

91

--------------------------------------------------------------------------------

Table of Contents

(ix)The Borrower, without the unanimous consent of all holders of all limited
liability company membership interests in the Borrower and all members of the
board of managers of the Borrower including the Independent Manager, shall not
file a bankruptcy or insolvency petition or otherwise institute insolvency
proceedings with respect to itself or to any other entity in which it has a
direct or indirect legal or beneficial ownership interest, dissolve, liquidate,
consolidate, merge, or sell all or substantially all of its assets or any other
entity in which it has a direct or indirect legal or beneficial ownership
interest, engage in any other business activity, or amend its Organizational
Documents
(x)No Loan Party other than the Borrower, without the unanimous consent of all
directors (including at least one Independent Director) of such Loan Party,
shall file a bankruptcy or insolvency petition or otherwise institute insolvency
proceedings with respect to itself or to any other entity in which it has a
direct or indirect legal or beneficial ownership interest, dissolve, liquidate,
consolidate, merge, or sell all or substantially all of its assets or any other
entity in which it has a direct or indirect legal or beneficial ownership
interest, engage in any business activity other than its mining-related
business, or amend its Organizational Documents.
(xi)The Borrower and each other Loan Party will identify itself, in all dealings
with the public, under the Borrower's or such other Loan Party's own name and as
a separate and distinct entity other than in connection with any other Loan
Party. The Borrower and each other Loan Party will not identify itself, as being
a division of any member of the Parent Group. The Borrower and each of the other
Loan Parties will not identify, any member of the Parent Group as being a
division of the Borrower or such other Loan Party. The Borrower and each other
Loan Party will not fail to correct any known misunderstanding regarding the
separate identity of such entity. The Borrower and each other Loan Party will
conduct its business in its own name.
(xii)The Borrower and the Loan Parties, taken as a whole, will continue to be
adequately capitalized in light of the nature of their business.
(xiii)Except as expressly permitted by Section 8.2.1 [Indebtedness] and 8.2.3
[Guaranties], neither the Borrower nor any other Loan Party will assume or
guarantee, the liabilities of any other Persons, except Guaranties of the
Indebtedness hereunder and under the Note Purchase Agreement. Neither the
Borrower nor any other Loan Party will acquire obligations or securities of any
other Persons except the obligations and/or securities of (a) any Subsidiary of
the Borrower or (b) any entity merged with the Borrower or any Subsidiary of the
Borrower. Except as expressly permitted by Section 8.2.4 [Loans and
Investments], neither the Borrower nor any other Loan Party will make, loans or
advances to any Person. The Borrower will not pledge its assets for the benefit
of any other Person or entity, except (i) in favor of the Collateral Agent for
the benefit of the Banks and the Purchasers and (ii) Permitted Liens.
(xiv)Except as contemplated by the Management Agreement and as expressly
permitted by Section 8.2.8 [Affiliate Transactions], neither the Borrower nor
any other Loan Party will enter into or be a party to any other transaction with
any member of the Parent Group.

92

--------------------------------------------------------------------------------

Table of Contents

(xv)Except as expressly permitted by Sections 8.2.1 [Indebtedness] and 8.2.3
[Guaranties], the Borrower will not incur any Indebtedness other than the
Indebtedness to the Agent and the Banks under the Loan Documents and to the
Purchasers under the Note Purchase Documents.
(xvi)The Borrower will and each other Loan Party will allocate fairly and
reasonably any overhead for shared office space and use separate stationery,
invoices and checks.
(xvii)The Borrower and each other Loan Party will act and refrain from acting in
such a way that each of the "assumptions of fact" made in the non-consolidation
opinion of Wilmer, Cutler, Pickering, Hale and Dorr LLP dated as of the Closing
Date will continue to be true and correct in all material respects.
(xviii)The Borrower and each of its Subsidiaries will continue to be have their
respective day to day operations managed principally by a President or a
comparable officer who is not employed by, does not hold any position with and
does not provide any services to the Parent Group, and the Borrower's and each
of its Subsidiaries' day to day human resources decisions will continue to be
made by an officer or employee who is not employed by, does not hold any
position with, and does not provide any services to the Parent Group.
8.1.17
Maintenance of Permits.

The Borrower and the Guarantors shall maintain all Required Mining Permits in
full force and effect in accordance with their terms.
8.1.18
Debt Service Reserve Account.

In order to provide additional collateral security for the payment and
performance of the Obligations, the Borrower shall (i) establish with the Note
Purchase Collateral Agent, not later than the Closing Date, and at all times
thereafter cause the Note Purchase Collateral Agent to maintain, the Debt
Service Reserve Account for the benefit of the holders from time to time of the
Term Notes and (ii) from time to time deposit or cause to be deposited to the
credit of the Debt Service Reserve Account, in accordance with this Section,
cash and investments of the type described in paragraphs (i) through (v) of the
definition of the term "Permitted Investments", (valued as provided in the
Collateral Agency Agreement) in amounts sufficient to assure that the aggregate
amount credited thereto (inclusive of the undrawn face amount of any Debt
Service Letter of Credit then held by the Note Purchase Collateral Agent for
credit to the Debt Service Reserve Account) shall at all times be at least equal
to the Debt Service Reserve Requirement as the same may change from time to
time. For purposes hereof, the "Debt Service Reserve Requirement" shall mean, as
of any Payment Date, the sum of:
(a)    scheduled payments and prepayments on the Term Notes to become due during
the period of six months next following such Payment Date;
(b)    scheduled payments of interest on the Term Notes to become due during
such period of six months; and

93

--------------------------------------------------------------------------------

Table of Contents

(c)    fees and expenses of the Note Purchase Collateral Agent then payable or
anticipated to be payable during such period of six months.
So long as no Event of Default shall have occurred and be continuing, the
Borrower shall be entitled to deliver or cause to be delivered to the Note
Purchase Collateral Agent, in full or partial satisfaction of the Borrower's
obligation to fund the Debt Service Reserve Account, an irrevocable,
transferable, unconditional standby letter of credit which shall be reasonably
satisfactory in form and substance to the Required Holders (as defined in the
Note Purchase Agreement), name the Note Purchase Collateral Agent as
beneficiary, and satisfy the further conditions with respect thereto set forth
in the next following sentence (each such letter of credit, a "Debt Service
Letter of Credit"). Each Debt Service Letter of Credit shall (w) be issued by a
financial institution reasonably satisfactory to the Required Holders and having
combined capital and surplus of not less than $500,000,000 and a long-term debt
rating of 'A2' or better from Moody's or 'A' or better from S&P (an "Eligible
Issuer") for the account of a Person (which may be Parent or another member of
the Parent Group) other than the Borrower or any of its Subsidiaries (it being
understood that neither the Borrower nor any of its Subsidiaries shall be an
account party or be or become directly or indirectly liable to the issuer
thereof for any reimbursement obligation in respect of any Debt Service Reserve
Letter of Credit); (x) be in a face amount equal to that portion of the amount
of cash and Permitted Investments required to be maintained in the Debt Service
Account for which it is to be substituted; (y) have a term of at least 364 days;
and (z) be subject to a drawing in full by the Note Purchase Collateral Agent
(1) if, at least ninety days prior to its stated expiration, it is not replaced
with a further Debt Service Letter of Credit delivered to the Note Purchase
Collateral Agent in a face amount, or by cash or Permitted Investments deposited
to the credit of the Debt Service Reserve Account in an aggregate amount,
sufficient to assure that the aggregate amount deposited in or credited to the
Debt Service Reserve Account shall be at least equal to the Debt Service Reserve
Requirement as at the time of such replacement, (2) upon the occurrence of an
Event of Default, and (3) if on any date the Note Purchase Collateral Agent
receives notice from the Borrower or any holder of the Term Notes that the
issuer of such Debt Service Letter of Credit is not or has ceased to be an
Eligible Issuer.
The proceeds from any drawing under a Debt Service Letter of Credit shall be
deposited into the Debt Service Reserve Account and be held and applied by the
Note Purchase Collateral Agent in accordance with the applicable provisions of
the Note Purchase Agreement and the Note Purchase Collateral Agency Agreement.
Upon the written request of the Borrower furnished to the Note Purchase
Collateral Agent (with a copy to the Agent), the Note Purchase Collateral Agent
shall return any Debt Service Letter of Credit to the named account party
thereof if, after giving effect to such return, (x) the cash and Permitted
Investments remaining on deposit to the credit of the Debt Service Reserve
Account would be at least equal to the Debt Service Reserve Requirement and (y)
no Event of Default shall have occurred and be continuing, and (z) such request
shall be accompanied by an Officer's Certificate to the effects set forth in
clauses (x) and (y) of this sentence (upon which Officer's Certificate the Note
Purchase Collateral Agent shall be conclusively entitled to rely). Amounts, if
any, credited to the Debt Service Reserve Account in excess of the Debt Service
Reserve Requirement applicable from time to time may be withdrawn therefrom upon
the request of the Borrower in the manner and subject to the conditions
specified in Section 3.5 of the Note Purchase Collateral Agency Agreement.

94

--------------------------------------------------------------------------------

Table of Contents

8.1.19
Retained Cash.

The Borrower will use and apply Retained Cash only in connection with the
ordinary conduct of the business of the Borrower, as such business is permitted
to be conducted in accordance with the terms of this Agreement, including for
use as working capital, the payment of budgeted Capital Expenditures, and other
purposes incident to the conduct of such business; provided, however, that
Retained Cash shall not in any event be applied to the making of distributions
or dividends to Parent or any other member of the Parent Group or to pay
Management Fees to the Parent.
8.1.20
Subordination of Management Fees; Payment of Management Fees.

The Borrower shall cause any fees or charges, of whatever nature, payable by the
Loan Parties to any member of the Parent Group, including without limitation,
the Non-Cash Income Tax Expense and all fees and charges in connection with the
management of the operations of the Borrower, to be subordinated to the payment
of the Notes and other Obligations, with the subordination in the case of
payments to the Parent to be pursuant to the Management Fee Subordination
Agreement and the subordination in the case of payments to any other Affiliate
of the Borrower to be on terms satisfactory to, and set forth in writing
approved by, the Required Banks. The Loan Parties agree that the payment of any
fees or charges to the Parent or any other member of the Parent Group, all of
which are subordinated in accordance with the preceding sentence, may be made by
the Loan Parties only if such payments are in accordance with the following:
(i) prior to and after giving effect to the payment thereof, no Event of Default
or Potential Default is in existence; (ii) the payments consist solely of the
Management Fee, plus Third Party Services Payments; and (iii) such payments
shall be otherwise permitted by and in accordance with the Management Fee
Subordination Agreement; provided that, notwithstanding anything contained in
this Subsection or the Management Fee Subordination Agreement to the contrary,
in the event that the Borrower is permitted to make a dividend or distribution
in accordance with Section 8.2.5 [Dividends and Related Distributions], the
Borrower shall be permitted, in lieu of making such permitted distribution or
dividend, to apply the amount available for such permitted dividend or
distribution to reduce the payable arising from the Non-Cash Income Tax Expense.
8.1.21
Maintenance of Coal Supply Contracts, Coal Leases.

Except for Permitted Modifications, the Borrower and each Guarantor shall
maintain and be in compliance at all times with the Coal Supply Contracts and
the Coal Leases which are in effect from time to time and shall (i) perform all
of its obligations under the Coal Supply Contracts and the Coal Leases and
enforce the performance by the other parties thereto of all of their obligations
under the Coal Supply Contracts and Coal Leases and under any other document or
agreement related thereto and (ii) not terminate, amend, or modify, or waive
compliance with the terms and conditions of, any of the Coal Supply Contracts or
Coal Leases. All Permitted Modifications shall be disclosed in writing to the
Banks promptly upon the occurrence thereof.

95

--------------------------------------------------------------------------------

Table of Contents

8.1.22
Collateral and Additional Collateral, Etc.

(i)Pursuant to the Loan Documents, the Borrower and the Guarantors shall grant,
or cause to be granted, to the Agent, for the benefit of the Banks, a first
priority security interest in and Lien on, subject only to Permitted Liens,
(1) all Collateral, (2)  all equity interests of the Loan Parties, and (3) all
other assets of the Borrower and the Guarantors or any Subsidiary of any the
Borrower or the Guarantors (other than TWCC), whether owned on the Closing Date
or subsequently acquired except those assets subject to capitalized leases or
Purchase Money Security Interests.
(ii)Without limiting the generality of clause (i) of this Section 8.1.22
[Additional Collateral], with respect to any Property acquired after the Closing
Date by the Borrower, any other Guarantor or any of their Subsidiaries (other
than TWCC) as to which the Agent, for the benefit of the Banks, does not have a
perfected Lien, promptly and, in any event, within five (5) Business Days of the
acquisition thereof, the Borrower, such Guarantor or such Subsidiary, as
applicable, shall, at its expense: (1) execute and deliver to the Agent such
Security Documents or such amendments to such Security Documents as the Agent
deems necessary or advisable to grant to the Agent, for the benefit of the
Banks, a first priority Lien in such Property, subject only to Permitted Liens,
(2) take all actions necessary or advisable to grant to the Agent, for the
benefit of the Banks, a perfected first priority Lien and security interest on
such Property (subject only to Permitted Liens), including the filing of
Mortgages and Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Security Documents or by Law or as may be requested by
the Agent and (3) deliver to the Agent such legal opinions relating to the
matters described in clauses (1) and (2) immediately above, which opinions shall
be in form and substance, and from counsel, reasonably satisfactory to the
Agent.
Without limiting the generality of clause (i) of this Section (i), with respect
to any new Subsidiary created or acquired after the Closing Date by the
Borrower, any Guarantor or any of their Subsidiaries (other than TWCC),
concurrently with such creation or acquisition, the Borrower, such Guarantor
and/or such Subsidiary, as applicable, shall: (1) execute and deliver to the
Agent such amendments to the Security Documents as the Agent deems necessary or
advisable to grant to the Agent, for the benefit of the Banks, a perfected first
priority Lien in the stock or other ownership interests in such new Subsidiary,
(2) deliver to the Agent: (A) the certificates (if any) representing such stock
or other ownership interests, together with undated powers, in blank, executed
and delivered by a duly authorized officer of the Borrower, any Guarantor or
such Subsidiary, as the case may be, and (B) in the case of a Subsidiary whose
stock or other ownership interests is a security that is not evidenced by a
certificate, an Acknowledgment and Consent, substantially in the form of Annex I
to the applicable Pledge Agreement, duly executed by any issuer of such stock or
other ownership interests pledged pursuant to such Pledge Agreement, (3) cause
such new Subsidiary: (A) to become a party to the applicable Security Documents
and (B) to take such actions necessary or advisable to grant to the Agent for
the benefit of the Banks a perfected first priority Lien on the Collateral
described in the applicable Pledge Agreement and applicable Security Agreement
and pursuant to a duly executed Mortgage, such Lien on all Properties of such
new Subsidiary, subject in each case to Permitted Liens, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the applicable Pledge Agreement and applicable Security

96

--------------------------------------------------------------------------------

Table of Contents

Agreement, the filing of any Mortgages in appropriate filing offices and other
filings required by Law or as may be requested by the Agent, and (4) if
requested by the Agent, deliver to the Agent such legal opinions, relating to
the matters described above as the Agent may request, which opinions shall be in
form and substance, and from counsel, satisfactory to the Agent.
8.1.23
Payment of Indebtedness.

The Borrower will (i) pay or cause to be paid the principal of and interest on
all Indebtedness at any time incurred or assumed by it when and as the same
shall become due and payable (subject to any subordination provisions governing
such Indebtedness), and (ii) in all material respects perform, observe and
comply with to the extent necessary to assure that no event described in clause
(ii), (iii) or (iv) of Section 9.1.5 shall occur with respect to such
Indebtedness all covenants, conditions and obligations imposed on it pursuant to
all agreements and instruments securing or evidencing such Indebtedness or
pursuant to which such Indebtedness is issued; provided, however, that the
Borrower shall not be required by reason of this Section to make any payment or
take any other action with respect to any Indebtedness (other than the
Indebtedness evidenced by the Notes or otherwise included in the Obligations) at
any time it shall be contesting in good faith by appropriate proceedings its
obligation to do so, if it shall have set aside on its books reserves deemed by
it to be adequate with respect thereto.
8.1.24    Anti-Terrorism Laws. None of the Loan Parties is or shall be (i) a
Person with whom any Bank is restricted from doing business under Executive
Order No. 13224 or any other Anti-Terrorism Law, (ii) engaged in any business
involved in making or receiving any contribution of funds, goods or services to
or for the benefit of such a Person or in any transaction that evades or avoids,
or has the purpose of evading or avoiding, the prohibitions set forth in any
Anti-Terrorism Law, or (iii) otherwise in violation of any Anti-Terrorism Law.
The Loan Parties shall provide to the Banks any certifications or information
that a Bank requests to confirm compliance by the Loan Parties with
Anti-Terrorism Laws.
8.2
Negative Covenants.

The Borrower and the Guarantors, jointly and severally, covenant and agree that
until payment in full of the Loans, Reimbursement Obligations and Letter of
Credit Borrowings and interest thereon, expiration or termination of all Letters
of Credit, satisfaction of all of the Loan Parties' other Obligations hereunder
and termination of the Commitments, the Loan Parties shall comply with the
following negative covenants:
8.2.1
Indebtedness.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:
(i)Indebtedness under the Loan Documents;
(ii)Indebtedness evidenced by the Term Notes issued pursuant to the Note
Purchase Agreement, provided that the maximum principal amount of loans and
extensions of credit provided therein shall not be increased from the amount
contemplated by the Note Purchase Agreement dated the Closing Date;

97

--------------------------------------------------------------------------------

Table of Contents

(iii)Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions or renewals thereof but excluding items of Indebtedness which are
described on such Schedule as being repaid on the Closing Date), provided there
is no increase in the amount thereof or other significant change in the terms
thereof unless otherwise specified on Schedule 8.2.1;
(iv)Indebtedness of the Loan Parties (a) secured by Purchase Money Security
Interests or (b) consisting of capital leases, provided that the maximum amount
of Indebtedness under this subclause (iv) shall not exceed at one time
outstanding the aggregate principal amount of $25,000,000 through the period
ending December 31, 2012; $30,000,000 through the period ending December 31,
2014; and $35,000,000 thereafter;
(v)Indebtedness of any Subsidiary wholly-owned by the Borrower to the Borrower
or to any other Subsidiary (other than TWCC) which is wholly owned by the
Borrower, and Indebtedness of the Borrower to any Subsidiary (other than TWCC)
of the Borrower; provided, however, that TWCC shall not at any time be permitted
pursuant to this Section 8.2.1(v) to incur or permit to remain outstanding any
Indebtedness of TWCC to the Borrower or any Subsidiary of the Borrower unless,
at the time of the incurrence of such Indebtedness, the Borrower or TWCC, as the
case may be, shall be permitted pursuant to Section 8.2.4 [Loans and
Investments] to make the loan, advance or other investment in TWCC represented
by such Indebtedness;
(vi)Guaranties by the Borrower or any Subsidiary of the Borrower permitted
pursuant to Section 8.2.3 [Guaranties] hereof;
(vii)Indebtedness secured by Permitted Liens;
(viii)Indebtedness with respect to deposits or reclamation or other bonds
incurred in the ordinary course; and
(ix)Indebtedness of any Loan Party consisting of Swap Obligations requiring
payments by such Loan Party contingent upon interest rates, commodity rates or
indices, incurred by such Loan Party in the ordinary course of business for the
purpose of mitigating risks associated with liabilities of such Loan Party and
not in any event for purposes of speculation or taking a "market view";
provided, that the Indebtedness permitted by this Section 8.2.1(ix) shall not
exceed $1,500,000 at any one time outstanding.
8.2.2
Liens.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens.
8.2.3
Guaranties.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time, directly or indirectly, become or be liable in respect of any
Guaranty, or assume,

98

--------------------------------------------------------------------------------

Table of Contents

guarantee, become surety for, endorse or otherwise be or agree to become or
remain directly or contingently liable upon or with respect to, any obligation
or liability of any other Person, except for (a) Guaranties of Indebtedness of
the Loan Parties permitted hereunder, including Guaranties by the Guarantors of
Indebtedness arising under the Note Purchase Documents and (b) Guaranties by the
Borrower existing on the Closing Date of operating lease obligations of TWCC
described on Schedule 8.2.3; provided, that, except for the Guaranties by the
Borrower referred to in clause (b) of this Section 8.2.3, neither the Borrower
nor any other Loan Party (other than TWCC) shall guaranty, assume or otherwise
be or become liable for any Indebtedness or other obligations of TWCC; but
provided further, that nothing in this Section 8.2.3 shall prevent the Borrower
from making the pledge by it of the Subsidiary Shares of TWCC included in the
NRGT Liens.
8.2.4
Loans and Investments.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) or limited liability company
interest in, or any other investment or interest in, or make any capital
contribution to, any other Person, or agree, become or remain liable to do any
of the foregoing, except:
(i)trade credit extended on usual and customary terms in the ordinary course of
such Loan Party's or such Subsidiary's business;
(ii)advances to employees to meet expenses incurred by such employees in the
ordinary course of business;
(iii)Permitted Investments;
(iv)loans, advances and investments in or to other Loan Parties (other than
TWCC); and
(v)loans and advances by the Borrower to TWCC; provided that the amount of such
loans and advances which may at any time be made by the Borrower pursuant to
this Section 8.2.4(v) shall not cause the aggregate amount of all such loans and
advances outstanding to exceed $3,000,000.
8.2.5
Dividends and Related Distributions.

(a)    The Borrower shall not, and shall not permit any of its Subsidiaries to,
make or pay, or agree to become or remain liable to make or pay, any dividend or
other distribution of any nature (whether in cash, property, securities or
otherwise) on account or in respect of its shares of capital stock, partnership
interests or limited liability company interests or on account of the purchase,
redemption, retirement or acquisition of its shares of capital stock,
partnership interests or limited liability company interests (or warrants,
options or rights therefor) or make any Management Fee payment, except that:

99

--------------------------------------------------------------------------------

Table of Contents

(i)so long as (A) no Potential Default or Event of Default is in existence or
would result therefrom and (B) the amount at the time credited to the Debt
Service Reserve Account shall be at least equal to the Debt Service Reserve
Requirement at such time the Borrower may, during the period of 15 Business Days
next following each Payment Date, make a distribution to Parent and make the
Management Fee payment payable in respect of the quarterly fiscal period ended
on or closest to such Payment Date (including accrued Management Fee payments,
if any, for prior fiscal quarterly periods which remain unpaid), in an amount
not exceeding, in the aggregate for such distribution and Management Fee payment
(including accrued Management Fee payments for prior periods), Excess Cash Flow
as of such Payment Date; provided, that the amount of Excess Cash Flow as of
each Payment Date, and the amount so distributable pursuant to this sub-clause
(2) on the basis of the computation of such Excess Cash Flow, shall be subject
to adjustment pursuant to Section 8.2.5(b); and
(ii)any Subsidiary of the Borrower may make dividends and distributions to the
Borrower or to any other Subsidiary in respect of Equity Interests of such
Subsidiary owned by the Borrower or such other Subsidiary, as the case may be.
The Borrower shall not and shall not permit any of its Subsidiaries to enter
into any contract or agreement which restricts in any manner the payment by any
Subsidiary of the Borrower of dividends or distributions to the Borrower or any
other Subsidiary which shall own Equity Interests of such Subsidiary; provided,
however, that the Borrower and TWCC may enter into the NRGT Documents,
notwithstanding the potential restrictive effects thereof on the payment of
dividends and distributions by TWCC.
(b)    The distributions and Management Fee payments made by the Borrower to the
Parent pursuant to sub-clause (i)(2) of Section 8.2.5(a) from Excess Cash Flow
as of each Payment Date in any fiscal year shall be subject to adjustment in
accordance with the further provisions of this Section 8.2.5(b). Following the
completion of each fiscal year of the Borrower, the amount of Excess Cash Flow
as of each Payment Date in such fiscal year shall be recalculated based upon the
annual audited financial statements of the Loan Parties for such fiscal year.
For this purpose, Available Cash and Excess Cash Flow as of each such Payment
Date shall be recomputed in accordance with the definitions of "Available Cash"
and "Excess Cash Flow" set forth in Schedule B of the Note Purchase Agreement,
in each case using the actual numbers for the applicable quarterly period
derived from such audited financial statements. Based on such recomputations, as
promptly as practicable, but in any event not later than contemporaneously with
the Borrower's delivery to the Banks of its audited financial statements for
such fiscal year pursuant to Section 8.3.3 [Annual Financial Statements], the
Borrower shall furnish to each such holder an Officer's Certificate (which may
be combined with the Officer's Certificate required to be delivered for such
fiscal year pursuant to Section 8.3.4 [Certificate of the Borrower]), (i)
showing all such recomputations in respect of each fiscal quarter in such fiscal
year and demonstrating the manner in which the same were made, and (ii) setting
forth the amount of each adjustment required in accordance with this Section
8.2.5(b) by reason of such recomputations in the amount of any distribution or
Management Fee payment made in such fiscal year. All such adjustments based on
audited financial information shall be made as follows:

100

--------------------------------------------------------------------------------

Table of Contents

(i)in the event that the audited financial information demonstrates that Parent
received monies in excess of that which it should have received for such annual
fiscal period, the Borrower shall cause an amount equal to such excess monies to
be paid by Parent to the Borrower; provided, however, that if Parent shall not
have paid the amount of any such excess monies to the Borrower in full, the
amount of such excess monies (or the portion thereof not so paid) shall be
deducted from the amounts which would otherwise be available for distribution to
Parent pursuant to this Section 8.2.5 in succeeding fiscal quarters until the
full amount of such unpaid excess monies shall have been so deducted; and
(ii)in the event that the audited financial information demonstrates that the
Borrower should have been permitted to make distributions or Management Fee
payments exceeding the amounts thereof actually distributed and paid in such
fiscal year (the amount of any such excess, the "Underpaid Amount"), then so
long as (x) no Potential Default or Event of Default is in existence or would
result therefrom and (y) the amount at the time credited to the Debt Service
Reserve Account shall be at least equal to the Debt Service Reserve Requirement
at such time, the Borrower may make a further distribution to Parent and/or make
a payment in respect of Management Fees, in an amount not exceeding, in the
aggregate for such further distribution and payment in respect of Management
Fees, the Underpaid Amount.
All recomputations and adjustments pursuant to this Section 8.2.5(b) in respect
of any fiscal year shall be made within ten Business Days of the Borrower's
delivery to the Banks of the audited financial statements for such fiscal year.
8.2.6
Liquidations, Mergers, Consolidations, Acquisitions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person without the
prior written consent of the Agent, provided that any Loan Party may consolidate
or merge with any other Person or convey, transfer or lease all or substantially
all of its assets in a single transaction or a series of transactions to any
Person if:
(a)    the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of such Loan Party as an entirety, as the case
may be, shall be a solvent corporation or limited liability company organized
and existing under the laws of the United States or any State thereof (including
the District of Columbia), and, if such Loan Party is not such a corporation or
limited liability company, (i) such corporation or limited liability company
shall have executed and delivered to Agent, an agreement, reasonably
satisfactory in form and substance to the Agent, providing for its assumption of
the due and punctual performance and observance of each covenant and condition
of the Loan Documents to which such Loan Party is a party and (ii) such
corporation or limited liability company shall have caused to be delivered to
Agent an opinion of nationally recognized independent counsel, or other
independent counsel reasonably satisfactory to the Banks, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof , and covering such
other matters relating to such corporation or limited liability company and such
assumption as the Banks may reasonably request;

101

--------------------------------------------------------------------------------

Table of Contents

(b)    if such consolidation, merger, conveyance, transfer or lease shall
constitute or result in a Prepayment Event, the Borrower shall have complied
with Section 5.7 [Mandatory Prepayment] in respect thereof and shall have
prepaid the Loans and;
(c)    immediately before and immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing.
No such conveyance, transfer or lease of substantially all of the assets of a
Loan Party shall have the effect of releasing such Loan Party or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section from its liability under the Loan
Documents.
8.2.7
Dispositions of Assets or Subsidiaries.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party), except:
(i)transactions involving the sale of inventory in the ordinary course of
business;
(ii)any sale, transfer or lease of assets in the ordinary course of business
which are not necessary or required in the conduct of such Loan Party's or such
Subsidiary's business and so long as such assets do not comprise more than 5% in
any calendar year of the assets of the Borrower and its Subsidiaries taken as a
whole;
(iii)any sale, transfer or lease of assets by any Loan Party or Subsidiary of
such Loan Party to another Loan Party (other than TWCC);
(iv)transactions permitted pursuant to Section 8.2.6 [Liquidations, Mergers,
etc.];
(v)any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased within the parameters
of Section 8.2.16 [Capital Expenditures and Leases], provided such substitute
assets are subject to the Banks' Prior Security Interest;
(vi)participation by TWCC in the 8750 Parts Pool and Participation by the
Borrower or any of its Subsidiaries in any other Approved Parts Pool Program; or
(vii)any sale, transfer or lease of assets, other than those specifically
permitted pursuant to clauses (i) through (vi) above, which is approved by the
Required Banks if such assets are not subject to a first priority Lien in favor
of the Purchasers.

102

--------------------------------------------------------------------------------

Table of Contents

8.2.8
Affiliate Transactions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, enter into or carry out any transaction with an Affiliate of any Loan Party
(including purchasing property or services from or selling property or services
to any Affiliate of any Loan Party or other Person) without the prior written
consent of the Required Banks, unless such transaction (i) is not otherwise
prohibited by this Agreement, (ii) constitutes a Permitted Affiliate
Transaction, and (iii) is in accordance with all applicable Law.
8.2.9
Subsidiaries, Partnerships and Joint Ventures.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, own or create directly or indirectly any Subsidiaries other than (a) any
Subsidiary of the Borrower which is a party to this Agreement on the Closing
Date as a Guarantor; (b) TWCC (which may continue to be a Subsidiary of the
Borrower); and (c) any Subsidiary (other than a Subsidiary of TWCC) formed after
the Closing Date which shall have become a party to this Agreement as a
Guarantor pursuant to a Guarantor Joinder Agreement, provided that the Required
Banks shall have consented to such formation and joinder and such Subsidiary and
the Loan Parties, as applicable, shall have granted and caused to be perfected
first priority Liens in favor of the Collateral Agent for the benefit of the
Banks in the assets held by, and stock of or other ownership interests in, such
Subsidiary, and otherwise complied with the provisions of Section 11.13
[Governing Law] with respect to such Subsidiary. No Loan Party shall become or
agree to become (i) a general or limited partner in any general or limited
partnership, except that the Loan Parties may be general or limited partners in
other Loan Parties, (ii) a member or manager of, or hold a limited liability
company interest in, a limited liability company, except that the Loan Parties
may be members or managers of, or hold limited liability company interests in,
other Loan Parties, or (iii) a joint venturer or hold a joint venture interest
in any joint venture.
8.2.10
Continuation of or Change in Business.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, engage in any material business other than its business of owning and
operating coal mine facilities associated with the Coal Reserves (as the same
may be extended or expanded or changes from time to time).
8.2.11
Plans and Benefit Arrangements.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, do any of the following if the same could reasonably be expected to result
in any substantial obligation to the Borrower or any of its Subsidiaries or
otherwise result in a Material Adverse Change:
(i)fail to satisfy the minimum funding requirements of ERISA and the Internal
Revenue Code with respect to any Plan;
(ii)request a minimum funding waiver from the Internal Revenue Service with
respect to any Plan;

103

--------------------------------------------------------------------------------

Table of Contents

(iii)engage in a Prohibited Transaction with any Plan, Benefit Arrangement or
Multiemployer Plan;
(iv)permit any Plan to be less than Adequately Funded;
(v)fail to make when due any contribution to any Multiemployer Plan that the
Borrower or any member of the ERISA Group may be required to make under any
agreement relating to such Multiemployer Plan, or any Law pertaining thereto;
(vi)withdraw (completely or partially) from any Multiemployer Plan or withdraw
(or be deemed under Section 4062(e) of ERISA to withdraw) from any Multiple
Employer Plan;
(vii)terminate, or institute proceedings to terminate, any Plan;
(viii)make any amendment to any Plan with respect to which security is required
under Section 307 of ERISA; or
(ix)fail to give any and all notices and make all disclosures and governmental
filings required under ERISA or the Internal Revenue Code.
8.2.12
Fiscal Year.

The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
change its fiscal year from the twelve-month period beginning January 1 and
ending December 31.
8.2.13
Issuance of Stock.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, issue any additional shares of its capital stock, shares of beneficial
interest, partnership interests, limited liability company interests or similar
ownership interests, or any options, warrants or other rights in respect
thereof.
8.2.14
Changes in Organizational Documents.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, amend in any respect its Organizational Documents (including any provisions
or resolutions relating to capital stock or other equity interest), without
providing at least twenty 20 calendar days' prior written notice to the Agent
and the Banks and, in the event such change would be material and adverse to the
Banks as determined by the Agent in its sole discretion, obtaining the prior
written consent of the Banks.
8.2.15
Changes in Material Contracts, Performance under Coal Supply Contracts.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, materially amend (except for Permitted Modifications), cancel, terminate,
waive or give any consent to any material violation of or release any party from
its obligations under any of the

104

--------------------------------------------------------------------------------

Table of Contents

Coal Supply Contracts or any of the other material contracts to which it is a
party. Each of the Loan Parties shall supply coal under its respective Coal
Supply Contracts solely with coal mined from the Obligors' coal mines and shall
not purchase coal or permit any other Person to supply coal under or service its
Coal Supply Contracts, except for (i) Permitted Affiliate Transactions, (ii) the
procurement of coal at the request of a buyer in accordance with the explicit
provisions of the Coal Supply Contract for Colstrip 3 & 4 and (iii) for the
procurement of coal by a Loan Party if (a) the price paid for such substitute
coal is less than the cost that would otherwise be incurred by such Loan Party's
mine in supplying such coal, (b) such Loan Party is permitted to deliver such
substitute coal under a Coal Supply Contract for its mines and (c) the
substitute coal provides a benefit to such Loan Party's mine (for example, by
providing a higher quality coal to blend with such Loan Party's mine coal)
thereby enhancing the customer plant's operations and overall fuel blend.
8.2.16
Capital Expenditures and Leases.

No Loan Party shall make, or permit any of its Subsidiaries to make, any Capital
Expenditures in any fiscal year, other than Capital Expenditures made (i) in the
ordinary course of business and on terms (whether of purchase or lease) which
are usual and customary and (ii) in amounts which, when taken together with all
other Capital Expenditures made by the Loan Parties and their Subsidiaries in
such fiscal year, shall not exceed in the aggregate the amount set forth for
such fiscal year on Schedule 8.2.16; provided, that if the amount set forth on
Schedule 8.2.16 for any fiscal year shall exceed the aggregate amount of Capital
Expenditures made by the Loan Parties and their Subsidiaries in such fiscal
year, the amount of such excess may be carried forward and utilized for Capital
Expenditures in subsequent fiscal years.
8.2.17
Minimum Debt Service Coverage Ratio.

The Loan Parties shall not permit the Debt Service Coverage Ratio to be less
than 1.30 to 1.00, calculated as of the end of each fiscal quarter after the
Closing Date based upon the immediately preceding four fiscal quarters with the
exception of the fiscal quarters ending June 30, 2012 and September 30, 2012,
during which periods the Debt Service Coverage Ratio shall not be permitted to
be less than 1.20.
8.2.18
Maximum Leverage Ratio.

The Loan Parties shall not permit the ratio of Consolidated Net Indebtedness of
the Borrower and its Subsidiaries to Consolidated EBITDA to exceed the ratio set
forth below for such period, calculated as of the end of each fiscal quarter
during each such period based upon the immediately preceding four fiscal
quarters:
Period
Ratio
January 1, 2013 through March 31, 2013
2.25 to 1.00
April 1, 2013 through June 30, 2013
2.00 to 1.00
July 1, 2013 through September 30, 2013
1.75 to 1.00
October 1, 2013 and thereafter
1.50 to 1.00




105

--------------------------------------------------------------------------------

Table of Contents

8.3
Reporting Requirements.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties' other Obligations hereunder and under
the other Loan Documents and termination of the Commitments, the Loan Parties
will furnish or cause to be furnished to the Agent and each of the Banks:
8.3.1
Monthly Financial Statements, Borrowing Base Certificate.

As soon as available and in any event within thirty (30) calendar days after the
end of each calendar month, the Borrower's financial statements, consisting of a
consolidated and consolidating balance sheet as of the end of such month and
related consolidated and consolidating statements of income, member's equity and
cash flows for the month then ended and the fiscal year through that date, all
in reasonable detail and certified (subject to normal year-end adjustments) by
the Chief Executive Officer, President or Chief Financial Officer of the
Borrower as having been prepared in accordance with GAAP (provided that the
failure to provide footnotes shall not be violative of this Section),
consistently applied, and setting forth in comparative form on a consolidated
basis the respective financial statements for the corresponding date and period
in the previous fiscal year. Within twenty (20) calendar days after the end of
each month, a Borrowing Base Certificate as of the end of the immediately
preceding month in the form of Exhibit 8.3.1 hereto, appropriately completed,
executed and delivered by an Authorized Officer.
8.3.2
Quarterly Financial Statements.

As soon as available and in any event within fifty (50) calendar days after the
end of each of the first three fiscal quarters in each fiscal year of the
Borrower, financial statements of the Borrower, consisting of a consolidated and
consolidating balance sheet as of the end of such fiscal quarter and related
consolidated and consolidating statements of income, changes in member's equity
and cash flows for the fiscal quarter and the portion of the fiscal year ending
with such quarter, setting forth in each case in comparative form the figures
for the corresponding date and period in the previous fiscal year, all in
reasonable detail, prepared in accordance with GAAP applicable to quarterly
financial statements generally (provided that the failure to provide footnotes
shall not be violative of this Section), and certified by the Chief Executive
Officer, President or Chief Financial Officer of the Borrower as fairly
presenting, in all material respects, the financial position of the companies
being reported on and their results of operations and cash flows, subject to
changes resulting from year-end adjustments.
8.3.3
Annual Financial Statements.

As soon as available and in any event within one hundred thirty-five (135) days
after the end of each fiscal year of the Borrower, financial statements of the
Borrower consisting

106

--------------------------------------------------------------------------------

Table of Contents

of a consolidated and consolidating balance sheet as of the end of such fiscal
year, and related consolidated and consolidating statements of income, changes
in member's equity and cash flows for the fiscal year then ended, all in
reasonable detail and setting forth in comparative form the figures for the
previous fiscal year, all in reasonable detail, prepared in accordance with
GAAP, and accompanied by (i) in the case of such consolidated financial
statements, an opinion thereon of independent certified public accountants of
nationally recognized standing stating that such financial statements present
fairly, in all material respects, the financial position of the companies being
reported upon and their results of operations and cash flows and have been
prepared in accordance with GAAP, and that the examination of such accountants
in connection with such financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances (such report to be free of
qualifications (other than any consistency qualification that may result from a
change in the method used to prepare the financial statements as to which such
accountants concur) and not indicate the occurrence or existence of any event,
condition or contingency which would materially impair the prospect of payment
or performance of any covenant, agreement or duty of any Loan Party under any of
the Loan Documents); (ii) a certificate of such accountants stating that they
have reviewed this Agreement and the other Loan Documents and stating further
(A) whether, in making their audit, they have become aware of any condition or
event that then constitutes a Potential Default or an Event of Default, and, if
they are aware that any such condition or event then exists, specifying the
nature and period of existence thereof (it being understood that such
accountants shall not be liable, directly or indirectly, for any failure to
obtain knowledge of any Potential Default or Event of Default unless such
accountants should have obtained actual knowledge thereof in making an audit in
accordance with generally accepted auditing standards or did not make such an
audit), (B) that they have reviewed the certificate of the Borrower required to
be delivered with respect to such financial statements pursuant to Section 8.3.4
[Certificate of the Borrower] and, based upon their audit examination, nothing
has come to their attention which causes them to believe that Borrower's
calculation set forth in such certificate are not correct or not properly made
in accordance with the terms of this Agreement, and (C) that the Banks are
permitted to rely upon such accountants' certificates and report on such annual
financial statements and that such accountants authorized the Loan Parties to
deliver such certificate and report to the Banks on such accountants' behalf;
and (iii) in the case of such consolidating financial statements, a certificate
of the Chief Executive Officer, President or Chief Financial Officer of the
Borrower to the effect that such financial statements are complete and correct
in all material respects.
8.3.4
Certificate of the Borrower.

Concurrently with the financial statements of the Borrower furnished to the
Agent and to the Banks pursuant to Sections 8.3.2 [Quarterly Financial
Statements] and 8.3.3 [Annual Financial Statements], a certificate (each a
"Compliance Certificate") of the Borrower signed by the Chief Executive Officer,
President or Chief Financial Officer or other responsible officer (whose
position shall be reasonably satisfactory to the Banks) of the Borrower, in the
form of Exhibit 8.3.4, to the effect that, except as described pursuant to
Section 8.3.5 [Notice of Default], (i) the representations and warranties of the
Borrower contained in Section 5.8 and in the other Loan Documents are true in
all material respects on and as of the date of such certificate with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which expressly relate solely
to an earlier date or time)

107

--------------------------------------------------------------------------------

Table of Contents

and the Loan Parties have performed and complied with all covenants and
conditions hereof, (ii) no Event of Default or Potential Default exists and is
continuing on the date of such certificate, and (iii) containing (w)
calculations in sufficient detail to demonstrate compliance as of the date of
such financial statements with all financial covenants contained in Section 8.2
[Negative Covenants] and with Section 8.2.5 [Dividends and Related
Distributions], (x) a brief summary of applications made during the period
covered by such financial statements of Retained Cash as of the Payment Date
most recently preceding such period and, in the case of the Officer's
Certificate accompanying any financial statements furnished pursuant to Sections
8.3.2 [Quarterly Financial Statements] and 8.3.3 [Annual Financial Statements],
Retained Cash as of each other Payment Date occurring during such period, (y) a
statement of the aggregate amount paid by the Borrower and the Guarantors to WRI
and the aggregate amount received by them from WRI, pursuant to the Shared
Services Arrangements during each month included in the period covered by such
financial statements, and (z) a written discussion of management comparing the
financial performance of the Loan Parties against both the annual budget and the
results of operations from the corresponding fiscal quarter in the immediately
preceding fiscal year. Each such certificate delivered with the financial
statements pursuant to Sections 8.3.2 [Quarterly Financial Statements] and 8.3.3
[Annual Financial Statements] shall include a determination in reasonable detail
of (1) the Available Cash and Retained Cash and (2) the Unfinanced Capital
Expenditures, as adjusted each fiscal quarter.
8.3.5
Notices.

8.3.5.1    Default. Promptly after any executive officer of any Loan Party has
learned of the occurrence of an Event of Default or Potential Default, a
certificate signed by an Authorized Officer setting forth the details of such
Event of Default or Potential Default and the action which such Loan Party
proposes to take with respect thereto.
8.3.5.2    Organizational Documents. Within the time limits set forth in
Section 8.2.14 [Changes in Organizational Documents], any amendment to the
organizational documents of any Loan Party.
8.3.5.3    Erroneous Financial Information. Immediately in the event that the
Borrower or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance.
8.3.5.4    ERISA Event. Immediately upon the occurrence of any ERISA Event.
8.3.6
Notice of Litigation.

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party which relate to the
Collateral, involve a claim or series of claims in excess of $1,000,000.00 or
which if adversely determined would constitute a Material Adverse Change; and
promptly after any Loan Party becoming aware of, notice of the enactment,
promulgation, adoption or existence of any Law, or any construction or
application of any Law

108

--------------------------------------------------------------------------------

Table of Contents

by any official body, which would reasonably be expected to result in a Material
Adverse Change.
8.3.7
Certain Events.

Written notice to the Agent:
(i)at least thirty (30) calendar days prior thereto, with respect to any change
in any Loan Party's location of its assets or principal office from the states
and locations set forth in Schedule A to the Security Agreement.
8.3.8
Budgets, Forecasts, Other Reports and Information.

Promptly upon their becoming available to the Borrower, but in no event later
than the specific time period specified below, if any:
(i)the budget and annual forecasts or projections of the Borrower and its
Subsidiaries for each fiscal year, to be supplied not later than January 1 of
such fiscal year to which any of the foregoing may be applicable,
(ii)all reports including management letters submitted to the Borrower by
independent accountants in connection with any annual, interim or special audit,
(iii)all reports, notices or proxy statements generally distributed by the
Borrower to its members on a date no later than the date supplied to such
members,
(iv)all regular, periodic and other reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Parent or the Borrower
with the Securities and Exchange Commission,
(v)a copy of any order in any proceeding to which the Borrower or any of its
Subsidiaries is a party issued by any Official Body, except for orders of the
type that are typically received by mining companies with respect to violations
of the Law occurring in connection with mining activities which have no
reasonable likelihood of materially disrupting the projected mining operations
of the Loan Parties or resulting in any substantial obligation to the Loan
Parties or of otherwise constituting or giving rise to a Material Adverse
Change,
(vi)within 10 Business Days after the end of each calendar month, a report
signed by an Authorized Officer which discloses for each Loan Party for such
immediately preceding calendar month (a) the volume of coal produced (in tons)
by such Loan Party, (b) the volume of coal sold by such Loan Party, and (c) the
price per ton obtained for such coal sold, and
(vii)such other reports and information as any of the Banks may from time to
time reasonably request. The Borrower shall also notify the Banks promptly of
the enactment or adoption of any Law which could reasonably be expected to
result in a Material Adverse Change.

109

--------------------------------------------------------------------------------

Table of Contents

8.3.9
Notices Regarding Plans and Benefit Arrangements.

8.3.9.1
Certain Events.

Promptly after a Responsible Officer becoming aware of any of the following, a
written notice setting forth the nature of the event; when known, any action
taken or threatened by a governmental agency or other adverse party; and the
action, if any, that the Borrower or any other member of the ERISA Group
proposes to take with respect thereto:
(i)with respect to any Plan, any Reportable Event; or
(ii)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Borrower or any member of the ERISA Group of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or
(iii)any event, transaction or condition that could reasonably be expected to
result in the incurrence of any liability by the Borrower or any ERISA Affiliate
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Internal Revenue Code relating to employee benefit plans, or in the
imposition of any Lien on any of the rights, properties or assets of the
Borrower or any ERISA Affiliate pursuant to Title I or IV of ERISA or such
penalty or excise tax provisions, if such liability or Lien, taken together with
any other such liabilities or Liens then existing, could reasonably be expected
to constitute or result in a substantial obligation to the Borrower or other
member of the ERISA Group or otherwise result in a Material Adverse Change.
8.3.9.2
Annual Reports.

Promptly after receipt thereof, at the request of the Agent or any Bank, copies
of each annual report (IRS Form 5500 series) and all accompanying schedules, the
most recent actuarial reports, the most recent financial information concerning
the financial status of each Plan administered or maintained by the Borrower or
any other member of the ERISA Group, and schedules showing the amounts
contributed to each such Plan by or on behalf of the Borrower or any other
member of the ERISA Group in which any of their personnel participate or from
which such personnel may derive a benefit, and each Schedule B (Actuarial
Information) to the annual report filed by the Borrower or any other member of
the ERISA Group with the Internal Revenue Service with respect to each such
Plan.
8.3.9.3
Notice of Voluntary Termination.

Promptly upon the filing thereof, copies of any Form 5310, or any successor or
equivalent form to Form 5310, filed with the PBGC in connection with the
termination of any Plan.

110

--------------------------------------------------------------------------------

Table of Contents

8.3.10
Information as to certain Price Adjustments.

If any Price Determination Event shall arise under any material Coal Supply
Contract, the Borrower or the relevant Loan Party shall provide (i) notice
thereof at least 30 days prior to the effectiveness of any adjustment or
potential adjustment under such contract to the Agent, which shall provide
copies thereof to each Bank, identifying such contract and setting forth the
price currently payable thereunder and the basis on which such adjustment is or
may be made, (ii) such pertinent information as any Bank may reasonably request
as to the computation of such price adjustment or potential price adjustment and
the impact thereof on the business and cash flows of the Borrower and the other
Loan Parties, and (iii) not later than the third Business Day following the
effectiveness of any such adjustment, confirmation of the amount thereof and the
manner in which it was determined; provided, however that nominal price
adjustments in the ordinary course of business based on cost and inflation
indices or the quality of the coal furnished pursuant to such contracts need not
be disclosed under this Section. The term "Price Determination Event" shall
mean, with respect to any Coal Supply Contract, (i) any scheduled "re-opener" of
the price payable under such contract (other than the quarterly price adjustment
under the Coyote Plant coal sales contract), (ii) any amendment to or
interpretation of such contract that could reasonably be expected to alter
negatively and materially, from the Loan Party's perspective, the price payable
to the Loan Party thereunder, and (iii) any arbitration or judicial proceeding
involving the price payable under such contract.
8.3.11
Single Purpose Entity Status.

Concurrently with the annual financial statements required to be furnished
pursuant to Section 8.3.3 [Indebtedness] in respect of each fiscal year, a
written report substantially in the format of Exhibit 8.3.11 hereto, signed by
the Secretary and a Senior Financial Officer of the Borrower, discussing the
actions taken by the Borrower and its Subsidiaries during such fiscal year in
order to assure compliance with Section 8.1.16 [Single Purpose Entities],
setting forth, with respect to each of subdivisions (i) through (xvii) of such
Section, that its and their businesses, affairs, books and records have been
conducted and maintained during such fiscal year in compliance with the
separateness covenants, agreements, terms and conditions set forth in each such
subdivision, and, in the event of any failure to have complied with any such
covenant, agreement, term or condition, specifying in reasonable detail the
control imposed or other actions taken or to be taken by the Borrower with
respect thereto.
9. DEFAULT
9.1
Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):
9.1.1
Payments Under Loan Documents.

The Borrower (i) shall fail to pay any principal of any Loan (including
scheduled installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit Borrowing after such principal
amount becomes due or (ii) shall

111

--------------------------------------------------------------------------------

Table of Contents

fail to pay any interest on any Loan, Reimbursement Obligation or Letter of
Credit Borrowing or any other amount owing hereunder or under the other Loan
Documents for more than five (5) Business Days after such interest or other
amount becomes due in accordance with the terms hereof or thereof;
9.1.2
Breach of Warranty.

Any representation or warranty made in writing by or on behalf of a Loan Party
or by any officer of a Loan Party in any Loan Document or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made;
9.1.3
Breach of Negative Covenants, Single Purpose Entity or Visitation Rights.

Any of the Loan Parties shall default in the compliance with or performance of
any covenant contained in Section 8.1.6 [Visitation Rights] or Section 8.2
[Negative Covenants] or shall fail to comply with the covenants contained in
Section 8.1.16 [Single Purpose Entity]; provided, that, with respect to the
covenants contained in Section 8.1.16, such violation or failure to comply shall
not constitute an Event of Default so long as (A) such violation or failure to
comply was immaterial to the covenants contained in Section 8.1.16 taken as a
whole, and (B) if such violation or failure to comply is curable, the Loan
Parties shall cure such violation or failure to comply within thirty (30)
calendar days following a Responsible Officer obtaining actual knowledge of the
violation or failure to comply;
9.1.4
Breach of Other Covenants.

A Loan Party defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 9.1.1 [Payment Under
Loan Documents], 9.1.2 [Breach of Warranty] and 9.1.3 [Breach of Negative
Covenants, etc.] of this Section 9) or in any other term of any Loan Documents
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default or (ii) the
Borrower receiving written notice of such default from the Agent (any such
written notice to be identified as a "notice of default" and to refer
specifically to Section 9.1.4 [Breach of Other Covenants]), or the Guaranty
Agreement or any other Security Document fails to be in full force and effect;
9.1.5
Defaults in Other Agreements or Indebtedness, or Material Contracts.

(i) any "Event of Default" shall occur or exist under the Note Purchase
Agreement or any of the other Note Purchase Documents, or (ii) the Borrower or
any Subsidiary of the Borrower is in default (as principal or as guarantor or
other surety) in the payment of any principal of or premium or make-whole amount
or interest on any Indebtedness that is outstanding in an aggregate principal
amount of at least $500,000 beyond any period of grace provided with respect
thereto, or (iii) the Borrower or any Subsidiary of the Borrower is in default
in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least $500,000
or of any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such
Indebtedness described in clauses (ii) and (iii) has been declared due

112

--------------------------------------------------------------------------------

Table of Contents

and payable (or one or more Persons are entitled to declare such Indebtedness to
be due and payable) before its stated maturity or before its regularly scheduled
dates of payment, or (iv) as a consequence of the occurrence or continuation of
any event or condition (other than the passage of time or the right of the
holder of Indebtedness to convert such Indebtedness into equity interests), the
Borrower or any Subsidiary of the Borrower has become obligated to purchase or
repay Indebtedness before its regular maturity or before its regularly scheduled
dates of payment in an aggregate outstanding principal amount of at least
$500,000, or (v) the earlier to occur of (1) a default or event of default (or
right to cancel or terminate such agreement prior to its stated term) by any of
the Loan Parties shall occur at any time under the terms of any Coal Supply
Contract (upon occurrence of any such event, a "Defaulted Agreement") and such
breach, default or event of default could result in cancellation or termination
of the Defaulted Agreement prior to its stated term, or (2) the cancellation or
termination of any Defaulted Agreement or (vi) a default or event of default (or
a right to cancel or terminate such agreement prior to its stated term) shall
occur at any time under the terms of any one or more of the Coal Leases which is
reasonably likely to cause a Material Adverse Change;
9.1.6
Final Judgments or Orders.

A final judgment or judgments for the payment of money aggregating in excess of
$1,000,000 (net of insurance coverage, provided, that (i) the insurance carrier
has acknowledged in writing its obligation to satisfy such judgment or judgments
and (ii) such insurance carrier is solvent and has a long term debt rating which
is at least "A2" by Moody's or Standard & Poor's) are rendered against one or
more of the Borrower and its Subsidiaries and which judgments are not, within 45
days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 45 days after the expiration of such stay, or,
notwithstanding any such bonding, stay or discharge thereof, such judgment or
judgments affect the Collateral in any material respect or, in the aggregate,
materially impair the ability of any Loan Party to perform its Obligations
hereunder or under the other Note Purchase Documents; or
9.1.7
Events Relating to Plans and Benefit Arrangements.

Any of the following events occur, involving the Borrower or any member of the
ERISA Group, which event, alone or together with any other such event(s), would,
or would reasonably be expected to, result in a substantial obligation to the
Borrower or any of its Subsidiaries or otherwise result in a Material Adverse
Change: (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Internal Revenue Code for any plan year or part thereof or a waiver
of such standards or extension of any amortization period is sought to be
granted under Section 430 of the Internal Revenue Code; (ii) the Plans,
considered in the aggregate, shall cease to be Adequately Funded; (iii) failure
to make any contribution when due to a Multiemployer Plan; (iv) a notice of
intent to terminate shall have been or is reasonably expected to be filed with
the PBGC with respect to any Plan; (v) a Reportable Event on the basis of which
the PBGC is reasonably expected to terminate a Plan; (vi) the PBGC shall have
instituted proceedings under ERISA Section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have given notice that a Plan
may become the subject of such proceedings; (vii) adoption of an amendment to a
Plan with respect to which security is required under ERISA Section 307; (viii)
partial or complete withdrawal under ERISA Section 4062(e),

113

--------------------------------------------------------------------------------

Table of Contents

from a Multiple Employer Plan or (ix) partial or complete withdrawal from a
Multiemployer Plan.
9.1.8
Change of Control.

There shall have occurred (a) any Loan Party's Change in Control or Control
Event with respect to the Borrower or any of the Loan Parties or (b) any Parent
Change in Control with respect to the Parent.
9.1.9
Involuntary Proceedings.

A court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Borrower or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Borrower or any of its Subsidiaries, or any
such petition shall be filed against the Borrower or any of its Subsidiaries and
such order or petition shall not be dismissed within 60 days; or
9.1.10
Voluntary Proceedings.

The Borrower or any Subsidiary (i) is generally not paying, or admits in writing
its inability to pay, its debts as they become due, (ii) files, or consents by
answer or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing.
9.1.11
Default or Non-performance by Manager.

The manager shall default under or otherwise fail to perform any of its
obligations or duties under the Management Agreement.
9.1.12
Loss of Bonding Capacity.

Any of the Loan Parties shall fail to maintain sufficient mine bonding capacity
to be able to conduct its operations substantially as contemplated by the mining
plans used in preparing the Financial Projections provided to the Agent, or (ii)
any of the Loan Parties shall default in the compliance with or the performance
of its surety bonding agreements and obligations (including, but not limited to
any default in the payment of outstanding reimbursement claims owing in
connection with any of the bonds outstanding) and in either case, such default
is not remedied within 30 days.

114

--------------------------------------------------------------------------------

Table of Contents

9.1.13
Loan Document Unenforceable.

Any of the material provisions of the Loan Documents shall cease to be legal,
valid and binding agreements enforceable against the Loan Party executing the
same or such Loan Party's successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or the enforceability
shall in any way be terminated (except in accordance with its terms) or become
or be declared ineffective or inoperative or shall in any way be challenged or
contested or cease to give or provide the respective Liens, security interests,
or other material rights, titles, interests, remedies, powers or privileges
intended to be created thereby.
9.1.14
Liens.

Any Lien purported to be created by any Security Document shall fail or cease to
be a valid and perfected Lien on material Collateral intended to be subject
thereto subject to no other Lien (whether ranking on a parity therewith or prior
or junior thereto) not expressly permitted by such Security Document or the
Intercreditor Agreement.
9.2
Consequences of Event of Default.

9.2.1
Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Sections 9.1.1 [Payments Under Loan
Documents] through 9.1.8 [Change of Control] shall occur and be continuing, the
Banks shall be under no further obligation to make Loans hereunder and the
Issuing Bank shall be under no obligation to issue Letters of Credit, as the
case may be, and the Agent may, and upon the request of the Required Banks,
shall (i) by written notice to the Borrower, declare the unpaid principal amount
of the Notes then outstanding and all interest accrued thereon, any unpaid fees
and all other Indebtedness of the Borrower to the Banks hereunder and thereunder
to be forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Agent for the benefit of each Bank without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, and (ii) require the Borrower to, and the Borrower
shall thereupon, deposit in a non-interest-bearing account with the Agent, as
Cash Collateral for its Obligations under the Loan Documents, an amount equal to
the maximum amount currently or at any time thereafter available to be drawn on
all outstanding Letters of Credit, and the Borrower hereby pledges to the Agent
and the Banks, and grants to the Agent and the Banks a security interest in, all
such cash as security for such Obligations. Upon the curing of all existing
Events of Default to the satisfaction of the Required Banks, the Agent shall
return such Cash Collateral to the Borrower; and
9.2.2
Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 9.1.9 [Involuntary Proceedings]
or 9.1.10 [Voluntary Proceedings] shall occur, the Banks shall be under no
further obligations to make Loans hereunder and the Issuing Bank shall be under
no obligation to issue Letters of Credit and the unpaid principal amount of the
Loans then outstanding and all interest accrued thereon, any unpaid fees and all
other Indebtedness of the Borrower to the Banks hereunder and

115

--------------------------------------------------------------------------------

Table of Contents

thereunder shall be immediately due and payable, without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived; and
9.2.3
Set-off.

If an Event of Default shall have occurred and be continuing, each Bank, the
Issuing Bank, and each of their respective Affiliates and any participant of
such Bank or Affiliate which has agreed in writing to be bound by the provisions
of Section 5.3 [Sharing of Payments by Banks] is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Bank, the Issuing
Bank or any such Affiliate or participant to or for the credit or the account of
any Loan Party (other than TWCC) against any and all of the Obligations of such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Bank, the Issuing Bank, Affiliate or participant, irrespective
of whether or not such Bank, Issuing Bank, Affiliate or participant shall have
made any demand under this Agreement or any other Loan Document, whether or not
such debt owing to or funds held for the account of the Borrower or such other
Loan Party (other than TWCC) is or are matured or unmatured and regardless of
the existence or adequacy of any Collateral, Guaranty or any other security,
right or remedy available to any Bank, Issuing Bank, or the Agent. The rights of
each Bank, the Issuing Bank and their respective Affiliates and participants
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Bank, the Issuing Bank or their respective
Affiliates and participants may have. Each Bank and the Issuing Bank agrees to
notify the Borrower and the Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. Notwithstanding anything contained in
this Section 9.2.3 to the contrary, to the extent that Borrower maintains a
deposit account with any Bank, which Borrower has identified to the Agent as
containing monies solely for the payment of black lung trust fund obligations
(the "Black Lung Trust Account"), the Banks agree that they will not set-off
against any monies contained in such Black Lung Trust Account; and
9.2.4
Suits, Actions, Proceedings.

If an Event of Default shall occur and be continuing, and whether or not the
Agent shall have accelerated the maturity of Loans pursuant to any of the
foregoing provisions of this Section 9.2, the Agent or any Bank, if owed any
amount with respect to the Loans, may proceed to protect and enforce its rights
by suit in equity, action at law and/or other appropriate proceeding, whether
for the specific performance of any covenant or agreement contained in this
Agreement or the other Loan Documents, including as permitted by applicable Law
the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Agent or such Bank;
and
9.2.5
Application of Proceeds.

From and after the date on which the Agent has taken any action pursuant to this
Section 9.2 and until all Obligations of the Borrower and the Guarantors have
been paid in full,

116

--------------------------------------------------------------------------------

Table of Contents

any and all proceeds received by the Agent from any sale or other disposition of
the Collateral, or any part thereof, or the exercise of any other remedy by the
Agent, shall be applied as follows:
(i)first, to reimburse the Agent and the Banks for out-of-pocket costs, expenses
and disbursements, including reasonable attorneys' and paralegals' fees and
legal expenses, incurred by the Agent or the Banks in connection with realizing
on the Collateral or collection of any Obligations of any of the Loan Parties
under any of the Loan Documents, including advances made by the Banks or any one
of them or the Agent for the reasonable maintenance, preservation, protection or
enforcement of, or realization upon, the Collateral, including advances for
taxes, insurance, repairs and the like and reasonable expenses incurred to sell
or otherwise realize on, or prepare for sale or other realization on, any of the
Collateral;
(ii)second, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Banks incurred under this Agreement or any of the other Loan
Documents, whether of principal, interest, fees, expenses or otherwise, in such
manner as the Agent may determine in its discretion; and
(iii)the balance, if any, as required by Law.
9.2.6
Other Rights and Remedies.

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents (including the Mortgage), the Agent shall have
all of the rights and remedies of a secured party under the Uniform Commercial
Code or other applicable Law, all of which rights and remedies shall be
cumulative and non-exclusive, to the extent permitted by Law. The Agent may, and
upon the request of the Required Banks shall, exercise all post-default rights
granted to the Agent and the Banks under the Loan Documents or applicable Law.
9.3
Notice of Sale.

Any notice required to be given by the Agent of a sale, lease, or other
disposition of the Collateral or any other intended action by the Agent, if
given ten (10) days prior to such proposed action, shall constitute commercially
reasonable and fair notice thereof to the Borrower.
10. THE AGENT
10.1    Appointment and Authority. Each of the Banks and the Issuing Bank hereby
irrevocably appoints PNC to act on its behalf as the Agent hereunder and under
the other Loan Documents and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 10 are solely for the benefit
of the Agent, the Banks and the Issuing Bank, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions, except that the Borrower shall have the rights granted to it in
Section 10.6.
10.2    Rights as a Bank. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Bank as any other Bank and may
exercise the same as

117

--------------------------------------------------------------------------------

Table of Contents

though it were not the Agent and the term "Bank" or "Banks" shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Agent hereunder and without any duty to
account therefor to the Banks.
10.3    Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Potential Default or Event of Default has occurred and is
continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Banks (or such other number or
percentage of the Banks as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Banks (or such other number or
percentage of the Banks as shall be necessary, or as the Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Sections 11.1 [Modifications, Amendments or Waivers] and 9.2 [Consequences of
Event of Default]) or (ii) in the absence of its own gross negligence or willful
misconduct. The Agent shall be deemed not to have knowledge of any Potential
Default or Event of Default unless and until notice describing such Potential
Default or Event of Default is given to the Agent by the Borrower, a Bank or the
Issuing Bank.
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Potential Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

118

--------------------------------------------------------------------------------

Table of Contents

10.4    Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Bank or the Issuing Bank, the Agent may presume that such
condition is satisfactory to such Bank or the Issuing Bank unless the Agent
shall have received notice to the contrary from such Bank or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
10.5    Delegation of Duties. The Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub‑agents appointed by the Agent. The Agent and any
such sub‑agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Section 10 shall apply to any such sub‑agent and to the
Related Parties of the Agent and any such sub‑agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
10.6    Resignation of Agent. The Agent may at any time give notice of its
resignation to the Banks, the Issuing Bank and the Borrower. Upon receipt of any
such notice of resignation, the Required Banks shall have the right, with
approval from the Borrower (so long as no Event of Default has occurred and is
continuing), to appoint a successor, such approval not to be unreasonably
withheld or delayed. If no such successor shall have been so appointed by the
Required Banks and shall have accepted such appointment within thirty (30) days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the Banks and the Issuing Bank, appoint a successor
Agent; provided that if the Agent shall notify the Borrower and the Banks that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Agent on behalf of the Banks or the Issuing Bank under any of the
Loan Documents, the retiring Agent shall continue to hold such collateral
security until such time as a successor Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Bank and the Issuing Bank
directly, until such time as the Required Banks (with the approval of the
Borrower, where applicable) appoint a successor Agent as provided for above in
this Section 10.6. Upon the acceptance of a successor's appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the

119

--------------------------------------------------------------------------------

Table of Contents

Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent's resignation hereunder and under the other Loan
Documents, the provisions of this Section 10 and Section 11.3 [Expenses;
Indemnity; Damage Waiver] shall continue in effect for the benefit of such
retiring Agent, its sub‑agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.
If PNC resigns as Agent under this Section 10.6, PNC shall also resign as an
Issuing Bank. Upon the appointment of a successor Agent hereunder, such
successor shall (i) succeed to all of the rights, powers, privileges and duties
of PNC as the retiring Issuing Bank and Agent and PNC shall be discharged from
all of its respective duties and obligations as Issuing Bank and Agent under the
Loan Documents, and (ii) issue letters of credit in substitution for the Letters
of Credit issued by PNC, if any, outstanding at the time of such succession or
make other arrangement satisfactory to PNC to effectively assume the obligations
of PNC with respect to such Letters of Credit.
10.7    Non-Reliance on Agent and Other Banks. Each Bank and the Issuing Bank
acknowledges that it has, independently and without reliance upon the Agent or
any other Bank or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Bank or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
10.8    No Other Duties, etc. Anything herein to the contrary notwithstanding,
no other agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Agent, a Bank or the Issuing Bank
hereunder.
10.9    [Intentionally Omitted]
10.10    Authorization to Release Collateral and Guarantors. The Banks and
Issuing Banks authorize the Agent to release (i) any Collateral consisting of
assets or equity interests sold or otherwise disposed of in a sale or other
disposition or transfer permitted under Section 8.2.7 [Disposition of Assets or
Subsidiaries] or 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions],
and (ii) any Guarantor from its obligations under the Guaranty Agreement if the
ownership interests in such Guarantor are sold or otherwise disposed of or
transferred to persons other than Loan Parties or Subsidiaries of the Loan
Parties in a transaction permitted under Section 8.2.7 [Disposition of Assets or
Subsidiaries] or 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions].
10.11    No Reliance on Agent's Customer Identification Program. Each Bank
acknowledges and agrees that neither such Bank, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Bank's,
Affiliate's, participant's or assignee's customer identification program, or
other obligations required or imposed under or pursuant to

120

--------------------------------------------------------------------------------

Table of Contents

the USA Patriot Act or the regulations thereunder, including the regulations
contained in 31 CFR 103.121 (as hereafter amended or replaced, the "CIP
Regulations"), or any other Anti-Terrorism Law, including any programs involving
any of the following items relating to or in connection with any of the Loan
Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.
11. MISCELLANEOUS
11.1    Modifications, Amendments or Waivers. With the written consent of the
Required Banks, the Agent, acting on behalf of all the Banks, and the Borrower,
on behalf of the Loan Parties, may from time to time enter into written
agreements amending or changing any provision of this Agreement or any other
Loan Document or the rights of the Banks or the Loan Parties hereunder or
thereunder, or may grant written waivers or consents hereunder or thereunder.
Any such agreement, waiver or consent made with such written consent shall be
effective to bind all the Banks and the Loan Parties; provided, that no such
agreement, waiver or consent may be made which will:
11.1.1    Increase of Commitment. Increase the amount of the Revolving Credit
Commitment of any Bank hereunder without the consent of such Bank;
11.1.2    Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Bank, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Commitment Fee
or any other fee payable to any Bank, without the consent of each Bank directly
affected thereby;
11.1.3    Release of Collateral or Guarantor. Except for releases permitted by
Section 10.10 [Authorization to Release Collateral and Guarantors], release all
or substantially all of the Collateral or any Guarantor from its Obligations
under the Guaranty Agreement without the consent of all Banks (other than
Defaulting Banks); or
11.1.4    Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Banks], 10.3
[Exculpatory Provisions] or 5.3 [Sharing of Payments by Banks] or this
Section 11.1, alter any provision regarding the pro rata treatment of the Banks
or requiring all Banks to authorize the taking of any action or reduce any
percentage specified in the definition of Required Banks, in each case without
the consent of all of the Banks (other than Defaulting Banks);
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Agent or the Issuing Bank may be made without the
written consent of such Agent or Issuing Bank, as applicable, and provided,
further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1.1 through 11.1.4 above, the consent of
the Required Banks is obtained but the consent of one or more of such other
Banks whose consent is required is not obtained (each a "Non-Consenting Bank"),
then

121

--------------------------------------------------------------------------------

Table of Contents

the Borrower shall have the right to replace any such Non-Consenting Bank with
one or more replacement Banks pursuant to Section 5.6.2 [Replacement of a Bank].
11.2    No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Agent or any Bank in exercising any right, power, remedy
or privilege under this Agreement or any other Loan Document shall affect any
other or future exercise thereof or operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any further exercise thereof or of
any other right, power, remedy or privilege. The rights and remedies of the
Agent and the Banks under this Agreement and any other Loan Documents are
cumulative and not exclusive of any rights or remedies which they would
otherwise have.
11.3
Expenses; Indemnity; Damage Waiver.

11.3.1    Costs and Expenses. The Borrower shall pay (i) all out‑of‑pocket
expenses incurred by the Agent and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out‑of‑pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder,
(iii) all out‑of‑pocket expenses incurred by the Agent, any Bank or the Issuing
Bank (including reasonable fees, charges and disbursements of any counsel for
the Agent, any Bank or the Issuing Bank), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the Agent's regular employees and agents
engaged periodically to perform audits of the Loan Parties' books, records and
business properties, to the extent that Section 8.1.6 [Visitation Rights]
requires the payment of such expenses by the Borrower.
11.3.2    Indemnification by the Borrower. The Borrower shall indemnify the
Agent (and any sub-agent thereof), each Bank and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of the Borrower under the Loan Documents, or (iv) any

122

--------------------------------------------------------------------------------

Table of Contents

actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, including any such items or losses relating to or arising
under Environmental Laws or pertaining to environmental matters, whether based
on contract, tort or any other theory, whether brought by a third party or by
the Borrower or any other Loan Party, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 11.3.2 [Indemnification by the Borrower]
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.
11.3.3    Reimbursement by Banks. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 11.3.1 [Costs and
Expenses] or 11.3.2 [Indemnification by the Borrower] to be paid by it to the
Agent (or any sub-agent thereof), the Issuing Bank or any Related Party of any
of the foregoing, each Bank severally agrees to pay to the Agent (or any such
sub-agent), the Issuing Bank or such Related Party, as the case may be, such
Bank's Ratable Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent) or the Issuing Bank in its capacity as such, or against any
Related Party of any of the foregoing acting for the Agent (or any such
sub-agent) or Issuing Bank in connection with such capacity.
11.3.4    Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, no party to this Agreement shall assert, and each party to
this Agreement hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in Section 11.3.2 [Indemnification by Borrower] or other Person shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
11.3.5    Payments. All amounts due under this Section shall be payable not
later than ten (10) days after demand therefor.
11.4    Holidays. Whenever payment of a Loan to be made or taken hereunder shall
be due on a day which is not a Business Day such payment shall be due on the
next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date if
the Expiration Date is not a Business Day. Whenever any

123

--------------------------------------------------------------------------------

Table of Contents

payment or action to be made or taken hereunder (other than payment of the
Loans) shall be stated to be due on a day which is not a Business Day, such
payment or action shall be made or taken on the next following Business Day, and
such extension of time shall not be included in computing interest or fees, if
any, in connection with such payment or action.
11.5
Intentionally Omitted.

11.6
Notices; Effectiveness; Electronic Communication.

11.6.1    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.6.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Bank, to it at its address set forth in its
administrative questionnaire, (ii) if to the Collateral Agent, at the address
set forth in the Collateral Agency Agreement or (iii) if to any other Person, to
it at its address set forth on Schedule 1.1(B).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.6.2 [Electronic Communications], shall be effective as
provided in such Section.

124

--------------------------------------------------------------------------------

Table of Contents

11.6.2    Electronic Communications. Notices and other communications to the
Banks and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Agent; provided that the foregoing shall not apply to
notices to any Bank or the Issuing Bank if such Bank or the Issuing Bank, as
applicable, has notified the Agent that it is incapable of receiving notices
under such Article by electronic communication. The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
11.6.3    Change of Address, Etc. Any party hereto may change its address,
e‑mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.
11.7    Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
11.8    Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Borrower
contained herein relating to the payment of expenses and indemnification,
including those set forth in the Notes, Section 11.3.5 [Payments] and Section
11.3 [Expenses; Indemnity; Damage Waiver], shall survive Payment In Full. All
other covenants and agreements of the Loan Parties (including those relating to
the payment of principal and interest) shall continue in full force and effect
from and after the date hereof and until Payment In Full.
11.9
Successors and Assigns.

11.9.1    Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Agent
and each Bank and no Bank may assign or otherwise transfer any of its rights or

125

--------------------------------------------------------------------------------

Table of Contents

obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.9.2 [Assignments by Banks], (ii) by way of
participation in accordance with the provisions of Section 11.9.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.9.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.9.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Banks) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
11.9.2    Assignments by Banks. Any Bank may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(a)in the case of an assignment of the entire remaining amount of the assigning
Bank's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Bank, an Affiliate of a Bank or an Approved Fund, no minimum
amount need be assigned; and
(b)in any case not described in clause (i)(a) of this Section 11.9.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Bank subject to
each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Agent or, if
"Trade Date" is specified in the Assignment and Assumption Agreement, as of the
Trade Date) shall not be less than $2,500,000, in the case of any assignment in
respect of the Revolving Credit Commitment of the assigning Bank, unless, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except for the consent of the Agent (which shall not be unreasonably withheld or
delayed) and:
(a)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Bank,
an Affiliate of a Bank or an Approved Fund; and

126

--------------------------------------------------------------------------------

Table of Contents

(b)    the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv)    Assignment and Assumption Agreement. The parties to each assignment
shall execute and deliver to the Agent an Assignment and Assumption Agreement,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Bank, shall deliver to the Agent an administrative questionnaire
provided by the Agent.
(v)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower's Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Agent pursuant to Section
11.9.3 [Register], from and after the effective date specified in each
Assignment and Assumption Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Bank under this
Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Bank's rights and obligations
under this Agreement, such Bank shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 4.4 [LIBOR Rate
Unascertainable; Etc.], 5.8 [Increased Costs], and 11.3 [Expenses, Indemnity;
Damage Waiver] with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Bank of
rights or obligations under this Agreement that does not comply with this
Section 11.9.2 shall be treated for purposes of this Agreement as a sale by such
Bank of a participation in such rights and obligations in accordance with
Section 11.9.4 [Participations].
11.9.3    Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a record of the names and addresses of the Banks, and
the Commitments of, and principal amounts of the Loans owing to, each Bank
pursuant to the terms hereof from time to time. Such register shall be
conclusive, and the Borrower, the Agent and the Banks may treat each Person
whose name is in such register pursuant to the terms hereof as a Bank hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. Such
register shall be available for inspection by the Borrower and any Bank, at any
reasonable time and from time to time upon reasonable prior notice.
11.9.4    Participations. Any Bank may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Bank's rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Bank's
obligations under this Agreement shall remain unchanged, (ii) such Bank shall
remain solely responsible to the

127

--------------------------------------------------------------------------------

Table of Contents

other parties hereto for the performance of such obligations and (iii) the
Borrower, the Agent, the Banks, and the Issuing Bank shall continue to deal
solely and directly with such Bank in connection with such Bank's rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, modification or waiver with respect to Sections 11.1.1 [Increase of
Commitment], 11.1.2 [Extension of Payment, Etc.], or 11.1.3 [Release of
Collateral or Guarantor]) that affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.4 [LIBOR
Rate Unascertainable, Etc.], 5.8 [Increased Costs], 5.10 [Indemnity] and 5.9
[Taxes] (subject to the requirements and limitations therein, including the
requirements under Section 5.9.7 [Status of Banks] (it being understood that the
documentation required under Section 5.9.7 [Status of Banks] shall be delivered
to the participating Bank)) to the same extent as if it were a Bank and had
acquired its interest by assignment pursuant to Section 11.8.2 [Assignments by
Banks]; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6.2 [Replacement of a Bank] as if it were an assignee
under Section 11.9.2 [Assignments by Banks]; and (B) shall not be entitled to
receive any greater payment under Sections 5.8 [Increased Costs] or 5.9 [Taxes],
with respect to any participation, than its participating Bank would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Bank that sells a participation agrees, at
the Borrower's request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.6.2 [Replacement of a
Bank] with respect to any Participant. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 9.2.3 [Set-off] as
though it were a Bank; provided that such Participant agrees to be subject to
Section 5.3 [Sharing of Payments by Banks] as though it were a Bank. Each Bank
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under the Loan
Documents (the "Participant Register"); provided that no Bank shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.
11.9.5    Certain Pledges; Successors and Assigns Generally. Any Bank may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Bank, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Bank from

128

--------------------------------------------------------------------------------

Table of Contents

any of its obligations hereunder or substitute any such pledgee or assignee for
such Bank as a party hereto.
11.10
Confidentiality.

11.10.1    General Confidentiality. Each of the Agent, the Banks and the Issuing
Bank agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the Agent,
any Bank, the Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or the other Loan
Parties. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
11.10.2    Sharing Information With Affiliates of the Banks. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Bank or by
one or more Subsidiaries or Affiliates of such Bank and each of the Loan Parties
hereby authorizes each Bank to share any information delivered to such Bank by
such Loan Party and its Subsidiaries pursuant to this Agreement to any such
Subsidiary or Affiliate subject to the provisions of Section 11.10.1 [General
Confidentiality].
11.11
Counterparts; Integration; Effectiveness.

11.11.1    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Agent, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings,

129

--------------------------------------------------------------------------------

Table of Contents

oral or written, relating to the subject matter hereof including any prior
confidentiality agreements and commitments. Except as provided in Section 7
[Conditions Of Lending And Issuance Of Letters Of Credit], this Agreement shall
become effective when it shall have been executed by the Agent and when the
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, .pdf via e‑mail
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.
11.12    CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.
11.12.1    Governing Law. This Agreement shall be deemed to be a contract under
the Laws of the Commonwealth of Pennsylvania without regard to its conflict of
laws principles. Each standby Letter of Credit issued under this Agreement shall
be subject either to the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the "ICC") at the time of issuance ("UCP") or the rules of the
International Standby Practices (ICC Publication Number 590) ("ISP98"), as
determined by the Issuing Bank, and each trade Letter of Credit shall be subject
to UCP, and in each case to the extent not inconsistent therewith, the Laws of
the Commonwealth of Pennsylvania without regard to is conflict of laws
principles.
11.12.2    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF (1) THE COMMONWEALTH OF PENNSYLVANIA SITTING IN ALLEGHENY COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE WESTERN DISTRICT OF PENNSYLVANIA
AND ANY APPELLATE COURT FROM ANY THEREOF AND (2) THE STATE OF NEW YORK AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH PENNSYLVANIA OR NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN THE FEDERAL
COURTS REFERRED TO ABOVE. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE AGENT, ANY BANK OR THE ISSUING BANK MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

130

--------------------------------------------------------------------------------

Table of Contents

11.12.3    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN THIS SECTION 11.12. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.
11.12.4    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.6 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
11.12.5    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.13
Environmental Indemnity.

The Loan Parties (other than TWCC), jointly and severally, will indemnify,
protect, hold harmless and defend each Bank and the Collateral Agent and their
respective officers, directors, trustees, employees and agents (collectively,
"Indemnitees"), from and against any and all liabilities, costs (including,
without limitation, reasonable fees and disbursements of attorneys, consultants
and experts, and costs of investigation, clean up, response, removal,
remediation, containment, restoration, treatment and disposal), claims, damages,
demands, litigation, suits, proceedings, actions, losses, obligations,
penalties, fines, judgments, sums paid in settlement of any of the above, and
reasonable disbursements actually incurred by any Indemnitee arising from or out
of, or in any way connected with, (i) any failure of any representation or
warranty set forth in Section 6.1.26 [Environmental Matters] to be true and
correct when made or any failure by the Loan Parties (or any of them) to comply
with any of the covenants, agreements, terms and conditions set forth in Section
8.1.10 [Compliance with Laws] or to comply with any Environmental Law, (ii) the
manufacture, generation, refining, processing,

131

--------------------------------------------------------------------------------

Table of Contents

distribution, use, sale, treatment, receipt, storage, disposal, transport,
arranging for transport or handling, or the emission, discharge, release or
threatened release into the environment, of any Regulated Substance at any time
on, in, under or above the Property or any part thereof, (iii) the presence or
suspected presence of any Regulated Substances manufactured, generated, refined,
processed, distributed, sold, treated, received, stored, disposed of,
transported, arranged to be transported or handled by the Loan Parties (or any
of them) or any of their respective Subsidiaries, or (iv) the migration,
leaking, leaching, flowing, emitting or other movement of any Regulated
Substance from the Property, or any location containing Regulated Substances
manufactured, generated, refined, processed, distributed, sold, treated,
received, stored, disposed of, transported, arranged to be transported or
handled by the Loan Parties (or any of them) or any of their respective
Subsidiaries to any other property; provided, however, that any obligation of
any of the Loan Parties under this Section 11.13 to any Indemnitee shall not
apply to and no obligation shall exist with respect to, any of the forgoing
which arises: (x) from and after the exercise by any of the Indemnitees (or any
of their agents) of any foreclosure right or control with respect to the
Collateral, but only to the extent of obligations arising from the activities of
the successor or its agent or (y) from the gross negligence or willful
misconduct of any of the Indemnitees (or any of their agents). If at any time a
responsible officer of any Indemnitee shall have actual knowledge of an asserted
liability for which such Indemnitee would be entitled to indemnification
hereunder, such Indemnitee shall give written notice thereof to the Loan Parties
; provided, however, that no failure to give any such notice shall relieve the
Loan Parties (or any of them) of the obligation to provide indemnification
hereunder to such Indemnitee except to the extent that the Loan Parties shall
have been prevented as a consequence from assuming responsibility for the
defense against or settlement of such liability as hereinafter required. Upon
receipt of such notice, the Loan Parties shall assume full responsibility for
the defense against or settlement of any such liability, and shall consult with
such Indemnitee and advise such Indemnitee of significant developments in
connection therewith; provided, however, that (A) such Indemnitee shall be
consulted as to the legal counsel and other consultants to be employed in
respect thereof and may in its reasonable judgment veto the employment of any
legal counsel or consultant not reasonably acceptable to it and (B) if such
Indemnitee shall give to the Loan Parties notice that in its good faith judgment
an important general interest of such Indemnitee is involved in any such
liability or potential liability, such Indemnitee shall have the right to
control, in consultation with the Loan Parties, the defense against such
liability. The obligations of the Loan Parties under this Section shall survive
payment of any Notes and transfer of any Notes and shall be enforceable by each
Indemnitee hereunder separately or together, without necessity of accelerating
the maturity of any Notes; and any such Indemnitee seeking to enforce the
indemnification provided for hereunder may initially proceed directly against
the Loan Parties (or any of them) without first resorting to any other rights of
indemnification or otherwise that it may have.
11.14
Finance Code Opt-Out.

Each of the Loan Parties and the Banks each hereby agree that Chapter 346 of the
Texas Finance Code does not apply to this Credit Agreement, to the Notes issued
pursuant to this Credit Agreement, or to the account or arrangement evidenced by
or provided for in this Credit Agreement.

132

--------------------------------------------------------------------------------

Table of Contents

11.15
USA Patriot Act Notice.

Each Bank that is subject to the USA Patriot Act and the Agent (for itself and
not on behalf of any Bank) hereby notifies Loan Parties that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of Loan Parties and other information that will allow such Bank
or Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.
11.16
Intentionally Omitted.

11.17
Joinder of Guarantors; Additional Security Arrangements.

Any Subsidiary of the Borrower which is required to join this Agreement as a
Guarantor pursuant to Section 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures] shall execute and deliver to the Agent (i) a Guarantor Joinder in
substantially the form attached hereto as Exhibit 1.1(G)(1) pursuant to which it
shall join as a Guarantor each of the documents to which the Guarantors are
parties; (ii) documents in the forms described in Section 7.1 [First Loans]
modified as appropriate to relate to such Subsidiary; and (iii) documents
necessary to grant and perfect Prior Security Interests to the Agent for the
benefit of the Banks in all Collateral held by such Subsidiary. The Loan Parties
shall deliver such Guarantor Joinder and related documents to the Agent within
five (5) Business Days after the date of the filing of such Subsidiary's
articles of incorporation if the Subsidiary is a corporation, the date of the
filing of its certificate of limited partnership if it is a limited partnership
or the date of its organization if it is an entity other than a limited
partnership or corporation. In addition to and not in limitation of the
foregoing, the Loan Parties will not deliver any Guaranty, collateral, security
or other credit enhancement in respect of the Note Purchase Agreement (excluding
Note Purchase Collateral) unless, concurrently therewith, such credit
enhancement is also delivered to or for the benefit of the Banks on a pari passu
basis.
[SIGNATURE PAGES FOLLOW]

133

--------------------------------------------------------------------------------

Table of Contents



[SIGNATURE PAGE 1 OF 2 TO CREDIT AGREEMENT]
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
IN WITNESS WHEREOF, the undersigned have executed this Second Amendment to
Amended and Restated Credit Agreement on the date first written.
 
Borrower:
 
 
ATTEST:
WESTMORELAND MINING LLC
 
 
 
 
___________________________
By: /s/ Jennifer Grafton
 
Name: Jennifer Grafton
 
Title: Secretary
 
 
 
Guarantors:
 
 
ATTEST:
WESTERN ENERGY COMPANY
 
 
___________________________
By: /s/ Jennifer Grafton
 
Name: Jennifer Grafton
 
Title: Secretary
 
 
ATTEST:
DAKOTA WESTMORELAND
CORPORATION
 
 
___________________________
By: /s/ Jennifer Grafton
 
Name: Jennifer Grafton
 
Title: Secretary
 
 
ATTEST:
WESTMORELAND SAVAGE
CORPORATION
 
 
___________________________
By: /s/ Jennifer Grafton
 
Name: Jennifer Grafton
 
Title: Secretary
 
 




134

--------------------------------------------------------------------------------

Table of Contents

[SIGNATURE PAGE 2 OF 2 TO CREDIT AGREEMENT]


 
BANK:
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
individually as a Bank and as Agent
 
 
 
 
 
By: /s/ Richard C. Munsick
 
Name: Richard C. Munsick
 
Title: Senior Vice President






135